 
Exhibit 10.2




Execution Version
 
 
 


SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
among
 
CASTLE PINES CAPITAL LLC
 
as an Administrative Agent
 
and
 
WELLS FARGO CAPITAL FINANCE, LLC
 
As an Administrative Agent, as Syndication Agent and as Collateral Agent
 
and
 
CASTLE PINES CAPITAL LLC
AND THE OTHER LENDERS PARTY
HERETO FROM TIME TO TIME
 
as Lenders
 
and
 
CALENCE, LLC, INSIGHT DIRECT USA, INC.,
AND INSIGHT PUBLIC SECTOR, INC.,
 
as Resellers
 
June 23, 2016
 


 
 

--------------------------------------------------------------------------------

 


Table of Contents
Page
 
1.
 
Effective Date
 
1
         
2.
 
Definitions; Rules of Construction
 
1
   
2.1
 
Listed Definitions
 
1
   
2.2
 
Other Definitions
 
1
   
2.3
 
References to Required Lenders; Minimum Exposure
 
1
   
2.4
 
Accounting Terms
 
1
   
2.5
 
Meaning of Satisfactory
 
2
   
2.6
 
Computation of Time Periods
 
2
   
2.7
 
General
 
2
   
2.8
 
Certificates of Resellers and Borrowing Agent, Advance Requests; Borrowing Agent
 
2
   
2.9
 
Pro Forma Calculations
 
3
         
3.
 
Lenders’ Facility
 
3
   
3.1
 
Channel Finance Loans
 
3
       
3.1.1
 
Channel Finance Loan Facility Generally
 
3
       
3.1.2
 
Interim Channel Finance Loan Advances
 
4
       
3.1.3
 
Terminations of Vendor Agreements
 
4
       
3.1.4
 
Limitations on Interim Channel Finance Loan Advances
 
5
       
3.1.5
 
Operation of Aggregate Channel Finance Loan Facility and Interim Channel Finance
Loan Facility
 
5
       
3.1.6
 
Channel Finance Loan Approvals
 
5
       
3.1.7
 
Inventory not Available for Channel Finance Loans and Interim Channel Finance
Loans
 
6
       
3.1.8
 
Repurchase Agreements
 
6
       
3.1.9
 
Channel Finance Loan Pay Down Provision
 
6
   
3.2
 
Termination/Maturity/Renewal
 
6
   
3.3
 
Expansion Facility
 
7
   
3.4
 
Promise to Pay
 
8
     
4.
 
Interest
 
8
   
4.1
 
Free Channel Finance Period
 
8
   
4.2
 
Rate After Maturity.
 
8
   
4.3
 
Interest Payable to Administrative Agents and CPC as Lender Only
 
8
   
4.4
 
Interest on Channel Finance Loans Payable to Lenders (other than CPC);
Administrative Agent Deficiency Amount
 
9
   
4.5
 
Taxes
 
10
   
4.6
 
Usury
 
12
   
4.7
 
Capital Adequacy
 
13
         
5.
 
Funding of Channel Finance Loans
 
13
   
5.1
 
Fundings
 
13
       
5.1.1
 
Advances
 
13
       
5.1.2
 
All Fundings Ratable
 
13
   
5.2
 
Collections and Distributions to Lenders by Administrative Agents
 
14
   
5.3
 
Settlement Dates
 
14
   
5.4
 
Repayment of the Interim Channel Finance Loan
 
14

 
 
i

--------------------------------------------------------------------------------

 
 

   
5.5
 
Administrative Agents’ Availability Assumption
 
15
         
6.
 
Payments
 
16
   
6.1
 
Scheduled Payments on Loans; Applications to Loans
 
16
       
6.1.1
 
Interest
 
16
       
6.1.2
 
Principal
 
16
   
6.2
 
Optional Prepayment
 
17
   
6.3
 
Manner of Payments and Timing of Application of Payments
 
17
       
6.3.1
 
Payment Requirement
 
17
       
6.3.2
 
Application of Payments and Proceeds
 
17
   
6.4
 
Returned Instruments
 
17
   
6.5
 
Compelled Return of Payments or Proceeds
 
17
   
6.6
 
Due Dates Not on Business Days
 
18
   
6.7
 
Application of Funds Post-Maturity
 
18
         
7.
 
Procedure for Obtaining Advances
 
18
   
7.1
 
Initial Advance
 
18
   
7.2
 
Channel Finance Loan Advances
 
19
   
7.3
 
Disbursement
 
19
         
8.
 
Conditions of Lending.
 
19
   
8.1
 
Effective Date
 
19
   
8.2
 
The Expansion Facility Effective Date
 
20
   
8.3
 
Each Credit Event
 
21
         
9.
 
Representations and Warranties
 
21
   
9.1
 
Organization; Powers
 
21
   
9.2
 
Authorization; Enforceability
 
21
   
9.3
 
Governmental Approvals; No Conflicts
 
22
   
9.4
 
Financial Condition; No Material Adverse Change
 
22
   
9.5
 
Properties; Insurance
 
22
   
9.6
 
Litigation, Environmental and Labor Matters
 
23
   
9.7
 
Compliance with Laws and Agreements
 
23
   
9.8
 
Investment Company Status
 
23
   
9.9
 
Taxes
 
23
   
9.10
 
ERISA
 
24
   
9.11
 
Subsidiaries; Ownership of Capital Stock
 
24
   
9.12
 
Solvency
 
24
   
9.13
 
Disclosure
 
24
   
9.14
 
Regulation U
 
24
   
9.15
 
Lien in Collateral
 
24
   
9.16
 
Material Subsidiaries
 
24
   
9.17
 
OFAC
 
25
   
9.18
 
Patriot Act
 
25
         
10.
 
Affirmative Covenants
 
25
   
10.1
 
Financial Statements and Other Information
 
25
   
10.2
 
Notices of Material Events
 
27
   
10.3
 
Existence; Conduct of Business
 
28
   
10.4
 
Payment of Taxes
 
28
   
10.5
 
Maintenance of Properties; Insurance
 
28

 
 
ii

--------------------------------------------------------------------------------

 
 

   
10.6
 
Books and Records; Inspection Rights
 
28
   
10.7
 
Compliance With Laws
 
28
   
10.8
 
Use of Proceeds
 
29
   
10.9
 
Subsidiary Collateral Documents; Subsidiary Guarantors
 
29
         
11.
 
Negative Covenants
 
30
   
11.1
 
Indebtedness
 
30
   
11.2
 
Liens
 
32
   
11.3
 
Fundamental Changes
 
34
   
11.4
 
Investments, Loans, Advances, Guarantees and Acquisitions
 
35
   
11.5
 
Swap Agreements
 
37
   
11.6
 
Restricted Payments
 
37
   
11.7
 
Transactions with Affiliates
 
37
   
11.8
 
Restrictive Agreements; Receivables Entities
 
38
   
11.9
 
Sale and Leaseback Transactions
 
39
   
11.10
 
Financial Covenants
 
39
   
11.11
 
JPMorgan Loan Documents
 
39
         
12.
 
Events of Default
 
39
   
12.1
 
Events of Default
 
39
   
12.2
 
Cross-Default
 
42
   
12.3
 
Miscellaneous
 
42
   
12.4
 
Joint and Several
 
42
         
13.
 
Administrative Agents, Collateral Agent and Lenders
 
43
   
13.1
 
Appointment, Powers, and Immunities
 
43
   
13.2
 
Reliance by Administrative Agents
 
43
   
13.3
 
Employment of Administrative Agents, Collateral Agents and Counsel
 
44
   
13.4
 
Defaults
 
44
   
13.5
 
Rights as Lender
 
44
   
13.6
 
Indemnification
 
44
   
13.7
 
Notification of Lenders
 
45
   
13.8
 
Non-Reliance on Agent and Other Lenders
 
45
   
13.9
 
Resignation
 
46
   
13.10
 
Mergers into Receivables Sellers
 
46
   
13.11
 
Restrictions on Actions by Lenders; Sharing of Payments
 
46
         
14.
 
General
 
47
   
14.1
 
Lenders’ Right to Cure
 
47
   
14.2
 
Rights Not Exclusive
 
47
   
14.3
 
Survival of Agreements
 
47
   
14.4
 
Assignments
 
48
       
14.4.1
 
Permitted Assignments
 
48
       
14.4.2
 
Register; Consequences and Effect of Assignments
 
48
       
14.4.3
 
Administrative Agents to Retain Copies of Assignments and Acceptances
 
49
       
14.4.4
 
Notice to Resellers of Assignment
 
50
       
14.4.5
 
Assignment to Federal Reserve Bank
 
50
       
14.4.6
 
Information
 
50
       
14.4.7
 
Sale of Participations
 
50
       
14.4.8
 
Participant Register
 
50
   
14.5
 
Payment of Expenses
 
50

 
 
iii

--------------------------------------------------------------------------------

 
 

   
14.6
 
General Indemnity
 
51
   
14.7
 
Changes in Accounting Principles
 
52
   
14.8
 
Loan Records
 
52
   
14.9
 
Other Security and Guaranties
 
53
   
14.10
 
Loan Obligations Payable in Dollars
 
53
   
14.11
 
Confidentiality
 
53
   
14.12
 
Reserved
 
54
   
14.13
 
Jury Trial Waiver; Service of Process; Forum
 
54
       
14.13.1
 
Jury Trial Waiver
 
54
       
14.13.2
 
Choice of Forum
 
54
       
14.13.3
 
Service of Process
 
54
         
15.
 
Portal
 
54
         
16.
 
Reserved
 
55
         
17.
 
Miscellaneous
 
55
   
17.1
 
Notices
 
55
   
17.2
 
Amendments and Modifications; Waivers and Consents; All Lenders
 
55
   
17.3
 
Replacement of Lenders
 
56
   
17.4
 
Course of Dealing
 
57
   
17.5
 
Rights Cumulative
 
57
   
17.6
 
Successors and Assigns
 
57
   
17.7
 
Severability
 
57
   
17.8
 
Counterparts
 
57
   
17.9
 
Governing Law; No Third Party Rights
 
57
   
17.10
 
Counterpart Facsimile Execution
 
57
   
17.11
 
No Other Agreements
 
58
   
17.12
 
Waiver of Right to Seek Punitive and Exemplary Damages
 
58
   
17.13
 
Negotiated Transaction
 
58
   
17.14
 
Incorporation By Reference
 
58
   
17.15
 
Customer Identification - USA Patriot Act Notice
 
58
   
17.16
 
No Novation; References to this Agreement in Loan Documents
 
58

 
EXHIBIT A  LENDERS’ FACILITIES AND PRO-RATA SHARES
1
   
EXHIBIT B  DEFINITIONS
1
   
EXHIBIT C  DOCUMENTS AND REQUIREMENTS LIST
1
   
EXHIBIT D  COMPLIANCE CERTIFICATE
1
   
EXHIBIT E  FORM OF ASSIGNMENT AND ACCEPTANCE
1
   
SCHEDULE 2  SUBSIDIARY GUARANTORS
2
   
SCHEDULE 9.6  LITIGATION
3
   
SCHEDULE 9.11  SUBSIDIARIES; OWNERSHIP OF CAPITAL STOCK
4

 
iv

--------------------------------------------------------------------------------

 


SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of June 23, 2016, is
entered into by and among CALENCE, LLC, a Delaware limited liability company,
INSIGHT DIRECT USA, INC., an Illinois corporation, and INSIGHT PUBLIC SECTOR,
INC., an Illinois corporation (each a “Reseller” and collectively, the
“Resellers”), CASTLE PINES CAPITAL LLC, a Delaware limited liability company (as
an individual administrative agent, or as a lender, as the context may require,
“CPC”), WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability
company (in its capacity as the collateral agent for the benefit of Holders of
Secured Obligations, the “Collateral Agent,” as syndication agent and in its
capacity as an individual administrative agent, “WFCF” and, together with CPC,
in its capacity as an administrative agent, “Administrative Agents”), CPC as
lender and the other lenders listed on Exhibit A of this Agreement and the
signature pages hereto (and their respective successors and permitted assigns),
as “Lenders”.
 
STATEMENT OF PURPOSE
 
The Resellers, the lenders party thereto, the Administrative Agents and the
Collateral Agent executed and delivered that certain Amended and Restated Credit
Agreement dated as of April 26, 2012 (as amended, restated or otherwise modified
prior to the date hereof, the “Existing Credit Agreement”).
 
The Resellers have requested, and, subject to the terms and conditions hereof,
the Administrative Agents, the Collateral Agent and the Lenders have agreed to
amend and restate the Existing Credit Agreement on the terms and conditions of
this Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:
 
1.           Effective Date.  This Agreement is effective June 23, 2016.
 
2.           Definitions; Rules of Construction.
 
2.1           Listed Definitions.  Capitalized words defined in the attached
Exhibit B have such defined meanings wherever used in this Agreement and the
other Loan Documents.
 
2.2           Other Definitions.  If a capitalized word in this Agreement is not
defined in Exhibit B, it shall have such meaning as defined elsewhere herein, or
if not defined elsewhere herein, the meaning defined in the UCC.
 
2.3           References to Required Lenders; Minimum Exposure.  Subject to the
provisions of Section 5.5.1 with regards to a Defaulting Lender, the words
“Required Lenders” mean any two or more Lenders whose shares of Lenders’
Exposure at the relevant time aggregate more than 50% (subject to the terms of
Section 5.5.3).  CPC, in its capacity as a Lender, agrees at all times to hold a
Pro-Rata Share of the Aggregate Channel Finance Loan Facility at least equal to
or greater than the Pro-Rata Share of the Aggregate Channel Finance Loan
Facility of each other Lender individually; provided, however, after an
acceleration of the Loan Obligations or during an Event of Default, CPC, in its
capacity as a Lender, shall be permitted to assign all or any portion of its
Commitments and Loans pursuant to Section 14.4 hereunder, and the foregoing
restriction shall not be applicable after any such assignment.
 
2.4           Accounting Terms.  Unless the context otherwise requires,
accounting terms herein that are not defined herein shall be determined under
GAAP. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of
 


 
 

--------------------------------------------------------------------------------

 


amounts and ratios referred to herein shall be made (i) without giving effect to
any election under Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Parent Guarantor or any Subsidiary at “fair value”, as defined therein and (ii)
without giving effect to any treatment of Indebtedness in respect of convertible
debt instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof.  The definitions set
forth in the Loan Documents and any financial or other covenant calculations
required by the Loan Documents shall be computed to exclude any change to lease
accounting rules from those in effect on the Effective Date.
 
2.5           Meaning of Satisfactory.  Whenever herein a document or matter is
required to be satisfactory to Administrative Agents or satisfactory to Lenders
or satisfactory to Required Lenders, unless expressly stated otherwise such
document must be reasonably satisfactory to Administrative Agents, Lenders or
Required Lenders (as applicable) in both form and substance, and unless
expressly stated otherwise Administrative Agents, Lenders or Required Lenders
(as applicable) shall have the commercially reasonable discretion to determine
whether the document or matter is satisfactory.
 
2.6           Computation of Time Periods.  In computing or defining periods of
time from a specified date to a later specified date, and in computing the
accrual of interest or fees, the word “from” means “from and including” and the
words “to” and “until” shall each mean “to but excluding”.  Periods of days
referred to in this Agreement shall be counted in calendar days unless Business
Days are expressly prescribed, and references in this Agreement to months and
years are to calendar months and calendar years unless otherwise specified.
 
2.7           General.  Unless the context of this Agreement clearly requires
otherwise:  (i) references to the plural include the singular and vice versa;
(ii) references to any Person include such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by this
Agreement; (iii) references to one gender include all genders; (iv) “including”
is not limiting; (v) “or” has the inclusive meaning represented by the phrase
“and/or;” (vi) the words “hereof,” “herein,” “hereby,” “hereunder” and similar
terms in this Agreement refer to this Agreement as a whole, including its
Exhibits, and not to any particular provision of this Agreement; (vii) the word
“Section” or “section” and “Page” or “page” refer to a section or page,
respectively, of, and the word Exhibit refers to an Exhibit to, this Agreement
unless it expressly refers to something else; (viii) reference to any agreement,
document, or instrument (including this Agreement and any other Loan Document or
other agreement, document or instrument defined herein), means such agreement,
document, or instrument as amended, amended and restated, modified, restated,
reaffirmed, confirmed and/or replaced and in effect from time to time in
accordance with the terms thereof and, if applicable, the terms hereof, and
includes all attachments thereto and documents incorporated therein, if any; and
(ix) general and specific references to any Law means such Law as amended,
modified, codified or reenacted, in whole or in part, and in effect from time to
time.  Section captions and the Table of Contents are for convenience only and
shall not affect the interpretation or construction of this Agreement or the
other Loan Documents.
 
2.8           Certificates of Resellers and Borrowing Agent, Advance Requests;
Borrowing Agent.  Each of the Resellers hereby appoints Insight Direct USA, Inc.
as “Borrowing Agent.” Because the operations and business activities of the
Resellers are integrated and interdependent, at any particular time it is
impractical to determine which of the Resellers will directly receive the
proceeds of an Interim Channel Finance Loan Advance or a Channel Finance Loan
Advance.  Each of the Resellers hereby directs the Administrative Agents to
disburse the proceeds of each Interim Channel Finance Loan Advance and a Channel
Finance Loan Advance to or at the direction of the Borrowing Agent, and such
distribution will,
 


 
2

--------------------------------------------------------------------------------

 


in all circumstances, be deemed to be made to each of the Resellers.  From time
to time, Borrowing Agent shall further direct the disbursement of the Interim
Channel Finance Loan Advances and Channel Finance Loan Advances for the account
of each Reseller, and each Reseller represents and warrants that the subsequent
receipt and use of such proceeds by any particular Reseller inures to the
economic benefit directly and indirectly of all other Resellers.  For so long as
the Loan Obligations remain outstanding or any Facility is in effect, each
Reseller hereby covenants and agrees, and hereby grants to the Borrowing Agent
an absolute and irrevocable power of attorney coupled with interest, and
irrevocably designates, appoints, authorizes and directs the Borrowing Agent to
(a) execute and deliver written requests for Advances, (b) make any other
deliveries required to be delivered periodically hereunder to Administrative
Agents and/or any Lender, (c) act as its Borrowing Agent, and Administrative
Agents and each Lender are entitled to rely on any such document or certificate
signed by the Borrowing Agent, and (d) otherwise take all other actions
otherwise contemplated by this Section, and to act on behalf of such Resellers
for purposes of giving and receiving notices and certifications under this
Agreement or any other Loan Document.  The Administrative Agents are entitled to
rely and act on the instructions of the Borrowing Agent.
 
2.9           Pro Forma Calculations.
 
(a)           For purposes of any calculation of the Minimum Receivables Test,
Total Leverage Ratio or Fixed Charge Coverage Ratio or Consolidated EBITDA or
consolidated assets for purposes of determinations of Material Subsidiaries, in
the event that any Specified Transaction has occurred during the Test Period for
which the Minimum Receivables Test, Total Leverage Ratio or Fixed Charge
Coverage Ratio or Consolidated EBITDA or consolidated assets for purposes of
determination of Material Subsidiaries is being calculated or, except for
purposes of determining whether an Event of Default has occurred under Section
11.10 has occurred, following the end of such Test Period but prior to the date
that financial statements have been delivered pursuant to Section 10.1(a) or
(b), such calculation shall be made on a Pro Forma Basis; provided, that, with
respect to any Limited Conditionality Acquisition, except for purposes of
determining whether an Event of Default has occurred under Section 11.10, all
subsequent financial ratio tests required to be complied with under this
Agreement in order to take any action shall, until the consummation of such
Limited Conditionality Acquisition (or the termination of the definitive
agreement with respect thereto), be required to be complied with both (1) on an
actual basis without giving effect to such Limited Conditionality Acquisition
and all relevant related pro forma events and (2) on a Pro Forma Basis giving
effect to such Limited Conditionality Acquisition and all relevant related pro
forma events (it being understood and agreed that nothing in this proviso shall
require any condition to a Limited Conditionality Acquisition that is not
required pursuant to the definition of “Permitted Acquisition”).
 
(b)           Whenever any test is required to be complied with on a Pro Forma
Basis with reference to Section 11.10 for purposes of taking any action prior to
the date of delivery of financial statements for the fiscal quarter ending June
30, 2016, such calculation shall be made based on the required covenant levels
in effect for such Section as of and for the Test Period ending June 30, 2016.
 
3.           Lenders’ Facility.  Subject to the terms and conditions hereof, and
in reliance upon the Representations and Warranties:
 
3.1           Channel Finance Loans.
 
3.1.1           Channel Finance Loan Facility Generally.  Subject to the terms
herein, each Lender shall, by funding such Lender’s Pro-Rata Share thereof as
provided for herein, make available to Resellers such Lender’s Pro-Rata Share
(as provided on Exhibit A hereto) of Channel Finance Loan Advances in a
principal amount not to exceed, in the aggregate, the Aggregate Channel Finance
Loan
 


 
3

--------------------------------------------------------------------------------

 


Facility Limit.  Each Lender’s Channel Finance Loan Facility is its Pro-Rata
Share of the Aggregate Channel Finance Loan Facility, provided that in no event
will a Lender be obligated to fund any amount in excess of such Lender’s
Commitment.  All Channel Finance Loan Advances for Channel Financed Inventory
will be made directly to Approved Vendors and not to Resellers.  CPC may issue
Approvals such that the sum of the aggregate amount of Approvals outstanding and
the aggregate principal amount of Channel Finance Loan Advances outstanding may
exceed the Aggregate Channel Finance Loan Facility Limit subject to Resellers’
obligation to pay down pursuant to Section 3.1.9, if applicable.  Subject to the
terms of this Agreement, payments and prepayments that are applied to reduce the
Aggregate Channel Finance Loans may be re-borrowed through subsequent Channel
Finance Loan Advances, subject to the terms and conditions of this Agreement and
the other Loan Documents.  While an Event of Default exists under Section
12.1(a), (b), or (j) as to which an Administrative Agent has actual knowledge,
no further Approvals will be issued while any such Event of Default exists and
is continuing and, except with respect to unfunded Approvals for Channel Finance
Loan Advances issued prior to an Administrative Agent’s knowledge of such Event
of Default, no further Channel Finance Loan Advances shall be made while any
such Event of Default exists and is continuing.  Each Lender shall be obligated
to fund its Pro-Rata Share of all Channel Finance Loan Advances for Approvals
once issued (except any Approvals issued contrary to the terms of the preceding
sentence) regardless as to whether at the time of issuance there is an Existing
Default or after the date of issuance of any Approval an Event of Default
occurs.  No Channel Finance Loan Facility will be evidenced by promissory notes.
 
3.1.2           Interim Channel Finance Loan Advances.  In order to reduce the
frequency of fundings of Channel Finance Loan Advances by Lenders, but subject
to the limitations (a) in Section 3.1.4, (b) of each Lender’s Commitment, and
(c) elsewhere herein, CPC may, in its absolute discretion, make Interim Channel
Finance Loan Advances (as a sub-limit of the Aggregate Channel Finance Loan
Facility) for the account of and benefit of Resellers with respect to an
Approval issued by CPC from time to time from the Effective Date, to the
effective date of the termination of the Aggregate Channel Finance Loan
Facility.  While outstanding, an Interim Channel Finance Loan, for purposes of
calculation of outstanding Loan Obligations, shall be excluded from the
definition of an “Aggregate Channel Finance Loan”.  While an Event of Default
exists under Section 12.1(a), (b), (d) or (j) as to which the Administrative
Agents have actual knowledge, no further Interim Channel Finance Loan Advances
shall be made while any such Event of Default exists and is continuing.  Subject
to the limitations in Section 3.1.4 and elsewhere herein, payments and
prepayments that are applied to reduce the Interim Channel Finance Loans may be
reborrowed for new Inventory purchases through Interim Channel Finance Loan
Advances.  The Interim Channel Finance Loan Facility will not be evidenced by
promissory notes.
 
3.1.3           Terminations of Vendor Agreements.
 
(i)           Upon termination of a Vendor Agreement or upon a material adverse
change with respect to a Vendor Agreement, Administrative Agents may in their
absolute discretion, cease to fund requests for Approvals and cease to make
Channel Finance Loan Advances with respect to such Vendor (each, a “Vendor
Termination”).  If a Vendor Agreement is terminated by a Vendor, CPC agrees to
provide written notice to Borrowing Agent of such termination within one
Business Day of CPC’s receipt of such termination notice (each, a
“Pre-termination Notice”) from the Vendor, and Resellers agree that if there is
no Existing Default, the provision to Borrowing Agent by CPC of the same period
of pre-termination notice as provided to CPC by the applicable terminating
Vendor shall be given and is reasonable and sufficient.
 
(ii)           If a Vendor Termination occurs due to the termination of a Vendor
Agreement by CPC, Resellers agree that if there is no Existing Default, 60 days’
prior written notice of such Vendor Termination shall be given to the Borrowing
Agent by


 
4

--------------------------------------------------------------------------------

 


CPC and is reasonable and sufficient.  During either notice period described
above, CPC may make Interim Channel Finance Loan Advances as provided in Section
3.1.2 above,  and Lenders will continue to fund Channel Finance Loan Advances
for Approvals (which have not been cancelled by CPC prior to the shipment of
Inventory by the terminating Vendor) issued on or before the expiration of such
notice period and in either case, repayment shall be in accordance with the
applicable Transaction Statement and Monthly Billing Statement.
 
(iii)           Resellers will not be relieved from any obligation to
Administrative Agents or the Lenders arising out of Channel Finance Loan
Advances or Interim Channel Finance Loan Advances made before the effective
termination date of the Vendor Termination or made after the effective
termination date of the Vendor Termination in connection with Approvals issued
on or before such effective termination date, which Approvals have not been
cancelled by CPC prior to the shipment of Inventory by the terminating
Vendor.  Notwithstanding a termination of a Vendor Agreement as described above,
Administrative Agents and Lenders will retain all of their rights, interests and
remedies hereunder and in all Collateral until Resellers have indefeasibly paid
all of the Loan Obligations in full in cash.
 
3.1.4           Limitations on Interim Channel Finance Loan Advances.  The
maximum amount of the Interim Channel Finance Loan amount on any date shall be
Fifty Million Dollars ($50,000,000).  CPC shall not be obligated to make any
particular Interim Channel Finance Loan Advance, the making of any particular
Interim Channel Finance Loan Advance at any particular time being absolutely
discretionary.  Administrative Agents will not without the prior written consent
of each Lender, knowingly make any Interim Channel Finance Loan Advance which
would cause the aggregate principal amount of the Interim Channel Finance Loans
plus the principal amount of Aggregate Channel Finance Loans to exceed the
limitations set forth herein as of the date immediately prior to the making of
any such Interim Channel Finance Loan Advance.  CPC shall not be obligated to
fund any Interim Channel Finance Loan Advances after the effective date of
termination of the Aggregate Channel Finance Loan Facility or the Interim
Channel Finance Loan Facility.
 
3.1.5           Operation of Aggregate Channel Finance Loan Facility and Interim
Channel Finance Loan Facility.  Subject to the terms of this Agreement, the
Aggregate Channel Finance Loan Facility and Interim Channel Finance Loan
Facility may be used by Resellers from time to time to purchase Channel Financed
Inventory from Cisco Systems, Inc., Ingram Micro Inc., Tech Data Corp., Comstor,
a division of Westcon Group North America, Inc., Dell Inc., and SYNNEX
Corporation and any other Vendor approved by Administrative Agents in their sole
discretion (each an “Approved Vendor” and, collectively, the “Approved
Vendors”).
 
3.1.6           Channel Finance Loan Approvals.  Each Reseller and each Lender
acknowledge and agree that:  (i) CPC may issue Approvals on a date that is prior
to the date of the funding of any Channel Finance Loan Advance or Interim
Channel Finance Loan Advance that are based on such Approvals; (ii) other than
for Approvals issued in contravention of Section 3.1.1 herein (which shall be
null, void, and of no legal effect), once an Approval has been issued, then
Administrative Agents may, and may require the Lenders, to fund the related
Advance at any time, notwithstanding (A) any Default or Event of Default that
may arise on or prior to the date of any such Advance, (B) whether the Loan
Obligations have been accelerated, (C) whether the Facilities have been
terminated, or (D) whether any such Advance shall occur after the effective date
of termination of the Aggregate Channel Finance Loan Facility for an Approval
issued on or prior to such date; and (iii) each Lender shall be obligated to
fund its Pro-Rata Share of any such Advance once an Approval has been issued for
such Advance and
 
 
5

--------------------------------------------------------------------------------

 


after receipt of an invoice by CPC from the applicable Approved Vendor
regardless of whether such Advance has been funded by CPC.
 
3.1.7           Inventory not Available for Channel Finance Loans and Interim
Channel Finance Loans.  Only Approved Vendors will be eligible to receive
proceeds of Channel Finance Loan Advances and Interim Channel Finance Loans for
Channel Financed Inventory.  Administrative Agents may, at any time and with
reasonable written notice to Borrowing Agent, elect not to finance any inventory
sold by particular Approved Vendors, including any Approved Vendors who are in
default of their obligations to CPC or with respect to which CPC or
Administrative Agents deem themselves reasonably insecure.  Except with respect
to Approvals issued by CPC on or before the effective date of the termination of
the Aggregate Channel Finance Loan Facility, Lenders shall not be obligated to
fund any Channel Finance Loan Advances after such date.
 
3.1.8           Repurchase Agreements.  CPC has entered into agreements with the
Vendors who are expected to receive proceeds of the Channel Finance Loan
Advances and the Interim Channel Finance Loan Advances (each being a “Vendor
Agreement” and collectively, the “Vendor Agreements”).  None of Administrative
Agents, CPC nor any Lender makes any representation or warranty regarding the
Vendor Agreements, including, without limitation regarding the enforceability
thereof, whether any particular item of Inventory purchased by Resellers is
subject to repurchase rights, or any repurchase rights that may be set forth
therein.  Each Lender and each Reseller acknowledge and agree that CPC may take
or refrain from taking any actions under or in connection with the Vendor
Agreements in CPC’s commercially reasonable judgment.  No Vendor is a third
party beneficiary of this Agreement or the other Loan Documents.
 
3.1.9           Channel Finance Loan Pay Down Provision.  Regardless of the
payment terms pertaining to any Loans or anything contained in this Agreement to
the contrary, if at the time of any determination, the sum of the principal
amount of Resellers’ total outstanding Loan Obligations exceeds the Aggregate
Channel Finance Loan Facility Limit, Resellers will immediately pay to the
Administrative Agents the sum of such excess.
 
3.2           Termination/Maturity/Renewal.
 
3.2.1            At any time there is an Existing Default irrespective of any
provision in this Agreement to the contrary, Administrative Agents may, and at
the request of the Required Lenders shall, by notice to the Borrowing Agent,
terminate the Facilities, accelerate the Loan Obligations or take such other
actions as they may be permitted to take hereunder (including under Section
12.1), the other Loan Documents or at law or in equity.  Notwithstanding a
termination, Administrative Agents and Lenders will retain all of their rights,
interests and remedies hereunder and in all Collateral until the Loan
Obligations have been indefeasibly paid in full in cash.
 
3.2.2            Resellers may, at any time, elect to terminate or permanently
reduce, in whole or in part, the Facilities, provided that, (i) in the case of a
termination in full, Resellers pay to the Administrative Agents, for the ratable
benefit of Lenders (a) the outstanding principal amount of the Aggregate Channel
Finance Loans, plus (b) all accrued interest with respect to such Loans, if any,
to the date set for termination of the Aggregate Channel Finance Loans, and (ii)
in the case of a permanent reduction, Resellers pay to the Administrative
Agents, for the ratable benefit of Lenders, (a) the outstanding principal amount
of the Loans in excess of the Aggregate Channel Finance Loan Facility Limit as
adjusted pursuant to this Section 3.2.2, plus (b) all accrued interest with
respect to such Loans, if any, to the date set for such reduction.
 
 
6

--------------------------------------------------------------------------------

 


Notwithstanding a termination pursuant to the provisions of Section 3.2.1 and
Section 3.2.2, (i) Administrative Agents and Lenders will retain all of their
rights, interests and remedies hereunder and in all Collateral until Reseller
has indefeasibly paid all of the Loan Obligations in full in cash and (ii) all
the provisions hereunder that by their terms expressly survive the termination
of the Agreement shall survive.
 
3.2.3            If the Facilities are not sooner terminated as contemplated by
this Agreement, then, notwithstanding anything contained in this Agreement to
the contrary, the Facilities shall automatically terminate on the Termination
Date (defined below) unless no less than 60 days prior to the Termination Date,
Administrative Agents, Resellers, and all of the Lenders affirmatively agree in
writing, in each of their respective sole and absolute discretion, to renew the
Channel Finance Loan Facility and the Interim Channel Finance Loan Facility for
an additional twelve-month period on the terms and conditions contained herein
(a “Renewal”).  If no Renewal has occurred, “Termination Date” means June 23,
2021, provided that if one or more Renewals have occurred, “Termination Date”
means the date which is the last day of the twelve-month period for which the
Facilities were extended pursuant to the Renewal which occurred most
recently.  None of the Administrative Agents nor any Lender shall be obligated
to provide Resellers with notice (written or oral) of a Termination Date.  If
written evidence of a Renewal is not executed by the Administrative Agents, all
of the Lenders and Resellers as required herein, then this Agreement and the
Loan Documents shall terminate on the Termination Date without further action or
notice by any party hereto.
 
3.3           Expansion Facility.
 
(a)           Anything in this Agreement to the contrary notwithstanding, at any
time and from time to time prior to the Termination Date, Borrowing Agent may,
by written notice to the Administrative Agents (which the Administrative Agents
shall promptly furnish to each Lender), request that one or more Persons (which
may include any Lender, as provided below) offer to increase such Lender’s
Commitment or to make a Commitment (if such Person is not already a Lender)
(such increased and/or additional Commitments being, an “Accordion Increase”);
it being understood that if such offer is to be made by a Person that is not
already a Lender, the Administrative Agents shall have consented to such Person
being a Lender hereunder to the extent such consent would be required pursuant
to Section 14.4.1.1 in the event of an assignment to such Person.  No Lender
shall have any obligation to increase such Lender’s Commitment, such decision to
be made by such Lender in its sole discretion.  In no event shall the aggregate
amount of the Accordion Increases pursuant to this Section 3.3(a) exceed
$25,000,000 (the “Accordion Maximum Amount”).  The Parent Guarantor or the
Resellers may arrange for one or more banks or other financial institutions,
which may include any Lender, to extend applicable Commitments or increase their
existing applicable Commitments in an aggregate amount equal to the Accordion
Maximum Amount.  In the event that one or more of such Persons offer to increase
or enter into such Commitments, and such Persons, the Borrowing Agent, the
Resellers and the Administrative Agents agree as to the amount of such
Commitments to be allocated to the respective Persons making such offers and the
fees (if any) to be payable by the Resellers in connection therewith, the
Administrative Agents shall replace Exhibit A.  The Administrative Agents, such
Persons and the Resellers shall execute and deliver an appropriate amendment to
this Agreement (or other appropriate documentation reasonably acceptable to the
Administrative Agents and the Resellers to effectuate the Accordion Increase)
which amendment or other documentation shall specify, among other things, the
procedures for reallocating any outstanding Channel Finance Loan Advances, and
the Resellers shall deliver such other items and satisfy such other conditions
set forth in Section 8.2 hereof, provided, that no consent of any Lender not
participating in such Accordion Increase shall be required.
 
(b)           Notwithstanding the foregoing, (i) no increase in Commitments (or
in the Commitment of any Lender) or addition of a new Lender shall become
effective under this Section 3.3 if
 
 
7

--------------------------------------------------------------------------------

 


any Default or Event of Default has occurred and is continuing on the date of
the effectiveness of any such increase or would arise after giving effect
thereto, and (ii) this Section 3.3 shall supersede any provisions in Section
17.2 to the contrary.
 
(c)           As an increase in the Aggregate Channel Finance Loan Facility,
Channel Finance Advances and subsequent Channel Finance Loans arising as a
result of each Accordion Increase shall rank pari passu with the right of
payment with Channel Finance Loans existing at the time of each Accordion
Increase.
 
3.4           Promise to Pay.  Resellers hereby promise to pay to the Lenders
and Administrative Agents the Loan Obligations (including principal, interest,
fees, costs, and expenses) in Dollars in full as and when due and payable under
the terms of this Agreement and the other Loan Documents.
 
4.           Interest.
 
4.1           Free Channel Finance Period.  In connection with financing a
particular item of inventory for Resellers, CPC will send Borrowing Agent a
Transaction Statement identifying such Channel Financed Inventory and the
Payment Due Date (each being a “Transaction Statement”) on which date the
Resellers will pay to Administrative Agents the principal amount of the Loan
Obligations relating thereto, without interest.  CPC may, without the consent of
the Lenders or the Required Lenders, change any aspect or portion of any
Transaction Statement. Administrative Agents may change the terms of any future
financing and the date for repayment of future Loan Obligations by giving
Borrowing Agent prior written notice specifying such change. Notwithstanding
anything in this Agreement to the contrary, Administrative Agents agree that:
(i) the Payment Due Date set forth in any Transaction Statement shall not be any
earlier than it is required to be pursuant to the terms of the agreement with
the applicable Approved Vendor; and (ii) if Administrative Agents receive a
notice from any Approved Vendor that the terms of the agreement with such
Approved Vendor has changed such that the Payment Due Date of a Reseller on any
future Transaction Statement will be revised to be earlier than on any prior
Transaction Statement, Administrative Agents shall provide the Borrowing Agent
with written notice of such change within one Business Day of Administrative
Agents receiving such notice from such Approved Vendor.
 
4.2           Rate After Maturity.
 
  Interest shall accrue on the Aggregate Channel Finance Loans outstanding after
their Maturity or Reseller’s failure to pay any Loan Obligations on the
applicable Payment Due Date at a rate per annum equal to the Prime Rate plus
1.25% (the “Default Rate”).
 
4.3           Interest Payable to Administrative Agents and CPC as Lender Only.
 
4.3.1            Resellers will pay to CPC, for its own account, the interest
(on the Interim Channel Finance Loans and the Aggregate Channel Finance Loans)
due after Maturity of the applicable Loans as provided in Section 4.2 at a rate
equal to the Default Rate.  All discounts and subsidies from a Vendor shall be
for the sole account of CPC.
 
4.3.2            CPC will send Borrowing Agent a billing statement identifying
accrued interest (if any) due to CPC, for its own account, on the Interim
Channel Finance Loans and the Aggregate Channel Finance Loans (the “Monthly
Billing Statement”) within five Business Days after the end of each calendar
month.  Except as otherwise provided in a Monthly Billing Statement, the charges
specified in each Monthly Billing Statement will be due and payable monthly in
arrears beginning on the tenth Business Day of the first calendar month after
the Effective Date and continuing on the tenth Business Day of each calendar
month thereafter, and upon Maturity of the Loan Obligations.
 


 
8

--------------------------------------------------------------------------------

 


4.3.3            The interest (if any) shown in each Monthly Billing Statement
will:  (a) be computed based on a 360 day year; (b) be calculated by multiplying
the Daily Charge (as defined below) by the actual number of days in the
applicable billing period; and (c) accrue from the Payment Due Date until
Administrative Agents receive full payment as provided in this Agreement for
each item of such Collateral, regardless of any period during which any finance
charge subsidy shall be paid or payable by any third party.  The “Daily Charge”
is the product of the Daily Rate (as defined below) multiplied by the Average
Daily Balance (as defined below).  The “Daily Rate” is the quotient of the
annual rate provided in Section 4.2 divided by 360.  The “Average Daily Balance”
is the quotient of (i) the sum of the outstanding principal of Aggregate Channel
Finance Loans plus the outstanding principal of Interim Channel Finance Loans on
each day of a billing period for each item of Collateral identified on a
Transaction Statement or in the Monthly Billing Statement, divided by (ii) the
actual number of days in such billing period.
 
4.4           Interest on Channel Finance Loans Payable to Lenders (other than
CPC); Administrative Agent Deficiency Amount.
 
  Administrative Agents, Resellers and each Lender acknowledge and agree that
the rate of return paid on any Channel Finance Loan or Interim Channel Finance
Loan is dependent on numerous factors, including discounts and subsidies offered
by the Vendors.  Accordingly, Administrative Agents, Resellers and each Lender
agree that due to the difficulty in determining the actual rate of return on any
particular Channel Finance Loan or Interim Channel Finance Loan or with respect
to any particular invoice underlying any such Loan, CPC shall pay to each Lender
(other than CPC) interest on such Lender’s Pro-Rata Share of each Channel
Finance Loan Advance at a rate per annum equal to the Adjusted LIBOR Rate plus
the Applicable Rate, provided, that on the Effective Date, the Applicable Rate
shall be 1.25%, and, if Section 4.2 is applicable, at the Default Rate, and CPC
shall pay such interest as provided in the second sentence of Section 6.1.1 from
the date of funding by such Lender to CPC of such Lender’s Pro-Rata Share of
such Channel Finance Loan Advance to the date of repayment of such Channel
Finance Loan Advance; provided, however, if an Event of Default under Section
12.1(a) occurs, then until such Event of Default has been cured to the
satisfaction of the Required Lenders or waived in writing by the Required
Lenders, to the extent there exists an Administrative Agent Deficiency Amount
(defined below) which is greater than zero, Administrative Agents may suspend
the making of payments of principal and interest on the Channel Finance Loans to
each Lender (other than CPC) or reduce the amount of such payments on the
Channel Finance Loans to each Lender (other than CPC) on a pro-rata basis (based
on the principal amount of Channel Finance Loans outstanding) and setoff such
amounts against the Administrative Agent Deficiency Amount until the
Administrative Agent Deficiency Amount is reduced to zero, or to the extent
necessary to prevent the Administrative Agent Deficiency Amount from becoming
greater than zero.  The “Administrative Agent Deficiency Amount” at any time is
a Dollar amount equal to (a) the cumulative amount of interest distributed by
Administrative Agents to the Lenders (other than CPC) solely with respect to
each specific Transaction Statement for which an Event of Default exists as
outlined above in this Section 4.4 under the portion of the Aggregate Channel
Finance Loans attributable to Lenders (other than CPC) for the period commencing
with the date interest begins accruing on the Payment Due Date (excluding any
interest distributed which is attributable to the period of time during the free
floor plan period); provided, however, that in no event shall any interest paid
to the Lenders (other than CPC) relating to any Loan Obligations arising under a
specific Transaction Statement during any period for which no Event of Default
exists or existed be included in the calculation under this clause (a), minus
(b) the cumulative amount of interest collected from Resellers by Administrative
Agents solely with respect to each specific Transaction Statement for which an
Event of Default exists as outlined above in this Section 4.4 under the portion
of the Aggregate Channel Finance Loans attributable to Lenders (other than CPC)
for the period commencing with the Payment Due Date (excluding any interest
distributed which is attributable to the period of time during the free floor
plan period) through the date of calculation.  Notwithstanding anything to the
contrary contained herein, no Reseller shall have any obligation to any Lender,
CPC or any Agent under the provisions of this Section 4.4.
 
 
9

--------------------------------------------------------------------------------

 


4.5           Taxes.
 
4.5.1           Any and all payments by or on account of any obligation of each
Reseller hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes unless a tax deduction is required by
applicable law; provided that if any Reseller shall be required by applicable
law to deduct any Indemnified Taxes or Other Taxes from such payments, then (i)
the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agents and the Lenders receive an amount
equal to the sum they would have received had no such deductions been made, (ii)
such Reseller shall make such deductions and (iii) such Reseller shall pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law.
 
4.5.2           In addition, each Reseller shall pay any Other Taxes related to
such Reseller to the relevant Governmental Authority in accordance with
applicable law.
 
4.5.3           The relevant Reseller shall indemnify the Administrative Agents
and each Lender, within 10 days after written demand therefor, which demand
shall be accompanied by documentation reasonably satisfactory to establish the
nature of the amounts for which demand is being made, and the fact and amount of
the payment thereof, for the full amount of any Indemnified Taxes or Other Taxes
paid by the Administrative Agents and such Lender, as the case may be, on or
with respect to any payment by or on account of any obligation of such Reseller
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.
 
4.5.4           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by any Reseller to a Governmental Authority, such Reseller shall
deliver to the Administrative Agents the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment (to the
extent available), a copy of the return reporting such payment or other evidence
of such payment reasonably satisfactory to the Administrative Agents.
 
(i)           Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Resellers and the Administrative Agents, at the time or times
reasonably requested by the Resellers or the Administrative Agents, such
properly completed and executed documentation reasonably requested by the
Resellers or the Administrative Agents as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Resellers or the Administrative Agents,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Resellers or the Administrative Agents as will
enable the Resellers or the Administrative Agents to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements.  Without limiting the generality of the foregoing, in the case of
any Lender that is a US Person, such Lender shall deliver to the Resellers and
the Administrative Agents on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of any Reseller or the Administrative Agents), executed
originals of Internal Revenue Service Form W-9 certifying that such Lender is
exempt from U.S. federal backup withholding tax.
 
(ii)           Each Lender agrees that if any form or certification it
previously delivered pursuant to clause 4.5.4(i) above expires or becomes
obsolete or inaccurate in any material respect, it
 
 
10

--------------------------------------------------------------------------------

 


shall update such form or certification or promptly notify the applicable
Reseller and the Administrative Agents in writing of its legal inability to do
so.
 
(iii)           If an Administrative Agent is entitled to an exemption from or
reduction of withholding tax with respect to any payment under this Agreement
made by a Reseller to such Administrative Agent under the law of the
jurisdiction in which such Reseller is located such Administrative Agent shall
deliver to such Reseller, at the time or times prescribed by applicable law and
at the time or times reasonably requested by such Reseller, any such properly
completed and executed documentation prescribed by applicable law and reasonably
requested by such Reseller as may permit such payments to be made without
withholding or at a reduced rate of withholding tax.  Without limiting the
generality of the foregoing, if an Administrative Agent is entitled to any
payment under this Agreement, it shall deliver to the Resellers executed
originals of Internal Revenue Service Form W-9 certifying that such
Administrative Agent is exempt from U.S. federal backup withholding tax.
 
4.5.5           Each Lender, on the date it becomes a Lender hereunder, will
designate lending offices for the Loans to be made by it (a “Facility Office”)
such that, on such date, it (directly or through a Reseller) will not be subject
to or liable for any withholding tax that is imposed by the United States of
America, (or any political subdivision thereof) on payments by a Reseller from
an office within such jurisdiction.
 
4.5.6           If an Administrative Agent or a Lender receives a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by a
Reseller or with respect to which a Reseller has paid additional amounts
pursuant to this Section 4.5, it shall pay over such refund to such Reseller
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Reseller under this Section 4.5 with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
such Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund, and only to the extent that the amount of such refund is both reasonably
identifiable and quantifiable by such Lender without imposing on such Lender an
unacceptable administrative burden); provided, that such Reseller, upon the
request of the Administrative Agents or such Lender, agrees to repay the amount
paid over to such Reseller (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to such Administrative Agent or
such Lender in the event such Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority.  This Section shall not be
construed to require the Administrative Agents or any Lender to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to any Reseller or any other Person.
 
4.5.7           Each Lender shall severally indemnify the applicable
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes or Other Taxes attributable to such Lender (but only to the
extent that any Loan Party has not already indemnified such Administrative Agent
for such Indemnified Taxes or Other Taxes and without limiting the obligation of
the Loan Parties to do so), and (ii) any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by such Administrative Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to any Lender by the
applicable Administrative Agent shall be conclusive absent manifest error.  Each
Lender hereby authorizes each Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by such Administrative Agent to the Lender from any other
source against any amount due to such Administrative Agent under this Section
4.5.7.
 
 
11

--------------------------------------------------------------------------------

 


4.5.8           If a payment made to a Lender under any Loan Document would be
subject to withholding Tax imposed by the United States of America under FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to the Resellers and the
Administrative Agents at the time or times prescribed by law and at such time or
times reasonably requested by any Reseller or the Administrative Agents such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by any Reseller or any Administrative Agent as may be necessary for
the applicable Reseller and the Administrative Agents to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this Section 4.5.8, “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
 
4.6           Usury.  It is the intention of the parties hereto to conform
strictly to applicable usury laws and, anything herein to the contrary
notwithstanding, the obligations of Resellers hereunder shall be subject to the
limitation that payments of interest or of other amounts constituting interest
under applicable Laws shall not be required to the extent that receipt thereof
would be in excess of the Highest Lawful Rate, or otherwise contrary to
provisions of law applicable to the recipient limiting rates of interest which
may be charged or collected by the recipient.  Accordingly, if the transactions
or the amount paid or otherwise agreed to be paid for the use, forbearance or
detention of money under this Agreement would exceed the Highest Lawful Rate or
otherwise be usurious under applicable Laws (including without limitation the
federal and state laws of the United States of America, or of any other
jurisdiction whose laws may be mandatorily applicable) with respect to the
recipient of any such amount, then, notwithstanding anything to the contrary in
this Agreement, it is agreed as follows as to the recipient of any such amount:
 
(a)           the provisions of this Section 4.6 shall govern and control over
any other provision in this Agreement, and each provision set forth therein is
hereby so limited;
 
(b)           the aggregate of all consideration which constitutes interest
under applicable Laws that is contracted for, charged or received under this
Agreement, shall under no circumstances exceed the maximum amount of interest
allowed by applicable Laws (such maximum lawful interest rate, if any, with
respect to such recipient herein called the “Highest Lawful Rate”), and all
amounts owed under this Agreement, shall be held subject to reduction and:  (i)
the amount of interest which would otherwise be payable to the recipient
hereunder shall be automatically reduced to the amount allowed under applicable
Laws, and (ii) any unearned interest paid in excess of the Highest Lawful Rate
shall be credited to the payor by the recipient (or, if such consideration shall
have been paid in full, refunded to the payor);
 
(c)           all sums paid, or agreed to be paid for the use, forbearance and
detention of the money under this Agreement, shall, to the extent permitted by
applicable Laws, be amortized, prorated, allocated and spread throughout the
full term of such indebtedness until payment in full so that the actual rate of
interest is uniform throughout the full term thereof; and
 
(d)           if at any time the interest, together with any other fees, late
charges and other sums payable pursuant to or in connection with this Agreement,
and deemed interest under applicable Laws, exceeds that amount which would have
accrued at the Highest Lawful Rate, the amount of interest and any such fees,
charges and sums to accrue to the recipient of such interest, fees, charges and
sums pursuant to this Agreement shall be limited, notwithstanding anything to
the contrary herein, to that amount which would have accrued at the Highest
Lawful Rate for the recipient, but any subsequent reductions, as applicable,
shall not reduce the interest to accrue hereunder below the recipient’s Highest
Lawful Rate until the total amount of interest payable to the recipient
(including all consideration which
 


 
12

--------------------------------------------------------------------------------

 


constitutes interest) equals the amount of interest which would have been
payable to the recipient (including all consideration which constitutes
interest), plus the amount of fees which would have been received but for the
effect of this Section 4.6.
 
4.7           Capital Adequacy.
 
4.7.1           If, after the date hereof, any Lender or Administrative Agent
shall have reasonably determined that the adoption after the date hereof of any
applicable Law regarding capital adequacy or any change after the date hereof
therein or in the interpretation or administration thereof after the date hereof
by any governmental authority, central bank, or comparable agency charged with
the interpretation or administration thereof, or any request or directive after
the date hereof regarding capital adequacy (whether or not having the force of
law) of any such governmental authority, central bank, or comparable agency, has
or would have the effect of reducing the rate of return on the capital of such
Lender or any corporation controlling such Lender as a consequence of such
Lender’s obligations hereunder to a level below that which such Lender or such
corporation could have achieved but for such adoption, change, request, or
directive (taking into consideration its policies with respect to capital
adequacy), then from time to time upon demand the Resellers shall pay to such
Lender such additional amount or amounts as will reasonably compensate such
Lender for such reduction.
 
4.7.2           Each Lender shall promptly notify the Borrowing Agent and the
Administrative Agents of any event of which it has knowledge, occurring after
the date hereof, which will entitle such Lender to compensation pursuant to this
Section 4.7 and will designate a different Applicable Lending Office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to it.  Any Lender claiming compensation under this Section 4.7
shall furnish to the Borrowing Agent and the Administrative Agents a statement
setting forth the additional amount or amounts to be paid to it hereunder which
shall be conclusive in the absence of manifest error.  In determining such
amount, such Lender may use any reasonable averaging and attribution
methods.  Each Lender agrees, with respect to the provisions of this Section
4.7, to treat Resellers in a manner substantially similar to that of its other
similarly situated customers.
 
5.           Funding of Channel Finance Loans.
 
5.1           Fundings.
 
5.1.1           Advances.  Other than if an Interim Channel Finance Loan Advance
will be made by CPC, not later than 10:00 a.m. (Local Time) on each Advance Date
for a Channel Finance Loan Advance, Administrative Agents shall promptly notify
each Lender of the aggregate amount of the Channel Finance Loan Advances to be
remitted to Approved Vendors.  In each case then, each Lender shall make
immediately available to Administrative Agents by 12:00 p.m. (Local Time) on the
Advance Date funds consisting solely of Dollars in the amount of its Pro-Rata
Share of such Channel Finance Loan Advances, rounded to the nearest penny, in
accordance with such remittance instructions as may be given by Administrative
Agents to Lenders from time to time.
 
5.1.2           All Fundings Ratable.  All fundings of Advances (other than
Interim Channel Finance Loan Advances) shall be made by Lenders as provided
herein in accordance with their Pro-Rata Shares of the Aggregate Channel Finance
Loan Facility.  Except as otherwise expressly provided herein, a Lender shall
not be obligated to fund Channel Finance Loan Advances that would result in its
Channel Finance Loans exceeding its Channel Finance Loan Facility or make
available any more than its Pro-Rata Share of any Advance.  Prior to 12:00 p.m.
(Local Time) on the last Business Day of each calendar week (a “Settlement
Date”), based on funds collected pursuant to Section 6.1.2 as of 3:00 p.m.
(Local Time) on
 
 
13

--------------------------------------------------------------------------------

 


the Business Day immediately preceding such Settlement Date (under all
circumstances, including without limitation, during the existence of any Event
of Default), each Lender shall, to the extent it does not hold its Pro-Rata
Share of the outstanding Aggregate Channel Finance Loans (including, without
limitation, any amounts for which an Approval has been issued), purchase from or
sell to one or more other Lenders, at par, which may occur by a funding through
the Administrative Agents, that portion of its Loans as is necessary for it to
thereafter hold its Pro-Rata Share of the outstanding Aggregate Channel Finance
Loans.  In order that the foregoing settlement among the Lenders can be effected
on each Settlement Date, the Administrative Agents shall, on or before 10:00
a.m. (Local Time) on such Settlement Date, (i) notify each Lender who shall
purchase Loans of the principal amount of the Loan to be purchased, and each
Lender shall make immediately available to Administrative Agents by 12:00 p.m.
(Local Time) on such Settlement Date, funds consisting solely of Dollars in the
amount of such principal amount of the Loans to be purchased in accordance with
such remittance instructions as may be given by Administrative Agents to Lenders
from time to time, and (ii) notify each Lender who shall sell a Loan, of the
principal amount of the Loan to be sold, and the Administrative Agents shall
make immediately available to Lenders by 12:00 p.m. (Local Time) on such
Settlement Date funds consisting solely of Dollars in the amount of such
principal amount of the Loan to be sold in accordance with such remittance
instructions as may be given by Lenders to the Administrative Agents from time
to time.
 
5.2           Collections and Distributions to Lenders by Administrative Agents.
 
  Except as otherwise provided in this Agreement, including the other provisions
of this Agreement pertaining to interest on the Channel Finance Loans and the
Interim Channel Finance Loans and the provisions of Section 4.4 pertaining to
the suspension or reduction of payments of principal and interest to the Lenders
under certain circumstances, all payments of principal received by
Administrative Agents for the account of Lenders shall be distributed by
Administrative Agents to Lenders in accordance with their Pro-Rata Shares of the
outstanding Loan Obligations at the time of such distribution, by wire transfer
of same day funds to Lenders as provided in this Agreement on the Settlement
Date following the date when received, unless received after 3:00 p.m. (Local
Time) on a Business Day immediately preceding a Settlement Date, in which case
they shall be so distributed on the Settlement Date.  Such distributions shall
be made according to instructions that each Lender may give to Administrative
Agents from time to time.  All amounts received by any Lender on account of the
Loan Obligations, other than amounts received from the Administrative Agents
pursuant to the terms of this Agreement, including amounts received by way of
setoff, shall be paid over promptly to Administrative Agents for distribution to
Lenders as provided above in this Section.
 
5.3           Settlement Dates.
 
  Administrative Agents may, at any time, in their sole discretion, cause the
Settlement Date to occur more frequently, including, without limitation, each
Business Day of each week.  Administrative Agents shall notify each Lender that
a given Business Day shall be a Settlement Date by no later than 1:00 p.m.
(Local Time) on the Business Day immediately preceding any such date; provided,
however, if the Settlement Date occurs more frequently than once a week, then
once Administrative Agents give such notice, no further notices shall be
required.
 
5.4           Repayment of the Interim Channel Finance Loan.
 
5.4.1           CPC may in its absolute discretion on any Business Day give
notice to Lenders of the amount of the Interim Channel Finance Loan after
application of all payments to be applied thereto as provided elsewhere
herein.  Such notice shall be given no later than Noon (Local Time) and may
include a demand that the Interim Channel Finance Loan be fully paid by the
Lenders.  If CPC demands that the Interim Channel Finance Loan be fully paid by
the Lenders, then prior to 1:00 p.m. (Local Time) on such date, Lenders shall
remit funds to CPC sufficient to reduce the Interim Channel Finance Loan to
zero.  The aggregate of such remittances shall be treated, respectively, as a
Channel Finance Loan Advance, and the Aggregate Channel Finance Loans increased
accordingly (in the case of payments on
 


 
14

--------------------------------------------------------------------------------

 


the Interim Channel Finance Loan).  Each such remittance by a Lender shall be
made in accordance with its Pro-Rata Share of the Aggregate Channel Finance Loan
Facility and shall be made notwithstanding that (i) any conditions to Advances
in Section 8 may not be then satisfied, (ii) there is an Existing Default, or
(iii) such remittances by Lenders may be made after Maturity of the Loan
Obligations.  Notwithstanding anything to the contrary contained herein, no
Reseller shall have any obligation to any Lender, CPC or any Agent under the
provisions of this Section 5.4.1.
 
5.4.2           If for any reason, including the commencement of a proceeding in
bankruptcy with respect to any Reseller, remittances by Lenders as provided
above cannot be made on the date otherwise required above, then each Lender
shall be deemed automatically to have purchased from CPC as of such date an
undivided interest and participation in the Interim Channel Finance Loan equal
to such Lender’s Pro-Rata Share, so as to cause such Lender to share in the
Interim Channel Finance Loan in accordance with its Pro-Rata Share.  Each Lender
shall remit its Pro-Rata Share of the Interim Channel Finance Loan to CPC
promptly on demand.  All interest payable by Resellers (if any) with respect to
such Lender’s Pro-Rata Share of the Interim Channel Finance Loan shall be for
the account of CPC to the date such remittance is made by such Lender, and shall
be for the account of and remitted by CPC to such Lender as a participant from
such date.  Further, until such remittance is made, such Lender shall pay to
CPC, on demand, interest on such Lender’s Pro-Rata Share of the Interim Channel
Finance Loan at the Federal Funds Rate, and such Lender shall be subject to the
restrictions contained in Section 5.5.
 
5.5           Administrative Agents’ Availability Assumption.
 
5.5.1           Unless Administrative Agents have been given written notice by a
Lender prior to an Advance Date that such Lender does not intend to make
immediately available to Administrative Agents such Lender’s Pro-Rata Share of
the Advance which Administrative Agents may be obligated to make on the Advance
Date, including, without limitation, any Advance that may be made based on the
issuance of an Approval, Administrative Agents may assume that such Lender has
made the required amount available to Administrative Agents on the Advance Date
and Administrative Agents may, in reliance upon such assumption, make available
to Resellers a corresponding amount.  Upon the occurrence of (a) the failure of
any Lender to make immediately available its Pro-Rata Share of any Channel
Finance Loan Advance (whether based on the issuance of an Approval or otherwise)
or the Interim Channel Finance Loan (whether based on the issuance of an
Approval or otherwise) or any other amount then owing hereunder by a Lender upon
demand or (b) any Lender  becoming the subject of a Bankruptcy Event, such
Lender shall be deemed to be a “Defaulting Lender”. If such corresponding amount
is not in fact made immediately available to Administrative Agents by such
Defaulting Lender on the Advance Date, Administrative Agents shall be entitled
to recover such corresponding amount on demand from such Defaulting Lender.  If
such Defaulting Lender does not pay such corresponding amount immediately upon
Administrative Agents’ demand therefor, then Administrative Agents shall
promptly notify Borrowing Agent and the other Lenders and Resellers shall pay
such corresponding amount to Administrative Agents within one (1) Business
Day.  Administrative Agents shall also be entitled to recover, either from such
Defaulting Lender or Resellers, interest on such corresponding amount for each
day from the date such corresponding amount was made available by Administrative
Agents to Resellers to the date such corresponding amount is recovered by
Administrative Agents, at a rate per annum equal to either (i) if paid by such
Lender, the cost to Administrative Agents of funding such amount at the Federal
Funds Rate, or (ii) if paid by Resellers, the applicable rate for the Advance in
question determined from the request therefor.  Each Lender shall be obligated
only to fund its Pro-Rata Share of an Advance subject to the terms and
conditions hereof, regardless of the failure of another Lender to fund its
Pro-Rata Share thereof.
 
5.5.2           Each remittance or payment or Advance required to be made by a
Lender shall be made in accordance with its Pro-Rata Share and shall be made
notwithstanding that (i) any conditions to
 
 
15

--------------------------------------------------------------------------------

 


Advances in Section 8 may not be then satisfied, (ii) there is an Existing
Default, (iii) the aggregate amount of such remittances by Lenders would result
in the Aggregate Channel Finance Loan, plus the Interim Channel Finance Loan
exceeding the value of the Aggregate Channel Finance Loan Facility, or (iv) such
remittances by Lenders may be made after the effective date of termination of
the Aggregate Channel Finance Loan Facility; provided, however, that in no event
shall any Lender be required to make any such remittance that would result in
the Channel Finance Loan of such Lender exceeding such Lender’s Channel Finance
Loan Facility.
 
5.5.3           In addition, with respect to any Defaulting Lender, until a
payment or Advance is paid to Administrative Agents (with interest as described
above), (i) such Defaulting Lender shall permit the Administrative Agents the
unconditional and irrevocable right of setoff against any amounts (including,
without limitation, payments of principal, interest, and fees, as well as
indemnity payments) received by Administrative Agents hereunder for the benefit
of any such Defaulting Lender, and (ii) if such failure to pay shall continue
for a period of three Business Days, result in any such Defaulting Lender
forfeiting any right to vote on any matter that the Lenders are permitted to
vote for hereunder (and the calculation of any requisite vote shall exclude such
Defaulting Lender’s interest in the Lenders’ Exposure); provided, however, once
such a failure is cured, then such Lender shall, subsequent thereto, have all
rights hereunder; provided, further, however, if any Lender shall fail to make
such a payment within the three Business Day period specified in clause (ii)
above (other than by reason of events beyond the reasonable control of such
Lender) three or more times during the term hereof, such Lender shall
permanently forfeit its right to vote hereunder (and the calculation of any
requisite vote shall exclude such Defaulting Lender’s interest in the Lenders’
Exposure).
 
6.           Payments.
 
6.1           Scheduled Payments on Loans; Applications to Loans.
 
6.1.1           Interest. CPC will send to Borrowing Agent a Monthly Billing
Statement describing all interest (if any) accrued on the Aggregate Channel
Finance Loans and the Interim Channel Finance Loans.  Subject to the terms of
Sections 4.3 and 4.4 and elsewhere in this Agreement, interest on the Channel
Finance Loans payable by CPC to the Lenders (other than CPC) shall be
distributed by Administrative Agents monthly in arrears (with the right of set
off in favor of Administrative Agents and CPC as set forth in Section 4.4)
beginning on the tenth Business Day of the first calendar month after the
Effective Date and continuing on the tenth Business Day of each calendar month
thereafter, and Maturity of the Loan Obligations.
 
6.1.2           Principal. Resellers will pay Administrative Agents (a) the
principal amount of the Channel Finance Loans and the Interim Channel Finance
Loans on the applicable Payment Due Date and (b) such principal amount of
Indebtedness payable by Resellers hereunder arising from Channel Financed
Inventory promptly after the date (if any) that such Channel Financed Inventory
is lost, stolen or damaged (collectively, the “Loss Date”).  Such payments shall
be applied as follows:  payments shall be paid or applied by the Administrative
Agents first, to the Interim Channel Finance Loans then due to CPC and,
thereafter, to the Aggregate Channel Finance Loans then due of the Lenders;
provided, however, that the provisions of this sentence may not be used to
create an Event of Default where such Event of Default does not independently
exist.  All payments by the Resellers hereunder shall be made without setoff or
counterclaim, by wire transfer or electronic data interchange (“EDI”) no later
than noon, Local Time, on the Payment Due Date or the Loss Date, as applicable,
to the Collection Account or as otherwise agreed between the parties (the “Due
Date”).  For purposes of calculating interest, payment shall be deemed to have
been applied by Administrative Agents against the principal of and/or interest
on any Loan Obligations on the Business Day, when before noon Local Time,
Resellers have transmitted payment by wire transfer or EDI.  Resellers
acknowledge that the date defined as the Payment Due Date falls on the
 
 
16

--------------------------------------------------------------------------------

 


same day of each week to establish a consistent payment date.  Any third party
discount, rebate, bonus or credit granted to Resellers for any Channel Financed
Inventory will not reduce the Loan Obligations until Administrative Agents have
received payment therefor in cash.  Resellers will:  (A) pay Administrative
Agents Loan Obligations when due even if any Channel Financed Inventory is
defective or fails to conform to any warranties extended by any third party; (B)
not assert against Administrative Agents any claim or defense Resellers have
against any third party; and (C) indemnify and hold Administrative Agents
harmless against all claims and defenses asserted by any buyer of any Channel
Financed Inventory.  Resellers waive all rights of setoff Resellers may have
against Administrative Agents.  Administrative Agents will have the continuing
exclusive right to apply and reapply any and all payments received from
Resellers or on a Reseller’s behalf in such manner as Administrative Agents may
deem advisable notwithstanding any entry by Administrative Agents upon its books
and records, provided, however, that the provisions of this sentence may not be
used to create an Event of Default where such Event of Default does not
independently exist.
 
6.2           Optional Prepayment.  Subject to the limitations in the following
sentences, Resellers may wholly prepay any Loan that is included in any
Aggregate Channel Finance Loan or Interim Channel Finance Loan, at any time and
may make a partial prepayment thereon from time to time, without penalty or
premium.  All such prepayments, unless otherwise expressly stated in writing by
Borrowing Agent to Administrative Agents prior to the making of such prepayment,
will be deemed made on the Interim Channel Finance Loan if due until it is
reduced to zero, thereafter to the Aggregate Channel Finance Loans if due, until
such Loans are reduced to zero, and (with, in each case, the payment of any and
all penalties and premiums due hereunder in connection therewith), and will be
applied to reduce the Channel Finance Loans of each Lender, as appropriate, in
accordance with their respective Pro-Rata Shares.
 
6.3           Manner of Payments and Timing of Application of Payments.
 
6.3.1           Payment Requirement.  Unless expressly provided to the contrary
elsewhere herein, Resellers shall make each payment on the Loan Obligations to
Administrative Agents for the account of Lenders (based on each Lender’s
Pro-Rata Share) as required under the Loan Documents to the Collection Account
of the Administrative Agents on the Payment Due Date, without deduction, set-off
or counterclaim.  All such payments will be distributed by Administrative Agents
to Lenders as provided in Section 5.2 for application to the Loan Obligations as
provided herein.
 
6.3.2           Application of Payments and Proceeds.  The amount so distributed
to a Lender will be applied by such Lender to the relevant Loan Obligation on
the Business Day when received.
 
6.4           Returned Instruments.
 
  If a payment is made by ACH, check, draft or other instrument and the ACH
item, check, draft or other instrument is returned unpaid, (a) any application
of the payment to the Loan Obligations will be reversed and will be treated as
never having been made and (b) Resellers will also pay to Administrative Agents,
for their own account, such fees as Administrative Agents generally charge their
customers for each check, ACH or wire transfer returned unpaid for insufficient
funds (such payment repays Administrative Agents’ estimated administrative
costs; it does not waive any Default or Event of Default caused by such returned
unpaid check, ACH or wire transfer).
 
6.5           Compelled Return of Payments or Proceeds.
 
  If an Administrative Agent or any Lender is for any reason compelled to
surrender any payment or any proceeds of the Collateral because such payment or
the application of such proceeds is for any reason invalidated, declared
fraudulent, set aside, or determined to be void or voidable as a preference, an
impermissible setoff, or a diversion of trust funds, then this Agreement and the
Loan Obligations to which such payment or proceeds was applied or intended to be
applied shall be revived as if such application was never made; and Resellers
shall be liable
 
 
17

--------------------------------------------------------------------------------

 


to pay to such Administrative Agent or such Lender, and shall indemnify such
Administrative Agent and/or such Lender for and hold such Administrative Agent
and/or such Lender harmless from any loss with respect to, the amount of such
payment or proceeds surrendered.  This Section shall be effective
notwithstanding any contrary action that such Administrative Agent and/or such
Lender may take in reliance upon its receipt of any such payment or
proceeds.  Any such contrary action so taken by such Administrative Agent and/or
such Lender shall be without prejudice to such Administrative Agent and/or such
Lender’s rights under this Agreement and shall be deemed to have been
conditioned upon the application of such payment or proceeds having become final
and indefeasible.  The provisions of this Section shall survive termination of
the Facilities and the indefeasible payment and satisfaction of all of the Loan
Obligations.
 
6.6           Due Dates Not on Business Days.  If any payment required hereunder
becomes due on a date that is not a Business Day, then such due date shall be
deemed to be the immediately preceding Business Day.
 
6.7           Application of Funds Post-Maturity.  Any funds received by Lenders
or Administrative Agents for the benefit of Lenders with respect to any Loan
Obligation after its Maturity or acceleration thereof, including proceeds of
Collateral, shall be applied as follows:  (i) first, to reimburse to
Administrative Agents all unreimbursed costs and expenses paid or incurred by
Administrative Agents that are payable or reimbursable by Resellers hereunder;
(ii) second, to reimburse Lenders based on their respective Pro-Rata Shares for
any amounts due to Lenders under Section 14.6; (iii) third, to reimburse to
Lenders based on their respective Pro- Rata Shares for unreimbursed costs and
expenses paid or incurred by Lenders (including costs and expenses incurred by
an Administrative Agent as a Lender that are not reimbursable as provided in the
first clause) that are payable or reimbursable by Resellers hereunder; (iv)
fourth, to the payment of interest accrued on the Interim Channel Finance Loans
to CPC; (v) fifth, to the payment of interest accrued on the Loans to each of
Lenders based on their respective Pro-Rata Shares; (vi) sixth, pari passu to the
payment of the Loans of each of Lenders and (vii) seventh, to the payment of the
other Loan Obligations based on each Lender’s respective Pro-Rata Shares.  Any
remaining amounts shall be applied to payment of all the other Obligations
payable by any Loan Party to Administrative Agents.  Any further remaining
amounts shall be paid to Resellers or such other Persons as shall be legally
entitled thereto.  Except as expressly provided otherwise herein, Lenders may
apply, and reverse and reapply, payments and proceeds of the Collateral to the
Loan Obligations in such order and manner as Lenders determine in their absolute
discretion, provided, however, that the provisions of this sentence may not be
used to create an Event of Default where such Event of Default does not
independently exist.  Resellers hereby irrevocably waive the right to direct the
application of payments and proceeds of the Collateral.  Notwithstanding the
foregoing, the Administrative Agents and the Lenders may apply:  (i) at any
time, payments to reduce interest charges payable by Resellers first and then
principal, regardless of any Reseller’s instructions; and (ii) principal
payments to the oldest (earliest) invoice for Channel Financed Inventory
financed by Administrative Agents and Lenders under the Aggregate Channel
Finance Loan Facility (including the Interim Channel Finance Loan Facility),
but, in any event, all principal payments will first be applied to such Channel
Financed Inventory financed by Administrative Agents and Lenders under the
Aggregate Channel Finance Loan Facility (including the Interim Channel Finance
Loan Facility) which is sold, lost, stolen, damaged, rented, leased, or
otherwise disposed of or unaccounted for, provided, however, that the provisions
of this sentence may not be used to create an Event of Default where such Event
of Default does not independently exist.
 
7.           Procedure for Obtaining Advances.
 
7.1           Initial Advance.  Provided that all conditions thereto hereunder
are satisfied and subject to the limitations contained herein, Lenders will fund
and Administrative Agents will make initial Advances on the Effective Date in
the following manner:  Lenders will fund and Administrative Agents will make the
 


 
18

--------------------------------------------------------------------------------

 


initial Channel Finance Loan Advance as directed by Borrowing Agent in a written
direction delivered to Administrative Agents which Channel Finance Loan Advance
shall include but not be limited to the repayment of all Indebtedness owing to
CPC under the terms of the Existing Credit Agreement.  Resellers, Administrative
Agents and Lenders further acknowledge and agree that with respect to the
initial Channel Finance Loan Advance paid to CPC, Resellers shall repay the Loan
Obligations arising under such initial Channel Finance Loan Advance pursuant to
the Transaction Statements previously issued by CPC, which Transaction
Statements set forth the applicable Payment Due Dates for the Loan Obligations
identified therein.
 
7.2           Channel Finance Loan Advances.  A request from an Approved Vendor
(with respect to Resellers) to CPC to finance Channel Financed Inventory will be
deemed to be a request from the Resellers for a Channel Finance Loan Advance or
an Interim Channel Finance Loan Advance, as the case may be.  CPC may treat
every request for a Channel Finance Loan Advance as a request for an Interim
Channel Finance Loan Advance to the extent the requested amount does not exceed
the Interim Channel Finance Loan Facility and as a request for a Channel Finance
Loan Advance in the amount of the excess (to the extent the requested amount
does not exceed the Aggregate Channel Finance Loan Facility Limit when added to
the Aggregate Channel Finance Loans and the Interim Channel Finance Loans).
 
7.3           Disbursement.
 
  Provided that all conditions precedent herein to a requested Advance or, if
applicable, an Interim Channel Finance Loan Advance, have been satisfied,
including, without limitation, the requirements of any agreements with any
Approved Vendors, Administrative Agents or CPC, as applicable, will make the
amount of such requested Advance available to the appropriate Approved Vendor
when due to such Approved Vendor, in immediately available funds in
Dollars.  Subject to the terms of Section 8 and the other provisions of this
Agreement, Channel Finance Loan Advances and Interim Channel Finance Loan
Advances will be funded in accordance with CPC’s procedures.
 
8.           Conditions of Lending.
 
8.1           Effective Date.
 
  This Agreement and the obligations of CPC to make Interim Channel Finance Loan
Advances and each Lender to make the initial Channel Finance Loan Advances
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 17.2):
 
(a)           The Administrative Agents (or their counsel) shall have received
from each party hereto either (i) a counterpart of this Agreement signed on
behalf of such party or (ii) written evidence reasonably satisfactory to the
Administrative Agents (which may include telecopy or electronic mail
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.
 
(b)           The Administrative Agent shall have received, in form and
substance reasonably acceptable to them, a fully executed copy of a
reaffirmation of the Security Agreements, Pledge Agreements (described in clause
(i) through (iii) of the definition thereof), Parent Guarantor Guarantee
Agreement, and Subsidiary Guarantee Agreement.
 
(c)           The Administrative Agents shall have received a favorable written
opinion (addressed to the Administrative Agents and the Lenders and dated the
Effective Date) of Skadden, Arps, Slate, Meagher & Flom LLP, special New York
counsel for the Resellers, in form and substance reasonably satisfactory to the
Administrative Agents and covering such matters relating to the Resellers and
the Loan Documents as the Administrative Agents shall reasonably request.  The
Resellers hereby request such counsel to deliver such opinion.
 
 
19

--------------------------------------------------------------------------------

 


(d)           The Administrative Agents shall have received the agreements,
documents and instruments set forth in Exhibit C hereto.
 
(e)           The Administrative Agents shall have received (i) a certificate,
dated the Effective Date and signed by a Financial Officer of each Reseller,
confirming compliance with the conditions set forth in paragraphs (a) and (b) of
Section 8.3 and (ii) a certificate, dated the Effective Date and signed by a
Financial Officer of the Parent Guarantor, certifying that as of the Effective
Date, both before and after giving effect to (a) the Transactions to be
consummated on the Effective Date and (b) the payment and accrual of all fees,
costs and expenses in connection therewith, the Resellers, the Parent Guarantor
and the Domestic Subsidiaries, on a consolidated basis, are and will be Solvent.
 
(f)           The Lenders shall have received the financial statements
referenced in Sections 9.4(a) and (c).
 
(g)           The Administrative Agents shall have received, in form and
substance reasonably acceptable to them, fully executed copies of an amendment
to the JPMorgan Chase Bank Intercreditor Agreement.
 
(h)           The Lenders shall have received all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the U.S.A.
Patriot Act.
 
8.2           The Expansion Facility Effective Date.
 
This Agreement and the obligations of the Lenders participating in the Accordion
Increase to effect any Accordion Increase hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
by each Lender providing an Accordion Increase):
 
(a)           The Administrative Agents (or their counsel) shall have received
from Borrowing Agent a request in form reasonably satisfactory to Administrative
Agents to effect any Accordion Increase.
 
(b)           New or existing Lenders have been identified and fees (if any) to
such Lenders providing the Accordion Increase have been paid.
 
(c)           The Administrative Agents have received if requested by
Administrative Agents or required by the Lenders participating in the Accordion
Increase, in form and substance reasonably acceptable to them, a fully executed
copy of such reaffirmation of, amendment to, or amended and restated Security
Agreements, Pledge Agreements (described in clause (i) through (iii) of the
definition thereof), Parent Guarantor Guarantee Agreement, and Subsidiary
Guarantee Agreement.
 
(d)           The Administrative Agents shall have received, if requested by
Administrative Agents or required by the Lenders participating in the Accordion
Increase, a favorable written opinion (addressed to the Administrative Agents
and the Lenders and dated the effective date of the applicable Accordion
Increase) of Skadden, Arps, Slate, Meagher & Flom LLP, special New York counsel
for the Resellers, in form and substance reasonably satisfactory to the
Administrative Agents and covering such matters relating to the Resellers and
the Loan Documents as the Administrative Agents shall reasonably request.
 
 
20

--------------------------------------------------------------------------------

 


(e)           The Administrative Agents shall have received the agreements,
documents and instruments set forth in Exhibit C hereto as may be requested by
Administrative Agents or required by the Lenders.
 
(f)           The Lenders participating in the Accordion Increase shall have
received all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the U.S.A. Patriot Act as may be requested by
Administrative Agents or required by the Lenders participating in the Accordion
Increase.
 
8.3           Each Credit Event.
 
The obligation of CPC to make an Interim Channel Finance Loan Advance and each
Lender to make a Channel Finance Loan Advance is subject to the satisfaction of
the following conditions:
 
(a)           The representations and warranties of the Loan Parties set forth
in each Loan Document shall be true and correct in all material respects on and
as of the date of such Loan, except to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct in all material
respects on and as of such earlier date.
 
(b)           At the time of and immediately after giving effect to such Loan,
no Default shall have occurred and be continuing.
 
(c)           With regards to a Channel Finance Loan Advance or Interim Channel
Finance Loan Advance, an Approval has been issued by CPC.
 
Each Loan shall be deemed to constitute a representation and warranty by the
Resellers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
 
9.           Representations and Warranties.
 
  Each Reseller represents and warrants to the Lenders that:
 
9.1           Organization; Powers.  Each of the Resellers and the Domestic
Subsidiaries that are  Material Subsidiaries is duly organized, validly existing
and in good standing (to the extent that such concept is applicable in the
relevant jurisdiction) under the laws of the jurisdiction of its organization,
has all requisite power and authority to carry on its business as now conducted
and, except where the failure to do so, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect, is qualified
to do business in, and is in good standing (to the extent such concept is
applicable) in, every jurisdiction where such qualification is required;
provided, that this provision shall not restrict any transaction otherwise
permitted under Section 11.3.
 
9.2           Authorization; Enforceability.  The Transactions are within each
Loan Party’s corporate or other organizational powers and have been duly
authorized by all necessary corporate (or other organizational) and, if
required, stockholder or shareholder action.  Each Loan Document has been duly
executed and delivered by each Loan Party party thereto and constitutes a legal,
valid and binding obligation of each such Loan Party, enforceable against such
Loan Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
 
 
21

--------------------------------------------------------------------------------

 


9.3           Governmental Approvals; No Conflicts.  The Transactions (i) do not
require any material consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (ii) will not violate in any material
respect any applicable law or regulation applicable to the Resellers, the Parent
Guarantor or the Domestic Subsidiaries and will not violate the charter, by-laws
or other organizational or constitutional documents of the Resellers, the Parent
Guarantor or any of the Domestic Subsidiaries or any order of any Governmental
Authority, (iii) except as would not reasonably be expected to have a Material
Adverse Effect, will not violate or result in a default under any indenture,
agreement or other instrument binding upon any of the Resellers, the Parent
Guarantor or any of the Domestic Subsidiaries, or give rise to a right
thereunder to require any payment to be made by the Resellers, the Parent
Guarantor or any of the Subsidiaries, and (iv) will not result in the creation
or imposition of any Lien on any assets of any of the Resellers, the Parent
Guarantor or any of the Domestic Subsidiaries (other than the Liens created by
the Collateral Documents).
 
9.4           Financial Condition; No Material Adverse Change.
 
(a)           The Resellers have heretofore furnished to the Lenders a
consolidated balance sheet and statements of income, stockholders equity and
cash flows for the Parent Guarantor and its Subsidiaries as of and for the
fiscal year ended December 31, 2015, reported on by KPMG LLP, independent public
accountants.  Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Parent Guarantor and its consolidated Subsidiaries as of such dates and for such
periods in accordance with GAAP.
 
(b)           Since December 31, 2015, there has been no material adverse change
in the business, assets, property or financial condition of the Parent Guarantor
and its Subsidiaries, taken as a whole.
 
(c)           The Parent Guarantor has heretofore furnished to the Lenders
forecasted consolidated balance sheets and statements of income and cash flows
for the five-year period beginning on January 1, 2016, in each case prepared on
a basis consistent with the financial statements described in Section 9.4(a) and
the estimates and assumptions stated therein, all of which the Resellers and the
Parent Guarantor believe as of the date hereof to be reasonable and, as of the
Effective Date, reflect the Parent Guarantor’s good faith and reasonable
estimates of the future financial performance of the Parent Guarantor and its
Subsidiaries for such period; provided that (i) such forecasts are subject to
significant uncertainties and contingencies, which may be beyond the Parent
Guarantor’s and its Subsidiaries’ control, (ii) no assurances are given that the
results forecasted in any such projections will be realized and (iii) the actual
results may differ from the forecasted results set forth in such projections and
such differences may be material.
 
9.5           Properties; Insurance.
 
(a)           Each of the Resellers, the Parent Guarantor and the Material
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, except (i) for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes or
(ii) as would not reasonably be expected to have a Material Adverse Effect.
 
(b)           Each of the Resellers, the Parent Guarantor and the Domestic
Subsidiaries owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual property material to its business,
and the use thereof by the Resellers, the Parent Guarantor and the Domestic
Subsidiaries does not infringe upon the rights of any other Person, except where
failure to so own or be
 
 
22

--------------------------------------------------------------------------------

 


licensed, or such infringements that, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect.
 
(c)           Each of the Resellers, the Parent Guarantor and the Domestic
Subsidiaries maintains, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations; provided, that each of the Resellers, the Parent
Guarantor and the Domestic Subsidiaries may self-insure in the ordinary course
of business to the same extent as other companies engaged in similar businesses
and owning similar properties in the same general areas in which the Resellers,
the Parent Guarantor and the Domestic Subsidiaries, as applicable, operates.
 
9.6           Litigation, Environmental and Labor Matters.
 
(a)           There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Resellers, threatened in writing against the Resellers, the Parent Guarantor or
any of the Domestic Subsidiaries (i) that would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or (ii)
except as set forth on Schedule 9.6, that purport to affect or pertain to this
Agreement, any other Loan Document or the consummation of the Transactions.
 
(b)           Except with respect to any matters that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, neither any of the Resellers, the Parent Guarantor, nor any of the
Subsidiaries (i) have failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) have become subject to any Environmental Liability,
(iii) have received notice of any claim with respect to any Environmental
Liability or (iv) know of any basis for any Environmental Liability.
 
(c)           There are no labor controversies pending against or, to the
knowledge of the Resellers, threatened in writing against any of the Resellers,
the Parent Guarantor or any of the Subsidiaries which would reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.
 
9.7           Compliance with Laws and Agreements.  Each of the Resellers, the
Parent Guarantor and the Domestic Subsidiaries is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all agreements and other instruments in connection with any
inventory factoring facilities (other than the Facilities) binding upon it or
its property, in each case, except where the failure to do so, individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect.  No Default has occurred and is continuing.
 
9.8           Investment Company Status.  Neither any of the Resellers, the
Parent Guarantor nor any of the Domestic Subsidiaries is an “investment company”
as defined in, or subject to regulation under, the Investment Company Act of
1940.
 
9.9           Taxes.  Each of the Resellers, the Parent Guarantor and the
Domestic Subsidiaries has timely filed or caused to be filed all Tax returns and
reports required to have been filed and has paid or caused to be paid all Taxes
required to have been paid by it, except (a) Taxes that are being contested in
good faith by appropriate proceedings and for which such Reseller, Parent
Guarantor or such Domestic Subsidiary, as applicable, has set aside on its books
adequate reserves in accordance with GAAP (to the extent required thereby), or
(b) to the extent that the failure to do so would not reasonably be expected to
result in a Material Adverse Effect.
 
 
23

--------------------------------------------------------------------------------

 


9.10           ERISA.  No ERISA Event has occurred, and no ERISA Event with
respect to any Plan is reasonably expected to occur, that, when taken together
with all other such ERISA Events for which liability is reasonably expected to
occur, would reasonably be expected to result in a Material Adverse Effect.
 
9.11           Subsidiaries; Ownership of Capital Stock.  As of the Effective
Date, Schedule 9.11 sets forth all of the Resellers’ directly-owned Domestic
Subsidiaries and the Parent Guarantor’s directly owned Domestic Subsidiaries,
the jurisdiction of organization of each such Subsidiary and the identity of the
holders of all shares or other interests of each class of Equity Interests of
each such Subsidiary.
 
9.12           Solvency.  As of the Effective Date, both before and after giving
effect to (a) the Transactions to be consummated on the Effective Date and (b)
the payment and accrual of all fees, costs and expenses in connection therewith,
the Resellers, the Parent Guarantor and the Domestic Subsidiaries, on a
consolidated basis, are and will be Solvent.
 
9.13           Disclosure.  None of the reports, financial statements,
certificates or other written information (excluding projections, financial
estimates, forecasts and other forward-looking information, and other
information of a general economic or industry specific nature) furnished by or
on behalf of the Resellers to any Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished or publicly available
in periodic and other reports, proxy statements and other materials filed by the
Parent Guarantor or any Domestic Subsidiary with the Securities and Exchange
Commission), taken as a whole, contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading; provided that, with respect to projected financial information, the
Resellers represent only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time (it being understood and
agreed that (i) such projected financial information is subject to significant
uncertainties and contingencies, which may be beyond the Resellers’, the Parent
Guarantor’s and the Subsidiaries’ control, (ii) no assurances are given that the
results forecasted in any such projected financial information will be realized
and (iii) the actual results may differ from the forecasted results set forth in
such projected financial information and such differences may be material).
 
9.14           Regulation U.  No part of the proceeds of any Loan have been used
or will be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulation U.
 
9.15           Lien in Collateral.  The provisions of this Agreement and the
other Loan Documents create legal and valid Liens on all the Collateral in favor
of the Collateral Agent, for the benefit of the Holders of Secured Obligations,
and, to the extent required by the Security Agreements, such Liens constitute
perfected and continuing Liens on the Collateral, securing the Secured
Obligations and having priority over all other Liens on the Collateral except in
the case of (a) Permitted Encumbrances and other Liens permitted under this
Agreement and (b) Liens perfected only by possession (including possession of
any certificate of title) to the extent the Collateral Agent has not obtained or
does not maintain possession of such Collateral.
 
9.16           Material Subsidiaries.  Each Compliance Certificate delivered
hereunder designates as Material Subsidiaries direct and indirect Domestic
Subsidiaries of the Parent Guarantor and direct Foreign Subsidiaries of the
Parent Guarantor, the Resellers and the Subsidiary Guarantors that, as of the
end of the applicable fiscal quarter (in the case of a Compliance Certificate
delivered pursuant to Section 10.1(c)) or as of the date of the applicable
Permitted Acquisition after giving effect to such acquisition on a Pro Forma
Basis (in the case of a Compliance Certificate which shall be delivered in
connection with a
 


 
24

--------------------------------------------------------------------------------

 


Permitted Acquisition), together with the Parent Guarantor and the UK
Subsidiary, (i) generated at least 75% of Consolidated EBITDA during the most
recent four fiscal quarter period for which financial statements have been
provided by the Parent Guarantor pursuant to Section 10.1 and (ii) owned assets
(other than Equity Interests in Subsidiaries) representing at least 75% of the
consolidated assets of the Parent Guarantor and its Subsidiaries as of the end
of such period; provided that any Domestic Subsidiary which is the direct owner
of any Equity Interests in a Material Subsidiary shall constitute a Material
Subsidiary hereunder.
 
9.17           OFAC.  No Loan Party nor any of its Subsidiaries is in violation
of any of the country or list based economic and trade sanctions administered
and enforced by OFAC.  (a) No Loan Party nor any of its Subsidiaries (a) is a
Sanctioned Person or a Sanctioned Entity, (b) has its assets located in
Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities.  No proceeds of any
loan made hereunder will be used to fund any operations in, finance any
investments or activities in, or make any payments to, a Sanctioned Person or a
Sanctioned Entity; and
 
(b) the Parent Guarantor has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Parent Guarantor, its
Subsidiaries and their respective directors, officers, employees and agents with
applicable Sanctions.
 
9.18           Patriot Act.  To the extent applicable, each Loan Party is in
compliance, in all material respects, with the (a) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (b) Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”).  No part
of the proceeds of the loans made hereunder will be used by any Loan Party or
any of their Affiliates, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.
 
10.           Affirmative Covenants.  Until the Commitments have expired or been
terminated and the principal of and interest on each Loan and all fees payable
hereunder shall have been paid in full, the Resellers covenant and agree with
the Lenders that:
 
10.1           Financial Statements and Other Information.  The Resellers and
the Parent Guarantor will furnish to the Administrative Agents (who shall
deliver to each Lender):
 
(a)           within 90 days after the end of each fiscal year of the Parent
Guarantor, the Parent Guarantor’s audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by KPMG LLP or other independent
public accountants of recognized national standing (without a “going concern” or
like qualification (other than any such qualification with respect to the Loan
Obligations or the obligations under the JPMorgan Credit Agreement being treated
as short-term indebtedness resulting solely from the Termination Date or the
maturity date of the JPMorgan Credit Agreement occurring one year from the time
such opinion is delivered) or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Parent Guarantor and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied; provided, that the Resellers and the Parent Guarantor shall be deemed
to have delivered the foregoing to the Administrative Agents and the
 
 
25

--------------------------------------------------------------------------------

 


Lenders if such information has been filed with the Securities and Exchange
Commission and is available on the EDGAR site at www.sec.gov or any successor
government site that is freely and readily available to the Administrative
Agents and the Lenders without charge, or has been made available on the Parent
Guarantor’s website www.insight.com, and the delivery date therefor shall be
deemed to be the first day on which such information is available to the
Administrative Agents and the Lenders on one of such web pages; provided,
further, that the Resellers will promptly notify the Administrative Agents (who
shall notify the Lenders) of each posting to such sites upon the occurrence
thereof.  In order to provide such notices promptly, the Resellers agree to
cause the Administrative Agents to be registered in the appropriate databases
necessary to cause such notices to be sent automatically (including, without
limitation, by e-mail to e-mail addresses agreed upon by the Administrative
Agents) on the applicable filing dates;
 
(b)           within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Parent Guarantor, the Parent Guarantor’s
unaudited consolidated balance sheet and related unaudited statements of
operations, and cash flows as of the end of and for such fiscal quarter and the
then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Parent
Guarantor and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes; provided, that the Resellers and the
Parent Guarantor shall be deemed to have delivered the foregoing to the
Administrative Agents and the Lenders if such information has been filed with
the Securities and Exchange Commission and is available on the EDGAR site at
www.sec.gov or any successor government site that is freely and readily
available to the Administrative Agents and the Lenders without charge, or has
been made available on the Parent Guarantor’s website www.insight.com, and the
delivery date therefor shall be deemed to be the first day on which such
information is available to the Administrative Agents and the Lenders on one of
such web pages; provided, further, that the Resellers will promptly notify the
Administrative Agents (who shall notify the Lenders) of each posting to such
sites upon the occurrence thereof.  In order to provide such notices promptly,
the Resellers will cause the Administrative Agents to be registered in the
appropriate databases necessary to cause such notices to be sent automatically
to the Administrative Agents (including, without limitation, by e-mail to e-mail
addresses agreed upon by the Administrative Agents) on the applicable filing
dates;
 
(c)           concurrently with any delivery of financial statements under
clause (a) or (b) above, a Compliance Certificate (i) certifying as to whether a
Default has occurred and is continuing and, if a Default has occurred and is
continuing, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, and (ii) setting forth reasonably detailed
calculations demonstrating compliance with Section 11.10 to the extent set forth
in the form of Compliance Certificate attached hereto as Exhibit D;
 
(d)           within 90 days after the beginning of each fiscal year of the
Parent Guarantor, consolidated financial projections for the Parent Guarantor
and its Subsidiaries for such fiscal year prepared in good faith;
 
(e)           promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Parent Guarantor or any Domestic Subsidiary with the Securities and Exchange
Commission, or any Governmental Authority succeeding to any or all of the
functions of said Commission, or with national securities exchanges, or
distributed by the Parent Guarantor to its shareholders generally, as the case
may be; provided, that the Resellers and the Parent Guarantor shall be deemed to
have delivered the foregoing to the Administrative Agents and the
 
 
26

--------------------------------------------------------------------------------

 


Lenders if such information has been filed with the Securities and Exchange
Commission and is available on the EDGAR site at www.sec.gov or any successor
government site that is freely and readily available to the Administrative
Agents and the Lenders without charge, or has been made available on the Parent
Guarantor’s website www.insight.com, and the delivery date therefor shall be
deemed to be the first day on which such information is available to the
Administrative Agents and the Lenders on one of such web pages; provided,
further, that the Resellers will promptly notify the Administrative Agents (who
shall notify the Lenders) of each posting to such sites upon the occurrence
thereof.  In order to provide such notices promptly, the Resellers will register
the Administrative Agents in the appropriate databases necessary to cause such
notices to be sent automatically to the Administrative Agents (including,
without limitation, by e-mail to e-mail addresses agreed upon by the
Administrative Agents) on the applicable filing dates;
 
(f)           promptly following any request in writing therefore, all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the U.S.A. Patriot Act;
 
(g)           promptly following any request in writing therefor, such other
information regarding the operations, business affairs or financial condition of
the Parent Guarantor or any Domestic Subsidiary, or compliance with the terms of
this Agreement, as any Administrative Agent or any Lender (through the
Administrative Agents) may reasonably request; and
 
(h)           concurrently with any delivery of financial statements under
clauses (a) and (b) above, for any Test Period where the calculations of the
Minimum Receivables Test, the Total Leverage Ratio, the Fixed Charge Coverage
Ratio, Consolidated EBITDA or consolidated assets for purposes of determinations
of Material Subsidiaries have been calculated on a Pro Forma Basis, the Parent
Guarantor shall provide to the Administrative Agents calculations in reasonable
detail prepared by a Financial Officer that demonstrate the pro forma effect of
such Specified Transactions on the Minimum Receivables Test, the Total Leverage
Ratio and the Fixed Charge Coverage Ratio and Consolidated EBITDA and
consolidated assets for purposes of determinations of Material Subsidiaries for
such Test Period.
 
10.2           Notices of Material Events.  The Resellers will furnish to the
Administrative Agents (who shall deliver to each Lender) prompt written notice
of the following:
 
(a)           the occurrence of any Default;
 
(b)           the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting any of the
Resellers or any Affiliate thereof, as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect;
 
(c)           the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, would reasonably be expected to result in
a Material Adverse Effect; and
 
(d)           any other development that results in, or would reasonably be
expected to result in, a Material Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the applicable Reseller
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
 
 
27

--------------------------------------------------------------------------------

 


10.3           Existence; Conduct of Business.  Each of the Resellers, the
Parent Guarantor and each of the Domestic Subsidiaries that are Material
Subsidiaries, will do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and the rights,
licenses, permits, privileges and franchises material to the conduct of its
business, except for such rights, licenses, permits, privileges and franchises
the loss of which, either individually or in the aggregate, would not reasonably
be expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit any merger, amalgamation, consolidation, liquidation or dissolution
or other transaction permitted under Section 11.3.
 
10.4           Payment of Taxes.  Each of the Resellers, the Parent Guarantor
and each of the Domestic Subsidiaries, will pay its Tax liabilities, that, if
not paid, would result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Resellers, the
Parent Guarantor or such Domestic Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP (to the extent required
thereby) and (c) the failure to make payment pending such contest would not
reasonably be expected to result in a Material Adverse Effect.
 
10.5           Maintenance of Properties; Insurance.  Each of the Resellers, the
Parent Guarantor and each of the Domestic Subsidiaries that are Material
Subsidiaries, will (a) keep and maintain all property material to the conduct of
its business in good working order and condition (ordinary wear and tear and
casualty events excepted) except where the failure to do so, individually or in
the aggregate, would not result in a Material Adverse Effect, and (b) maintain,
with financially sound and reputable insurance companies, insurance in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations; provided, that each of the Resellers, the Parent Guarantor and the
Domestic Subsidiaries may self-insure in the ordinary course of business to the
same extent as other companies engaged in similar businesses and owning similar
properties in the same general areas in which each such Reseller or each such
Subsidiary, as applicable, operates.
 
10.6           Books and Records; Inspection Rights.  Each of the Resellers, the
Parent Guarantor and each of the Domestic Subsidiaries, will keep proper books
of record and account in which full, true and correct entries in all material
respects are made of all material dealings and transactions in relation to its
business and activities.  Each of the Resellers, the Parent Guarantor and each
of the Domestic Subsidiaries, will permit any representatives designated by the
Administrative Agents, upon reasonable prior notice and during reasonable
business hours, to visit and inspect its properties, to examine and make
extracts from its books and records, and to discuss its affairs, finances and
condition with its officers and independent accountants, all at such reasonable
times and as often as reasonably requested (provided that in no event shall
there be more than one such visit or inspection per calendar year except during
the continuance of an Event of Default).  Notwithstanding anything to the
contrary in this Section 10.6, none of the Resellers, the Parent Guarantor nor
any of the Domestic Subsidiaries will be required to disclose, permit the
inspection, examination or making of extracts, or discussion of, any documents,
information or other matter that (i) constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agents (or its designated representative) is then prohibited
by law or any agreement binding on any of the Resellers, Parent Guarantor or any
of the Domestic Subsidiaries or (iii) is subject to attorney-client or similar
privilege constitutes attorney work-product.  The Administrative Agents shall,
upon the request of any Lender, provide to such Lender the written report, if
any, prepared by the Administrative Agents with respect to any such visit or
inspection.  The Administrative Agents shall give the Resellers and the Parent
Guarantor the opportunity to participate in any discussions with its
accountants.
 
10.7           Compliance With Laws.  Each of the Resellers, the Parent
Guarantor and each of the Domestic Subsidiaries, will comply with all laws,
rules, regulations and orders of any Governmental Authority
 
 
28

--------------------------------------------------------------------------------

 


applicable to it or its property except where the failure to do so, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect.
 
10.8           Use of Proceeds.  Each Reseller will, and will cause its Domestic
Subsidiaries to, use the proceeds of the Loans for the acquisition of Channel
Financed Inventory, general intangibles and working capital associated
therewith.  No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that entails a violation of the Regulations of
the Board, including Regulations T, U and X.
 
10.9           Subsidiary Collateral Documents; Subsidiary Guarantors.  The
Resellers or the Parent Guarantor shall execute or shall cause to be executed:
 
(a)           following the date on which (i) any Person becomes a Domestic
Subsidiary that is a Material Subsidiary of the Parent Guarantor pursuant to a
Permitted Acquisition or (ii) any Domestic Subsidiary that is initially
designated as a Material Subsidiary pursuant to Section 9.16, in each case
within thirty (30) days (or such longer period as the Administrative Agents
shall agree) following such date, (a) a Pledge Agreement (or supplement thereto)
in favor of the Collateral Agent for the benefit of the Holders of Secured
Obligations with respect to all of the Equity Interests of such Domestic
Subsidiary owned by any Loan Party in substantially the form of the Pledge
Agreement(s) reaffirmed on the Effective Date; (b) a supplement to the
Subsidiary Guarantee Agreement pursuant to which such Domestic Subsidiary shall
become a Subsidiary Guarantor; (c) a Subsidiary Security Agreement in
substantially the form reaffirmed on the Effective Date (or a supplement
thereto) pursuant to which such Domestic Subsidiary shall grant the Collateral
Agent for the benefit of the Holders of Secured Obligations, a first priority
perfected security interest in substantially all of its assets as and to the
extent provided therein, subject to Permitted Encumbrances and other Liens
permitted under this Agreement, and the other documents required thereby; (d) a
Subsidiary Pledge Agreement in substantially the form reaffirmed on the
Effective Date (or a supplement thereto) pursuant to which such Domestic
Subsidiary shall grant the Collateral Agent for the benefit of the Holders of
Secured Obligations, a first priority perfected security interest in the Equity
Interests of its direct Domestic Subsidiaries, subject to Permitted Encumbrances
and other Liens permitted under this Agreement, and the other documents required
thereby; and (e) subject to the terms of the JPMorgan Chase Bank Intercreditor
Agreement, if requested by the Administrative Agents or the Required Lenders,
Collateral Documents in respect of such Domestic Subsidiary’s owned real
property located in the United States with a value in excess of $10,000,000 (per
property) that is acquired after the Effective Date (other than any such real
property subject to a Lien permitted under Section 11.2(d) or 11.2(e), in each
case to provide the Collateral Agent with a first priority perfected security
interest therein and Lien thereon, subject to permitted encumbrances and other
Liens permitted under this Agreement; and
 
(b)           in any such case as provided above in this Section 10.9 and
subject to the terms of the JPMorgan Chase Bank Intercreditor Agreement, the
Resellers shall deliver or cause to be delivered to the Collateral Agent all
such Pledge Agreements, supplements to the Subsidiary Guarantee Agreement,
Security Agreements and other Collateral Documents, together with appropriate
corporate resolutions and other documentation (including opinions, UCC financing
statements, real estate title insurance policies, environmental reports, the
stock certificates representing the equities subject to such pledge, stock
powers with respect thereto executed in blank, and such other documents as shall
be reasonably requested by the Administrative Agents to perfect the Lien of such
pledge) in each case in form and substance reasonably satisfactory to the
Administrative Agents, and the Administrative Agents shall be reasonably
satisfied that the Collateral Agent has a first priority perfected pledge of the
Collateral related thereto, in each case, subject to the exceptions and
limitations set forth in the Loan Documents and Permitted Encumbrances and other
Liens permitted under this Agreement.
 
 
29

--------------------------------------------------------------------------------

 


(c)           Notwithstanding anything to the contrary contained in this
Agreement or any other Loan Document, no Receivables Entity shall be required to
enter into the Subsidiary Guarantee Agreement, the Subsidiary Security
Agreement, the Subsidiary Pledge Agreement or any other Collateral Document or
otherwise guaranty the Secured Obligations or grant security interests in its
property to the Collateral Agent hereunder or in connection herewith.
 
11.           Negative Covenants.  Until the Commitments have expired or
terminated and the principal of and interest on each Loan and all fees payable
hereunder have been paid in full, the Resellers covenant and agree with the
Lenders that:
 
11.1           Indebtedness.  Each of the Resellers, the Parent Guarantor and
each of the Domestic Subsidiaries will not create, incur, assume or permit to
exist any Indebtedness, except:
 
(a)           the Secured Obligations;
 
(b)           indebtedness up to $350,000,000 plus incremental facilities up to
an additional $175,000,000 under the JPMorgan Credit Agreement and the other
JPMorgan Loan Documents and extensions, renewals, refinancings, and replacements
of any such Indebtedness shall be permitted that (unless such excess amount is
separately permitted under Section 11.1) do not increase the outstanding
principal amount thereof (other than by the amount of any unpaid accrued or
capitalized interest thereon or any fees, premiums, or expenses incurred in the
extensions, renewals, refinancings, and replacements thereof);
 
(c)           Indebtedness existing on the date hereof and set forth in Schedule
11.1 and extensions, renewals, refinancings, and replacements of any such
Indebtedness that (unless such excess amount is separately permitted under
Section 11.1) do not increase the outstanding principal amount thereof (other
than by the amount of any unpaid accrued or capitalized interest thereon or any
fees, premiums, or expenses incurred in the extensions, renewals, refinancings,
and replacements thereof);
 
(d)           Indebtedness owing by (i) the Parent Guarantor to any Subsidiary,
or (ii) any Subsidiary to the Parent Guarantor or any other Subsidiary;
 
(e)           Guarantees by the Parent Guarantor of Indebtedness owing by a
Subsidiary, or (ii) to the extent not governed by clause (i), a Subsidiary of
Indebtedness owing by the Parent Guarantor or any other Subsidiary; provided
that (A) the Indebtedness so Guaranteed is permitted by this Section 11.1 and
(B) Guarantees by the any Loan Party of Indebtedness of any Foreign Subsidiary
shall be subject to Section 11.4;
 
(f)           Indebtedness of the Parent Guarantor or any Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capitalized Lease Obligations and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof (other than by the amount of any unpaid, accrued or
capitalized interest thereon or any fees, premiums or interest expenses incurred
in the extensions, renewals and replacements thereof); provided, that (i) such
Indebtedness is incurred prior to or within 180 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this clause (f) shall not exceed
$25,000,000 at any time outstanding;
 
 
30

--------------------------------------------------------------------------------

 


(g)           Indebtedness of the Parent Guarantor or any Subsidiary incurred
pursuant to Permitted Receivables Facilities; provided, that the Attributable
Receivables Indebtedness thereunder shall not exceed an aggregate principal
amount of $250,000,000 at any time outstanding;
 
(h)           Indebtedness of the Parent Guarantor or any of its Subsidiaries
incurred pursuant to Vendor Trade Programs;
 
(i)           Attributable Debt in respect of Sale and Leaseback Transactions
permitted by Section 11.9;
 
(j)           Indebtedness of an Acquired Entity existing at the time of the
related Permitted Acquisition or other investment permitted under Section 11.4
which was not incurred in contemplation of such Permitted Acquisition or other
investment, so long as, determined on a Pro Forma Basis, the addition of such
Indebtedness to the consolidated Indebtedness of the Parent Guarantor and its
Subsidiaries does not cause an Event of Default under Section 11.10 or any other
term or provision of this Agreement;
 
(k)           Indebtedness incurred by the Parent Guarantor or any of its
Subsidiaries arising from agreements providing for indemnification related to
sales or goods or adjustment of purchase price or similar obligations in any
case incurred in connection with the disposition of any business, assets or
Subsidiary of the Parent Guarantor;
 
(l)           Indebtedness of the Parent Guarantor or any of its Subsidiaries in
respect of workers’ compensation claims, property casualty or liability
insurance, take-or-pay obligations in supply arrangements, self-insurance
obligations, performance, bid, customs, government, judgment, appeal and surety
bonds and other obligations of a similar nature, in each case in the ordinary
course of business;
 
(m)           Indebtedness representing deferred compensation to employees of
the Parent Guarantor or any of its Subsidiaries incurred in the ordinary course
of business;
 
(n)           Indebtedness in the form of earn-outs, indemnification, incentive,
non-compete, consulting or other similar arrangements and other contingent
payments in respect of Permitted Acquisitions or other investments permitted by
Section 11.4;
 
(o)           Indebtedness of the Parent Guarantor or any of its Subsidiaries
arising from the honoring by a bank or other financial institution of a check,
draft or similar instrument inadvertently drawn by the Parent Guarantor or such
Subsidiary in the ordinary course of business against insufficient funds, so
long as such Indebtedness is promptly repaid;
 
(p)           Indebtedness in respect of Swap Agreements not prohibited
hereunder;
 
(q)           Indebtedness of any Loan Party incurred pursuant to a Contract
Payment Sale;
 
(r)           Indebtedness owing by Foreign Subsidiaries to non-Affiliates, so
long as the aggregate outstanding principal amount thereof at no time exceeds
$30,000,000, together with (but without duplication of) all Guarantees thereof
by the Parent Guarantor or any Subsidiary thereof;
 
(s)           Indebtedness arising in favor of depositary institutions in
respect of currency fluctuations or overdrafts under any Cash Pooling
Arrangement, so long as the aggregate outstanding principal amount thereof at no
time exceeds $10,000,000;
 
 
31

--------------------------------------------------------------------------------

 


(t)           other unsecured Indebtedness not governed by clauses (a) through
(s) of this Section 11.1 so long as (i) (A) the Total Leverage Ratio does not
exceed the applicable maximum Total Leverage Ratio set forth in Section 11.10
minus 0.25 and (B) the Parent Guarantor shall be in compliance with the
financial covenants set forth in Section 11.10(b) and (c), in each case,
determined on a Pro Forma Basis after giving effect to such incurrence and the
application of proceeds thereof, recomputed as of the last day for the most
recently ended fiscal quarter of the Parent Guarantor for which financial
statements are available and (ii) the final scheduled maturity of such
Indebtedness is not prior to the date that is 91 days after the Termination
Date;
 
(u)           other Indebtedness not governed by clauses (a) through (t) of this
Section 11.1 so long as the aggregate outstanding principal amount thereof at no
time exceeds $50,000,000;
 
(v)           Indebtedness owing to any insurance company in connection with the
financing of any insurance premiums permitted by such insurance company in the
ordinary course of business; and
 
(w)           all premiums (if any), interest (including post-petition
interest), fees, expenses, charges and additional or contingent interest on
obligations described in clauses (a) through (v) above.
 
For purposes of determining compliance with this Section 11.1, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (w) above, the Resellers shall, in
their sole discretion, classify and reclassify or later divide, classify or
reclassify such item of Indebtedness (or any portion thereof) and will only be
required to include the amount and type of such Indebtedness in one or more of
the above clauses.
 
11.2           Liens.  Each of the Resellers, the Parent Guarantor and each of
the Domestic Subsidiaries will not create, incur, assume or permit to exist any
Lien on any property or asset now owned or hereafter acquired by it, except:
 
(a)           Liens arising pursuant to the terms of this Agreement and the
other Loan Documents;
 
(b)           Permitted Encumbrances;
 
(c)           any Lien on any property or asset of the Parent Guarantor or any
Subsidiary existing on the date hereof and set forth in Schedule 11.2; provided
that (i) such Lien shall not apply to any other property or asset of the Parent
Guarantor or any Subsidiary (other than improvements, accessions, proceeds,
dividends or distributions in respect thereof and assets fixed or appurtenant
thereto) and (ii) except as otherwise permitted hereunder, such Lien shall
secure only those obligations which it secures on the date hereof;
 
(d)           any Lien existing on any property or asset prior to the
acquisition thereof by the Parent Guarantor or any Subsidiary or existing on any
property or asset of any Person that becomes a Subsidiary after the date hereof
prior to the time such Person becomes a Subsidiary; provided that (i) such Lien
is not created in contemplation of or in connection with such acquisition or
such Person becoming a Subsidiary, as the case may be and (ii) such Lien shall
not apply to any other property or assets of the Parent Guarantor or any
Subsidiary;
 
(e)           Liens on fixed or capital assets acquired, constructed or improved
by the Parent Guarantor or any Subsidiary; provided that (i) such security
interests secure Indebtedness permitted by clause (f) of Section 11.1, (ii) such
security interests and the Indebtedness secured thereby are incurred prior to or
within 180 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or
 
 
32

--------------------------------------------------------------------------------

 


improving such fixed or capital assets and (iv) such security interests shall
not apply to any other property or assets of the Parent Guarantor or any
Subsidiary (other than improvements, accessions, proceeds, dividends or
distributions in respect thereof and assets fixed or appurtenant thereto);
provided that individual financings provided by a lender may be cross
collateralized to other financings provided by such lender or its affiliates so
long as such financings and Liens are otherwise permitted hereunder;
 
(f)           Liens arising out of the refinancing, extension, renewal or
refunding of any Indebtedness secured by any Lien permitted under clauses (c),
(d) or (e) above; provided, that (i) such Indebtedness is not secured by any
additional assets and (ii) except as otherwise permitted hereunder, the amount
of such Indebtedness secured by any such Lien is not increased (other than by
the amount of any unpaid accrued or capitalized interest thereon or any fees,
premiums, or expenses incurred in the extensions, renewals, refinancings and
replacements thereof);
 
(g)           Liens arising out of Sale and Leaseback Transactions permitted by
Section 11.9;
 
(h)           Liens in connection with or to secure Indebtedness permitted under
Section 11.1 that arise under Permitted Receivables Facilities or Vendor Trade
Programs so long as the parties to each such Permitted Receivables Facility or
Vendor Trade Program are bound by, and such Liens are subject to, the
Intercreditor Agreement;
 
(i)           Liens that are contractual rights of set-off;
 
(j)           licenses, sublicenses, leases or subleases granted to or from
others that do not interfere in any material respect with the business of the
Parent Guarantor and its Subsidiaries taken as a whole;
 
(k)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure the payment of customs duties in connection with the
importation of goods;
 
(l)           Liens on Contract Payments (and related equipment, as applicable)
and related proceeds arising in favor of a Contract Payment Purchaser in
connection with a Contract Payment Sale;
 
(m)           Liens securing Indebtedness permitted under Section 11.1(b) and
other obligations secured by the Liens pursuant to the JPMorgan Loan Documents
so long as such Liens are subject to the Intercreditor Agreement and the
JPMorgan Chase Bank Intercreditor Agreement (or another intercreditor agreement
substantially identical thereto or otherwise reasonably satisfactory to the
Collateral Agent);
 
(n)           Liens on deposit accounts subject to Cash Pooling Arrangements
securing Indebtedness permitted under Section 11.1(r);
 
(o)           other Liens securing obligations in an aggregate outstanding
principal amount at any time not to exceed $50,000,000;
 
(p)           assignments or sales of any accounts receivable permitted under
Section 11.3 (e), (f), (k) or (m); and
 
(q)           any interest or title of a lessor under leases (other than leases
constituting Capitalized Lease Obligations) entered into by any of the Parent
Guarantor or any Subsidiary as lessees in the ordinary course of business.
 
 
33

--------------------------------------------------------------------------------

 


11.3           Fundamental Changes.  The Parent Guarantor will not, and will not
permit any Domestic Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise make any disposition of its property or the
Equity Interests of any of its Domestic Subsidiaries (in each case, whether now
owned or hereafter acquired), or liquidate or dissolve, except that:
 
(a)           the Parent Guarantor and its Subsidiaries may purchase and sell
inventory in the ordinary course of business;
 
(b)           the Parent Guarantor and its Subsidiaries may sell, transfer or
otherwise dispose of excess, damaged, obsolete or worn out assets and scrap in
the ordinary course of business;
 
(c)           the Parent Guarantor and its Subsidiaries may enter into and
consummate Permitted Acquisitions and other investments permitted by Section
11.4; (provided that any such Person or division or line of business so acquired
is engaged in a type of business that complies with the requirements of the last
sentence of this Section 11.3);
 
(d)            (i) any Person may merge into the Parent Guarantor in a
transaction where the Parent Guarantor is the survivor thereof, (ii) any Person
(other than the Parent Guarantor) may merge into a Subsidiary Guarantor where a
Subsidiary Guarantor is the survivor thereof, (iii) any Person, Reseller or any
Subsidiary Guarantor may merge into any Reseller where a Reseller is the
survivor thereof, (iv) any Person (other than a Loan Party) may merge into any
Foreign Subsidiary and (v) any Subsidiary that is not a Loan Party may merge
into any other Subsidiary so long as if such other Subsidiary is a Loan Party,
then the entity surviving such a merger is a Loan Party;
 
(e)           (i) the Parent Guarantor may sell or transfer assets to any
Reseller or any Subsidiary Guarantor, (ii) any Subsidiary may sell or transfer
assets to the Parent Guarantor, any Reseller or any Subsidiary Guarantor, and
(iii) to the extent not governed by clauses (i) through (iii) above, any
Subsidiary that is not a Loan Party may sell or transfer assets to the Parent
Guarantor or any other Subsidiary;
 
(f)           the Parent Guarantor or any Subsidiary may (i) sell Receivables
under Permitted Receivables Facilities (subject to the limitation that the
Attributable Receivables Indebtedness thereunder shall not exceed an aggregate
outstanding principal amount of $250,000,000) and (ii) sell or discount, in each
case without recourse and in the ordinary course of business, overdue accounts
receivable arising in the ordinary course of business, in connection with the
compromise or collection thereof consistent with customary industry practice
(and not as part of any bulk sale or financing of receivables);
 
(g)           if at the time thereof and immediately after giving effect thereto
no Event of Default shall have occurred and be continuing, any Subsidiary that
is not a Reseller may liquidate or dissolve if the Parent Guarantor determines
in good faith that such liquidation or dissolution is in the best interests of
the Parent Guarantor and is not materially disadvantageous to the Lenders;
provided, in addition to the foregoing, Calence may liquidate or dissolve if (i)
prior to such liquidation or dissolution, Calence has sold or transferred to one
or more Resellers (or any other Person, to the extent such transfer to such
other Person is specifically permitted under this Section 11) all or the
substantial portion of its assets pursuant to Section 11.3(e)(ii) above, (ii) at
the time thereof and immediately after giving effect thereto no Event of Default
shall have occurred and be continuing, and (iii) the Parent Guarantor determines
in good faith that such liquidation or dissolution is in the best interests of
the Parent Guarantor and is not materially disadvantageous to the Lenders;
 
 
34

--------------------------------------------------------------------------------

 


(h)           the Parent Guarantor or any Subsidiary may (i) sell or dispose of
cash or Permitted Investments in the ordinary course of business, (ii) license
intellectual property in the ordinary course of business and (iii) dispose of or
abandon intellectual property that is, in the reasonable judgment of the Parent
Guarantor, no longer economically practicable to maintain or useful in the
conduct of the business of the Parent Guarantor and its Subsidiaries taken as a
whole;
 
(i)           any sale of assets pursuant to a Sale and Leaseback Transaction
permitted by Section 11.9;
 
(j)           any lease or sub-lease of property in the ordinary course of
business that would not materially interfere with the required use of such
property by the Parent Guarantor or its Subsidiaries;
 
(k)           any sale or assignment of Contract Payments (and related leased
equipment, and related receivables and proceeds as applicable) and any lease of
such related equipment pursuant to a Contract Payment Sale;
 
(l)           any Subsidiary may enter into and consummate any merger,
dissolution, liquidation or consolidation, the purpose of which is to effect an
asset sale or other disposition otherwise permitted under this Section 11.3; and
 
(m)           the Parent Guarantor or any Subsidiary may engage in a sale,
lease, or transfer or other disposition of any assets not described above so
long as such assets, when taken together with all other assets sold, leased,
transferred or otherwise disposed of pursuant to this clause (m) in any fiscal
year, does not constitute a Substantial Portion of the assets of the Parent
Guarantor and its Subsidiaries.
 
In addition to the foregoing, each of the Resellers, the Parent Guarantor and
each of the Domestic Subsidiaries will not engage to any material extent in any
business if as a result thereof the general nature of the business of the
Resellers, the Parent Guarantor and any of the Domestic Subsidiaries taken as a
whole would be substantially changed from the general nature of the business of
the Resellers, the Parent Guarantor and the Domestic Subsidiaries on the
Effective Date.
 
11.4           Investments, Loans, Advances, Guarantees and Acquisitions  Each
of the Resellers, the Parent Guarantor and each of the Domestic Subsidiaries
will not purchase, hold or acquire any capital stock, evidences of indebtedness
or other securities (including any option, warrant or other right to acquire any
of the foregoing) of, make any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment in, any other Person, or purchase
or otherwise acquire (in one transaction or a series of transactions) any assets
of any other Person constituting a business unit (each, an “Investment”),
except:
 
(a)           Permitted Acquisitions; provided, that the Parent Guarantor shall
comply with Section 10.9 following any such Permitted Acquisition within the
times required thereby;
 
(b)           Permitted Investments;
 
(c)           existing Investments in Domestic Subsidiaries and other
investments in existence on the date hereof and described in Schedule 11.4;
 
(d)           Investments made by the Parent Guarantor and the Subsidiaries in
Equity Interests in their respective Subsidiaries; provided that the aggregate
amount of such investments by the Parent Guarantor and Subsidiary Guarantors in
Foreign Subsidiaries (together with outstanding intercompany loans and other
Investments permitted under the first proviso to paragraph (e) below and
 
 
35

--------------------------------------------------------------------------------

 


outstanding Guarantees permitted under the first proviso to paragraph (f) below)
shall not exceed $150,000,000 at any time outstanding;
 
(e)           loans or advances and other Investments made by the Parent
Guarantor to or in any Subsidiary and made by any Subsidiary to or in the Parent
Guarantor or any other Subsidiary; provided that the amount of such loans and
advances and other Investments made by the Loan Parties to or in Foreign
Subsidiaries (together with outstanding investments permitted under the first
proviso to paragraph (d) above and outstanding Guarantees permitted under the
first proviso to paragraph (f) below) shall not exceed $150,000,000 at any time
outstanding;
 
(f)           Guarantees constituting Indebtedness permitted by Section 11.1;
provided that the aggregate principal amount of Indebtedness of Foreign
Subsidiaries that is Guaranteed by the Loan Parties (together with outstanding
investments permitted under the first proviso to paragraph (d) above and
outstanding intercompany loans permitted under the first proviso to paragraph
(e) above) shall not exceed $150,000,000 at any time outstanding;
 
(g)           Guarantees by the Parent Guarantor or any Domestic Subsidiary of
operating leases or of other obligations that do not constitute Indebtedness, in
each case entered into by the Parent Guarantor or any Subsidiary in the ordinary
course of business;
 
(h)           accounts receivable and extensions of trade credit in the ordinary
course of business;
 
(i)           Investments of the Parent Guarantor or any Domestic Subsidiary
under Swap Agreements permitted hereunder;
 
(j)           loans and advances to employees, officers and directors of the
Parent Guarantor or any of its Domestic Subsidiaries in the ordinary course of
business in an aggregate principal amount (for the Parent Guarantor and all
Domestic Subsidiaries) not to exceed $2,500,000 at any one time outstanding;
 
(k)           Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;
 
(l)           Investments in payroll, travel and similar advances to cover
matters that are expected at the time of such advances ultimately to be treated
as expenses for accounting purposes and that are made in the ordinary course of
business not to exceed $2,500,000 at any one time outstanding;
 
(m)           other Investments (whether in capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing), loans or advances, Guarantees or other
investments and interests) not exceeding $50,000,000 at any time outstanding
(determined as the amount originally advanced, loaned or otherwise invested,
less any returns on the respective investment not to exceed the original amount
invested);
 
(n)           so long as no Default exists at the time thereof, other
Investments by Parent Guarantor and its Subsidiaries (whether in capital stock,
evidences of indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing), loans or advances, Guarantees or
other investments and interests) so long as on the date of such Investment,
giving effect to any such Investment, the Total Leverage Ratio does not exceed
2.25 to 1.0 (determined on a Pro Forma
 
 
36

--------------------------------------------------------------------------------

 


Basis after giving effect to the applicable Investment, recomputed as of the
last day of the most recently ended fiscal quarter of the Parent Guarantor for
which financial statements are available);
 
(o)           promissory notes and other noncash consideration received by the
Parent Guarantor or any Subsidiary in connection with any disposition permitted
hereunder;
 
(p)           so long as no Default exists at the time thereof, Investments to
the extent that payment for such Investments is made with Qualified Equity
Interests of the Parent Guarantor or with net proceeds of any issuance of
Qualified Equity Interests of the Parent Guarantor; and
 
(q)           intercompany advances arising from their cash management, tax and
accounting operations.
 
11.5           Swap Agreements.  Each of the Resellers, the Parent Guarantor and
each of the Domestic Subsidiaries will not enter into any Swap Agreement except
for (a) Swap Agreements entered into to hedge or mitigate risks to which the
Parent Guarantor or any Domestic Subsidiary has actual exposure (other than
those in respect of Equity Interests of the Parent Guarantor or any of its
Domestic Subsidiaries), and (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates with respect to any
interest-bearing liability or investment of the Parent Guarantor or any Domestic
Subsidiary.
 
11.6           Restricted Payments.  None of the Resellers or the Parent
Guarantor will, and none will permit any of its Domestic Subsidiaries to,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, except (a) the Parent Guarantor may declare and make Restricted
Payments with respect to its Equity Interests payable solely in additional
shares of its common stock, (b) (i) Subsidiaries may declare and make Restricted
Payments ratably with respect to their Equity Interests, and (ii) a Subsidiary
may make distributions to allow for the payment of any U.S. federal, state,
local, or non-U.S. Taxes (including UK Tax) that are due and payable by any
group of corporations that includes the Subsidiary and with which the Subsidiary
joins in filing any consolidated, combined, unitary, or similar tax returns,
determined as if the Subsidiary filed such tax returns separately as the parent
of an affiliated (or similar) group that included the Subsidiary and its
subsidiaries, (c) so long as no Default exists at the time thereof, the Parent
Guarantor may redeem, repurchase, acquire or retire (i) any of its outstanding
Equity Interests during the term of this Agreement so long as the Total Leverage
Ratio is less than 2.25 to 1.00 (determined on a Pro Forma Basis after giving
effect to the applicable redemption, repurchase, acquisition or retirement,
recomputed as of the last day of the most recently ended fiscal quarter of the
Parent Guarantor for which financial statements are available) and (ii) to the
extent the Parent Guarantor is unable to satisfy the Total Leverage Ratio
requirement set forth in the foregoing clause (i), any of its outstanding Equity
Interests during the term of this Agreement in an aggregate amount not to exceed
$100,000,000 (with the understanding that this $100,000,000 basket is separate
from the basket provided in the foregoing clause (i) and only available when the
clause (i) basket is unavailable), and (d) the Parent Guarantor may declare and
pay distributions and dividends on its Equity Interests; provided, that, with
respect to the foregoing clause (d), (1) no Default shall exist immediately
before or immediately after giving effect to such distributions and dividends or
be created as a result thereof and (2) each cash dividend declared by the Parent
Guarantor shall be made within 90 days of the declaration thereof.
 
11.7           Transactions with Affiliates.  None of the Resellers or the
Parent Guarantor will, and none will permit any of its Domestic Subsidiaries to,
sell, lease or otherwise transfer any property or assets to, or purchase, lease
or otherwise acquire any property or assets from, or otherwise engage in any
other transactions with, any of its Affiliates, except (a) transactions that (i)
are in the ordinary course of business and (ii) are on terms substantially as
favorable to the applicable Reseller, the Parent Guarantor or such Subsidiary
than could be obtained on an arm’s-length basis from unrelated third parties,
(b)
 
 
37

--------------------------------------------------------------------------------

 


transactions between or among the Resellers, the Parent Guarantor and any of its
Subsidiaries not involving any other Affiliate that are otherwise permitted
hereunder, (c) transactions between or among the Loan Parties not involving any
other Affiliate, (d) reasonable and customary fees and indemnities paid to
members of the boards of directors or other governing body of the Resellers, the
Parent Guarantor and its Subsidiaries, (e) any issuance of securities, or other
payments, awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment arrangements, stock options and stock ownership or other
employee benefit plans or programs approved by the board of directors of the
Parent Guarantor (including an authorized committee thereof), (f) the grant of
stock options, restricted stock, other stock-based awards or similar rights to
officers, employees, consultants and directors of the Parent Guarantor pursuant
to plans approved by the board of directors of the Parent Guarantor (including
an authorized committee thereof) and the payment of amounts or the issuance of
securities pursuant thereto; and (g) any transaction expressly permitted under
this Article 11.
 
11.8           Restrictive Agreements; Receivables Entities.  Each of the
Resellers, the Parent Guarantor and each of the Domestic Subsidiaries will not
directly or indirectly, enter into, incur or permit to exist any agreement or
other arrangement that prohibits, restricts or imposes any condition upon (a)
the ability of the Resellers, the Parent Guarantor or any Domestic Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets in
favor of the Collateral Agent, or (b) the ability of any Domestic Subsidiary to
pay dividends or other distributions with respect to any shares of its capital
stock or to make or repay loans or advances to the Resellers, the Parent
Guarantor or any other Domestic Subsidiary or to Guarantee Indebtedness of the
Resellers, the Parent Guarantor or any other Domestic Subsidiary; provided that
(i) the foregoing shall not apply to restrictions and conditions imposed by law
or by this Agreement or any other Loan Document, (ii) the foregoing shall not
apply to restrictions and conditions existing on the date hereof identified on
Schedule 11.8 (but shall apply to any extension or renewal of, or any amendment
or modification in each case expanding the scope of, any such restriction or
condition), (iii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary or other
assets pending such sale, provided such restrictions and conditions apply only
to the Subsidiary or other assets that are to be sold and such sale is permitted
hereunder, (iv) clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness, (v) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to a
Permitted Receivables Facility or Vendor Trade Programs or to customary
provisions contained in joint venture agreements and other similar agreements
applicable to joint ventures entered into in the ordinary course of business,
(vi) clause (a) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof, (vii) the
foregoing shall not apply to restrictions and conditions imposed by the JPMorgan
Loan Documents, (viii) the foregoing shall not apply to restrictions and
conditions contained in agreements of any Person that becomes a Subsidiary or is
merged into or consolidated with the Parent Guarantor or any Subsidiary or
agreements assumed from any Person in connection with the acquisition of assets
by the Parent Guarantor or any Subsidiary of such Person after the date hereof,
provided that such agreements exist at the time such Person becomes a Subsidiary
or such agreements are assumed and in each case are not created in contemplation
of or in connection with such Person becoming a Subsidiary or the agreements
being assumed, and (ix) the foregoing shall not apply to restrictions or
conditions imposed by an agreement evidencing Indebtedness permitted under this
Agreement so long as such restrictions and conditions permit the financings
evidenced by the Loan Documents (including all grants of Collateral in
connection herewith and all payments of principal, interest, fees, costs and
expenses required hereby), and so long as such restrictions and conditions,
taken as a whole, are not more restrictive or limiting than those set forth in
the Loan Documents (with the understanding that customary covenants in public
debt or Rule 144A offerings shall not be deemed to be more restrictive).  No
Receivables Entity shall be bound by any provision of this Article 11 so long as
it constitutes a Receivables Entity and is subject to a Permitted Receivables
Facility.
 
 
38

--------------------------------------------------------------------------------

 


11.9           Sale and Leaseback Transactions.  Each of the Resellers, the
Parent Guarantor and each of the Domestic Subsidiaries will not enter into any
arrangement, directly or indirectly, whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property sold or transferred, except for (i) those properties listed in Schedule
11.9, (ii) those assets approved by the Administrative Agents in their
reasonable discretion, and (iii) any other sale or transfer of any fixed or
capital assets by the Parent Guarantor or any Subsidiary; provided, however,
that the aggregate outstanding principal amount of Attributable Debt resulting
from such transactions under this clause (iii) shall not exceed $50,000,000 at
any time.
 
11.10           Financial Covenants.
 
(a)           Maximum Total Leverage Ratio.  The Resellers shall not permit the
Total Leverage Ratio, as of the last day of each fiscal quarter of the Parent
Guarantor to exceed 3.00 to 1.00, provided that, after a Qualified Acquisition
has been consummated, the Resellers shall not permit the Total Leverage Ratio to
exceed (i) 3.50 to 1.00 as of the last day of any fiscal quarter for the four
fiscal quarter period beginning with the fiscal quarter in which a Qualified
Acquisition is consummated (the “First Period”), (ii) 3.25 to 1.00 as of the
last day of any fiscal quarter for the four fiscal quarter period immediately
succeeding the First Period and (iii) reverting to 3.00 to 1.00 as of the last
day of any fiscal quarter ending thereafter.
 
(b)           Minimum Fixed Charge Coverage Ratio. The Resellers shall not
permit the Fixed Charge Coverage Ratio, as of the last day of each fiscal
quarter of the Parent Guarantor, to be less than 1.25 to 1.00.
 
(c)           Minimum Receivables Test.  As of the last day of each fiscal
quarter of the Parent Guarantor, the Receivables Amount shall not be less than
or equal to the aggregate outstanding principal amount of Consolidated Funded
Indebtedness (which, for the avoidance of doubt, shall not include outstanding
Channel Finance Loans) at such time (the “Minimum Receivables Test”).
 
11.11            JPMorgan Loan Documents.  The Parent Guarantor shall cause (i)
the Bank Collateral (as defined in the Intercreditor Agreement) to be identical
in scope to the Collateral (other than with respect to Foreign Assets) and (ii)
the obligors on the Bank Obligations (as defined in the Intercreditor Agreement)
to be identical in scope to the obligors on the Secured Obligations (other than
with respect to Foreign Subsidiaries).  The Parent Guarantor shall provide the
Administrative Agents with a copy of any new material JPMorgan Loan Document or
any material amendment, waiver, consent, or other modification to or under any
material JPMorgan Loan Document no later than five (5) Business Days after its
effectiveness (or such longer period as the Administrative Agents may agree).
 
12.           Events of Default.
 
12.1           Events of Default.  If any of the following events (“Events of
Default”) shall occur:
 
(a)           Resellers shall fail to pay any principal of any Loan when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof or otherwise and such failure shall continue
unremedied for a period of three Business Days;
 
(b)           Resellers shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Section) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
Business Days;
 
 
39

--------------------------------------------------------------------------------

 


(c)           any representation or warranty made or deemed made by or on behalf
of the Resellers, the Parent Guarantor or any Domestic Subsidiary in or in
connection with this Agreement or any other Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with any Loan Document or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect in any material respect when made
or deemed made;
 
(d)           any Reseller, the Parent Guarantor or any Domestic Subsidiary
shall fail to observe or perform any covenant or agreement contained in Section
10.2(a), 10.3 (solely with respect to a Reseller’s existence), 10.9or in Section
11;
 
(e)           any Reseller, the Parent Guarantor or any Domestic Subsidiary
shall fail to observe or perform any covenant or agreement contained in this
Agreement or in any other Loan Document (other than those specified in clause
(a), (b) or (d) of this Section), and such failure shall continue unremedied for
a period of 30 days after notice thereof from the Administrative Agents to the
Borrowing Agent;
 
(f)           any Reseller, the Parent Guarantor or any Domestic Subsidiary
shall fail to make any payment (whether of principal or interest and regardless
of amount) in respect of any Material Indebtedness, when and as the same shall
become due and payable (subject to any applicable grace period with respect
thereto, if any, set forth in the agreement evidencing such Material
Indebtedness);
 
(g)           any event or condition (other than, with respect to Indebtedness
consisting of a Swap Agreement, termination events or equivalent events pursuant
to the terms of such Swap Agreement not arising as a result of a default by the
Parent Guarantor or any Subsidiary thereunder) occurs that results in any
Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits (with or without the giving of notice, the lapse of time or
both) the holder or holders of any Material Indebtedness or any trustee or agent
on its or their behalf to cause any Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity; provided that this clause (g) shall not apply to (i)
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, (ii) Indebtedness
which has been converted into Qualified Equity Interests in accordance with its
terms and such conversion is permitted hereunder, (iii) any breach or default
that is (x) remedied by the Parent Guarantor or the applicable Subsidiary or (y)
waived (including in the form of an amendment) by the required holders of the
applicable item of Indebtedness, in either case, (x) prior to acceleration of
Loans and Commitments pursuant to this Section 12 and (y) so long as after
giving effect to such waiver or remedy the holders of the applicable item of
Indebtedness or any trustee or agent on its or their behalf may no longer cause
such Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity, or (iv) any
voluntary termination of the JPMorgan Credit Agreement pursuant to Section 2.08
thereof;
 
(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) bankruptcy, winding up, dissolution,
liquidation, administration, moratorium, reorganization or other relief in
respect of the Resellers, the Parent Guarantor or any Domestic Subsidiary or its
debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, administrative, receivership or similar law now
or hereafter in effect or (ii) the appointment of a receiver, administrator,
administrative receiver, trustee, custodian, sequestrator, conservator or
similar official for any Reseller, the Parent Guarantor or any Domestic
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed or unwithdrawn for 90 days or
an order or decree approving or ordering any of the foregoing shall be;
 
 
40

--------------------------------------------------------------------------------

 


(i)           any Reseller, the Parent Guarantor or any Domestic Subsidiary
shall (i) voluntarily commence any proceeding or file any petition seeking
bankruptcy, winding up, dissolution, liquidation, administration, moratorium,
reorganization or other relief under any Federal, state or foreign bankruptcy,
insolvency, administrative receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Section, (iii) apply for or consent to the appointment of a receiver,
administrator, administrative receiver, trustee, custodian, sequestrator,
conservator or similar official for any Reseller, the Parent Guarantor, or any
Domestic Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment or arrangement for the benefit of
creditors or (vi) take any action for the purpose of effecting any of the
foregoing;
 
(j)           any Reseller, the Parent Guarantor or any Domestic Subsidiary
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due;
 
(k)           one or more final judgments for the payment of money in an
aggregate amount in excess of $20,000,000 (to the extent not paid or covered by
a valid and binding policy of insurance with respect to which the related
insurer has been notified of a claim for payment and has not disputed such
claim) shall be rendered against any Reseller, the Parent Guarantor or any
Domestic Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed;
 
(l)           an ERISA Event shall have occurred that, when taken together with
all other ERISA Events that have occurred and are continuing, would reasonably
be expected to result in liability of the Resellers, the Parent Guarantor and
the Domestic Subsidiaries in an aggregate amount exceeding $20,000,000;
 
(m)           a Change in Control shall occur;
 
(n)           any material provision of any Loan Document shall fail to remain
in full force or effect against any Reseller, the Parent Guarantor or any
Domestic Subsidiary or any action shall be taken or shall be failed to be taken
by any Reseller, the Parent Guarantor or any Domestic Subsidiary to discontinue
or to assert the invalidity or unenforceability of, or which results in the
discontinuation or invalidity or unenforceability of, any Loan Document or any
Lien in favor of the Collateral Agent under the Loan Documents (with respect to
Collateral having an aggregate book value in excess of $20,000,000), or such
Lien (with respect to Collateral having an aggregate book value in excess of
$20,000,000) shall not have the priority contemplated by the Loan Documents in
each case except (i) the sale, transfer or other disposition of the applicable
Collateral in a transaction permitted under the Loan Documents, (ii) any action
taken by the Collateral Agent to release any such security interest in
compliance with the provisions of the Agreement or any other Loan Document or
(iii) as result of the Collateral Agent’s failure to maintain possession of any
stock certificates or other instruments delivered to it under a Loan Document.
 
then, and in every such event (other than an event with respect to a Loan Party
described in clause (h) or (i) of this Section), and at any time thereafter
during the continuance of such event, the Administrative Agents may, and at the
request of the Required Lenders shall, by notice to the Borrowing Agent, take
either or both of the following actions, at the same or different times:  (i)
Administrative Agents may suspend any obligations to fund Advances under this
Agreement and may cancel any outstanding Approvals immediately, (ii) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(iii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any such principal or face amount not so declared to be due
and payable or required to be
 
 
41

--------------------------------------------------------------------------------

 


prepaid may thereafter be declared to be due and payable or required to be
prepaid), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Resellers accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Resellers; and in case of any event with
respect to a Loan Party described in clause (h) or (i) of this Section, the
Commitments shall automatically terminate, any outstanding Approvals shall
automatically be canceled and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Resellers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Resellers.
 
If Resellers shall fail to pay any principal of any Loan when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise, Administrative Agents may suspend any
obligations to fund Advances under this Agreement and may cancel any outstanding
Approvals immediately.
 
12.2           Cross-Default.  An Event of Default under this Agreement will
automatically and immediately constitute a default under every other Loan
Document without regard to any requirement therein for the giving of notice or
the passing of time.
 
12.3           Miscellaneous.  Upon the occurrence and during the continuance of
an Event of Default, Administrative Agents, Collateral Agent or Lenders may (and
Administrative Agents shall at the direction of the Required Lenders) exercise
any other rights and remedies available to Administrative Agents, Collateral
Agent or Lenders under the Loan Documents or otherwise available to
Administrative Agents, Collateral Agent or Lenders at law or in equity.  At
Administrative Agents’ request, or without request if an Event of Default has
occurred, Resellers shall instruct Approved Vendors to pay Vendor Credits
directly to Administrative Agents for application to the Loan Obligations.  In
the event that Approved Vendors fail to pay Vendor Credits to Administrative
Agents as so directed, Resellers shall, promptly upon receipt, pay all Vendor
Credits to Administrative Agents for application to Loan Obligations.
 
12.4           Joint and Several.  Each Obligation and liability of each
Reseller to Administrative Agents, and each Lender, including, without
limitation, the Loan Obligations, are the joint and several obligations of each
Reseller, and Administrative Agents, and any Lender may proceed directly against
any Reseller, or all Resellers, or any Subsidiary Guarantor, or any Guarantor,
or any Collateral, or all of the foregoing, or any one of the foregoing or any
combination of the foregoing, without first proceeding against Resellers or any
Collateral, or without joining all Persons liable or potentially liable for any
portion of the Loan Obligations in one action.  Each Reseller shall be jointly
and severally liable as primary obligor and not merely as surety for repayment
of all Loan Obligations arising under the Loan Documents.  Such joint and
several liability shall apply to each Reseller regardless of whether any Advance
was only requested by or on behalf of or made to any other Reseller or the
proceeds of any Advance were used only by or on behalf of any other Reseller or
any indemnification Obligation or any other Obligation arose only as a result of
the action of any other Reseller.  If any Reseller makes a payment in respect of
the Loan Obligations hereunder and under the other Loan Documents, such Reseller
shall have the rights of contribution described in this Section below against
the other Reseller or Resellers; provided that such Reseller shall not exercise
its right of contribution until all of the Loan Obligations are fully and
indefeasibly paid and satisfied, and the Facility is terminated, and Lenders
have no further obligation to extend credit to or for the account of any
Reseller; provided, however, that Collateral Agent is hereby granted, for the
benefit of Holders of Secured Obligations, a Lien in such right of contribution
and may enforce such right during an Existing Default.  It is the intent of each
Reseller, Administrative Agents, the Collateral Agent and the Lenders that each
Reseller’s maximum obligation to repay the Loan Obligations hereunder and under
the other Loan Documents shall not exceed the greater of (i) the amount actually
 
 
42

--------------------------------------------------------------------------------

 


borrowed or received directly or indirectly by such Reseller with respect
thereto and (ii) the amount which is $1.00 less than the amount which, if
recorded by such Reseller as a liability, would render such Reseller not
Solvent.
 
13.           Administrative Agents, Collateral Agent and Lenders.
 
13.1           Appointment, Powers, and Immunities.  Each of WFCF and CPC is
hereby appointed as an Administrative Agent and WFCF is hereby appointed as
Collateral Agent hereunder and under each of the other Loan Documents.  Each
Lender hereby irrevocably appoints and authorizes each Administrative Agent,
jointly and severally, and the Collateral Agent to act as its agent under this
Agreement and the other Loan Documents with such powers and discretion as are
specifically delegated to the Administrative Agents and the Collateral Agent by
the terms of this Agreement and the other Loan Documents, together with such
other powers as are reasonably incidental thereto.  In its capacity, the
Administrative Agent is a “representative” of the Holders of Secured Obligations
within the meaning of the term “secured party” as defined in the New York
Uniform Commercial Code.  Each Administrative Agent (which term as used in this
sentence and in Section 14.5 and the first sentence of Section 14.6 hereof shall
include its Affiliates and its own and its Affiliates’ officers, directors,
employees, representatives, and agents) and the Collateral Agent:  (a) shall not
have any duties or responsibilities except those expressly set forth in this
Agreement and shall not be a trustee or fiduciary for any Lender; (b) shall not
be responsible to the Lenders for any recital, statement, representation, or
warranty (whether written or oral) made in or in connection with any Loan
Document or any certificate or other document referred to or provided for in, or
received by any of them under, any Loan Document, or for the value, validity,
effectiveness, genuineness, enforceability, or sufficiency of any Loan Document,
or any other document referred to or provided for therein or for any failure by
any Reseller, the Parent Guarantor or any Domestic Subsidiary or any other
Person to perform any of its obligations thereunder; (c) shall not be
responsible for or have any duty to ascertain, inquire into, or verify the
performance or observance of any covenants or agreements by any Reseller, the
Parent Guarantor or any Domestic Subsidiary or the satisfaction of any condition
or to inspect the property (including the books and records) of any Reseller,
the Parent Guarantor or any Domestic Subsidiary or Affiliates; (d) unless
directed in writing by the Required Lenders, shall not be required to initiate
or conduct any litigation or collection proceedings under any Loan Document
(other than normal collection procedures from the Lockboxes); and (e) shall not
be responsible for any action taken or omitted to be taken by it under or in
connection with any Loan Document, except for its own gross negligence or
willful misconduct.  Subject to the foregoing and the other provisions of this
Article 13, each of the Administrative Agents and the Collateral Agent agree to
maintain a standard of care with respect to their respective separate duties
hereunder in a manner similar to the maintenance of their own loan facilities.
Each Administrative Agent and Collateral Agent may employ agents and
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any such agents or attorneys-in-fact selected by it with reasonable care.
 
13.2           Reliance by Administrative Agents.  The Administrative Agents and
the Collateral Agent shall be entitled to rely upon any certification, notice,
instrument, writing, or other communication (including, without limitation, any
thereof by telephone or telecopy) believed by them to be genuine and correct and
to have been signed, sent or made by or on behalf of the proper Person or
Persons, and upon advice and statements of legal counsel (including counsel for
the Resellers, the Parent Guarantor or any Domestic Subsidiary), independent
accountants, and other experts selected by the Administrative Agents or the
Collateral Agent.  As to any matters not expressly provided for by this
Agreement, the Administrative Agents and the Collateral Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding on all of the Lenders; provided, however, that the
Administrative Agents and the Collateral Agent shall not be required to take any
action that exposes the Administrative Agents or the Collateral Agent to
personal
 
 
43

--------------------------------------------------------------------------------

 


liability or that is contrary to any Loan Document or applicable Law or unless
they shall first be indemnified to their satisfaction by the Lenders against any
and all liability and expense which may be incurred by them by reason of taking
any such action.
 
13.3           Employment of Administrative Agents, Collateral Agents and
Counsel.  Administrative Agents and the Collateral Agent may execute any of its
duties hereunder by or through employees, agents, and attorneys-in-fact and
shall not be liable to any Lender, except with respect to money or securities
received by it or such agents or attorneys-in-fact, for the default or
misconduct of any such agents or attorneys-in-fact selected by it with
reasonable care.  Administrative Agents and the Collateral Agent shall be
entitled to advice of counsel concerning all matters pertaining to the agency
hereby created and their duties hereunder and shall not be liable to any Lender
for acting or failing to act as advised by such counsel, except where doing so
violates an express obligation of Administrative Agents or the Collateral Agent
under the Loan Documents.
 
13.4           Defaults.  The Administrative Agents and the Collateral Agent
shall not be deemed to have knowledge or notice of the occurrence of an Event of
Default unless the Administrative Agents or the Collateral Agent have received
written notice from a Lender or the Resellers specifying such Event of Default
and stating that such notice is a “Notice of Default”.  In the event that the
Administrative Agents or the Collateral Agent receive such a written notice of
the occurrence of an Event of Default, the Administrative Agents or the
Collateral Agent shall promptly give notice thereof to the Lenders.  The
Administrative Agents shall (subject to Section 13.2 hereof) take such action
with respect to such Event of Default as shall be directed by the Required
Lenders, provided that, unless and until the Administrative Agents or the
Collateral Agent shall have received such directions, the Administrative Agents
and the Collateral Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default or Event of
Default as they shall deem advisable in the best interest of the Lenders.
 
13.5           Rights as Lender.  With respect to its Facilities and the Loans
made by it, CPC (and any successor acting as an Administrative Agent) in its
capacity as a Lender hereunder shall have the same rights and powers hereunder
as any other Lender and may exercise the same as though it were not acting as an
Administrative Agent, and the term “Lender” or “Lenders” shall, unless the
context otherwise indicates, include CPC in its individual capacity as a
Lender.  CPC (and any successor acting as Administrative Agent) and its
Affiliates may (without having to account therefor to any Lender) accept
deposits from, lend money to, provide services to, and generally engage in any
kind of lending, trust, or other business with any Reseller, the Parent
Guarantor or any Domestic Subsidiary or Affiliates or any Guarantor as if it
were not acting as an Administrative Agent, and CPC (and any successor acting as
an Administrative Agent) and its Affiliates may accept fees and other
consideration from any Reseller, the Parent Guarantor or any Domestic Subsidiary
or Affiliates or any Guarantor for services in connection with this Agreement or
otherwise without having to account for the same to Lenders.
 
13.6           Indemnification.  The Lenders agree to reimburse and indemnify
the Administrative Agents and the Collateral Agent (to the extent not reimbursed
under the terms of Section 14.6, but without limiting the obligations of the
Resellers under such Section) in accordance with their respective Pro-Rata
Shares, for any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including reasonable attorneys’
fees), or disbursements of any kind and nature whatsoever that may be imposed
on, incurred by or asserted against the Administrative Agents or the Collateral
Agent (including by any Lender) in any way relating to or arising out of any
Loan Document or the transactions contemplated thereby or any action taken or
omitted by the Administrative Agents or the Collateral Agent under any Loan
Document; provided that no Lender shall be liable for any of the foregoing to
the extent they arise from the gross negligence or willful misconduct of the
Person to be indemnified.  Without limitation of the foregoing, each Lender
agrees to reimburse the Administrative Agents and the Collateral
 
 
44

--------------------------------------------------------------------------------

 


Agent promptly upon demand for its Pro-Rata Share of any costs or expenses
payable by the Resellers to Administrative Agents or the Collateral Agent under
this Agreement or the other Loan Documents, to the extent that the
Administrative Agents or the Collateral Agent are not promptly reimbursed for
such costs and expenses by the Resellers.  If Lenders reimburse Administrative
Agents or the Collateral Agent and Administrative Agents or the Collateral Agent
subsequently receive reimbursement from the Resellers, Administrative Agents or
the Collateral Agent shall promptly remit to the Lenders (without interest)
their Pro-Rata Share of such reimbursement received from the Resellers.  The
agreements contained in this Section shall survive payment in full of the Loans
and all other amounts payable under this Agreement and the termination of the
Facilities.  If the Administrative Agents or the Collateral Agent are for any
reason compelled to surrender any payment or any proceeds of the Collateral
because such payment or the application of such proceeds is for any reason
invalidated, declared fraudulent, set aside, or determined to be void or
voidable as a preference, an impermissible set-off, or a diversion of trust
funds, then this Agreement and the Loan Obligations to which such payment or
proceeds was applied or intended to be applied shall be revived as if such
application was never made, and to the extent Administrative Agents or the
Collateral Agent have been compelled to surrender any such payment or proceeds
which have been distributed by Administrative Agents or the Collateral Agent to
a Lender and Resellers have not repaid such amounts immediately upon demand by
Administrative Agents, such Lender shall be liable to pay to Administrative
Agents and the Collateral Agent the amount of any such payments or proceeds so
received by such Lender and surrendered by Administrative Agents or the
Collateral Agent, and shall indemnify Administrative Agents and the Collateral
Agent for and hold Administrative Agents and the Collateral Agent harmless from
any loss with respect to payments or proceeds received by such Lender and
surrendered by Administrative Agents or the Collateral Agent.
 
13.7           Notification of Lenders.  Each Lender agrees to use commercially
reasonable efforts (but no Lender shall have liability to any other Lender or
Administrative Agents for failure to use such commercially reasonable efforts,
unless such failure is due to a Lender’s willful misconduct in not using such
commercially reasonable efforts), upon becoming actually aware of anything which
has or is reasonably likely to have a Material Adverse Effect on the Resellers,
the Parent Guarantor or any Domestic Subsidiary, including any Guarantor, to
promptly notify Administrative Agents thereof.  Administrative Agents shall
promptly deliver to each Lender copies of every written notice, demand, report
(including any financial report), or other writing which Administrative Agents
give to or receive from Resellers or any Lender, or of which CPC, in its
capacity as a Lender otherwise becomes actually aware, and which itself (a)
constitutes, or which contains information about, something that has or is
reasonably likely to have a Material Adverse Effect on the Resellers, the Parent
Guarantor or any Domestic Subsidiary, including any Guarantor, or (b) is
otherwise delivered to Administrative Agents by Resellers pursuant to the Loan
Documents and is deemed material information by Administrative Agents in their
sole discretion.  Any Lender may specifically request certain information
regarding the Resellers, the Parent Guarantor or any Domestic Subsidiary which
it reasonably believes is in the possession of Administrative
Agents.  Administrative Agents and its directors, officers, agents, and
employees shall have no liability to any Lender for failure to deliver any such
item to such Lender unless the failure constitutes gross negligence or willful
misconduct.
 
13.8           Non-Reliance on Agent and Other Lenders.  Each Lender agrees that
it has, independently and without reliance on the Administrative Agents or any
other Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis of the Resellers, the Parent Guarantor
and the Domestic Subsidiaries, if any, and its own decision to enter into this
Agreement and that it will, independently and without reliance upon the
Administrative Agents or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
analysis and decisions in taking or not taking action under the Loan
Documents.  Except for notices, reports, and other documents and information
expressly required to be furnished to the Lenders by the Administrative Agents
hereunder, the Administrative Agents shall not have any duty or responsibility
to
 
 
45

--------------------------------------------------------------------------------

 


provide any Lender with any credit or other information concerning the affairs,
financial condition, or business of the Resellers, the Parent Guarantor or any
Domestic Subsidiaries or Affiliates or any of the Guarantors that may come into
the possession of the Administrative Agents or any of their Affiliates.
 
13.9           Resignation.  The Administrative Agents and Collateral Agent
(individually an “Agent” and collectively, the “Agents”) may resign at any time
by giving notice thereof to the Lenders and the Borrowing Agent.  Upon any such
resignation, the Required Lenders shall have the right to appoint a successor to
the applicable resigning Agent(s) with Borrowing Agent’s prior written consent
which shall not be unreasonably withheld or delayed; provided, however, that if
there is an Existing Default under Sections 12.1(a), (b), (h), (i), or (j) and,
solely with respect to a breach of (i) Section 10.1, clause (e) of Section 12.1,
and (ii) Section 11.10, clause (d) of Section 12.1, either at the time of
resignation or appointment, then Borrowing Agent’s written consent shall not be
required.  Effective with such resignation, the resigning Agent shall assign (at
Resellers’ sole cost and expense) all Liens in the Collateral, security
documents and UCC filings, and do all other things reasonably necessary so as to
assign and transfer the Liens in the Collateral (including, all documents
effectuating or evidencing such Liens) to any successor Administrative Agent,
Administrative Agents or Collateral Agent, as the case may be.  The applicable
successor Agent(s) appointed by the Required Lenders shall be a Lender.  If no
applicable Agent(s) shall have been so appointed by the Required Lenders and
shall have accepted such appointment within thirty (30) days after the retiring
Agent’s giving of notice of resignation, then the remaining Administrative
Agent, if any, and if none, the remaining retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Agent(s) which shall be a commercial
bank or other financial institution organized under the laws of the United
States of America or any State thereof having combined capital and surplus of at
least $300,000,000.  Upon the acceptance of any appointment as Agent hereunder
by a successor, such successor shall thereupon succeed to and become vested with
all the rights, powers, discretion, privileges, and duties of the retiring
Agent, and the retiring Agent shall be discharged from its duties and
obligations hereunder.  After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Section shall continue
in effect for its benefit in respect of any actions taken or omitted to be taken
by it while it was acting as Administrative Agent.  Should the Administrative
Agent that also serves as Collateral Agent and Syndication Agent resign, such
Agent shall also be deemed to have resigned as Collateral Agent and Syndication
Agent.
 
13.10           Mergers into Receivables Sellers.  The Resellers may request
that the Collateral Agent release its security interest in Receivables
originated by any Subsidiary merging into a Receivables Seller.  If the
Resellers deliver a written certification to the Collateral Agent certifying
that (i) there is no Existing Default, (ii) the applicable Subsidiary (or its
successor) has merged (or substantially concurrently therewith is merging) with
a Receivables Seller, with a Receivables Seller being the survivor thereof, and
(iii) such Receivables, once released from the Collateral Agent’s security
interest, will qualify as eligible receivables (subject to the requirements and
conditions for qualification contained in the applicable Permitted Receivables
Facility Documents) under a Permitted Receivables Facility, then the Collateral
Agent shall promptly after its receipt of such written certification release its
security interest in such Receivables.  Prior to giving effect to any such
release, the Collateral Agent shall be entitled to receive copies of the
documentation evidencing any such merger (including documentation certified by
the applicable secretary of state or comparable Governmental Authority).  No
such release shall occur if there is an Existing Default.
 
13.11           Restrictions on Actions by Lenders; Sharing of Payments.
 
(a)           Each of the Lenders agrees that it shall not, without the express
written consent of Administrative Agents, and that it shall, to the extent it is
lawfully entitled to do so, upon the written request of either Administrative
Agent, at any time when there is an Existing Default, set off against the Loan
Obligations, any amounts owing by such Lender to Resellers or any deposit
accounts of Resellers
 


 
46

--------------------------------------------------------------------------------

 


now or hereafter maintained with such Lender.  Each of the Lenders further
agrees that it shall not, unless specifically requested to do so in writing by
Administrative Agents, take or cause to be taken any action, including, the
commencement of any legal or equitable proceedings, to foreclose any Lien on, or
otherwise enforce any security interest in, any of the Collateral securing
Secured Obligations under this Agreement.  Nothing contained in this Agreement
or any other Loan Document shall impair the right of any Lender to exercise any
right of set off or counterclaim it may have against any Reseller and to apply
the amount subject to such exercise to the payment of indebtedness of any
Reseller unrelated to this Agreement or the other Loan Documents.
 
(b)           If, at any time after the occurrence of an Event of Default and
during the continuance thereof, any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any payments with respect to the Loan
Obligations, except for any such proceeds or payments received by such Lender
from Administrative Agents pursuant to the terms of this Agreement, or (ii)
payments from Administrative Agents in excess of such Lender’s ratable portion
of all such distributions by Administrative Agents, such Lender promptly shall
(1) turn the same over to Administrative Agents, in kind, and with such
endorsements as may be required to negotiate the same to Administrative Agents,
or in immediately available funds, as applicable, for the account of all of the
Lenders and for application to the Loan Obligations in accordance with the
applicable provisions of this Agreement, or (2) purchase, without recourse or
warranty, an undivided interest and participation in the Loan Obligations owed
to the other Lenders so that such excess payment received shall be applied
ratably as among the Lenders in accordance with their Pro-Rata Shares; provided,
however, that to the extent that such excess payment received by the purchasing
party is thereafter recovered from it, those purchases of participations shall
be rescinded in whole or in part, as applicable, and the applicable portion of
the purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.
 
14.           General.
 
14.1           Lenders’ Right to Cure.  Administrative Agents may (but shall not
be obligated to), from time to time, in their absolute discretion, for any
Reseller’s accounts and at such Reseller’s expense, pay (or, with the consent of
Required Lenders, make a Channel Finance Loan Advance to pay) any amount or do
any act required of such Reseller hereunder or requested by Administrative
Agents or Required Lenders to preserve, protect, maintain or enforce the Loan
Obligations, the Collateral or Collateral Agent’s Liens therein for the benefit
of Holders of Secured Obligations, and which such Reseller fails to pay or do
after having been provided five days’ written notice of such failure by the
Administrative Agents, including payment of any judgment against such Reseller,
insurance premiums, Taxes, warehouse charges, finishing or processing charges,
landlord’s claims, and any other Lien upon or with respect to the
Collateral.  All payments that Administrative Agents make pursuant to this
Section and all out-of-pocket costs and expenses that Administrative Agents pay
or incur in connection with any action taken by them hereunder shall be a part
of the Loan Obligations, the repayment of which shall be secured by the
Collateral.  Any payment made or other action taken by Administrative Agents
pursuant to this Section shall be without prejudice to any right to assert an
Event of Default hereunder and to pursue other available rights and remedies
with respect thereto.
 
14.2           Rights Not Exclusive.  Every right granted to each Administrative
Agent, the Collateral Agent and each Lender hereunder or under any other Loan
Document or allowed to it at law or in equity shall be deemed cumulative and may
be exercised from time to time.
 
14.3           Survival of Agreements.  All covenants and agreements made herein
and in the other Loan Documents shall survive the execution and delivery of this
Agreement and other Loan Documents and the making of every Advance.  All
agreements, obligations and liabilities of Resellers under this Agreement
 
 
47

--------------------------------------------------------------------------------

 


concerning the payment of money to Administrative Agents and Lenders, including
Resellers’ obligations under Sections 14.5 and 14.6, but excluding the
obligation to repay the Loans and interest accrued thereon, shall survive the
repayment in full of the Loans and interest accrued thereon, whether or not
indefeasible and the termination of the Facilities.
 
14.4           Assignments.
 
14.4.1           Permitted Assignments.  At any time after the Effective Date,
any Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Facilities and its Loans), provided that the terms of assignment satisfy the
following requirements:
 
14.4.1.1                  Administrative Agents shall have consented to the
assignment, which consent shall not be unreasonably withheld or delayed;
provided, however, that if the Facilities have been terminated and the Loan
Obligations accelerated by the Required Lenders, then Administrative Agents’
consent shall not be required; and provided further, however, an assignment from
a Lender to an Affiliate of such Lender shall not require the prior written
consent of Administrative Agents, but such Lender shall give prior written
notice of such assignment to Administrative Agents and such assignment shall
otherwise be subject to all of the terms and provisions of this Section and this
Agreement.
 
14.4.1.2                  If there is no Existing Default under Sections
12.1(a), (b), (h), (i), or (j) and, solely with respect to a breach of (i)
Section 10.1, clause (e) of Section 12.1, and (ii) Section 11.10, clause (d) of
Section 12.1, and the Facilities have not been terminated, unless such
assignment is to a Lender, an Administrative Agent, or any Affiliate of the
foregoing, the Borrowing Agent shall have consented to the assignment, which
consent shall not be unreasonably withheld or delayed.
 
14.4.1.3                  The minimum aggregate Facility which shall be assigned
(which shall include the applicable portion of the assigning Lender’s Channel
Finance Loan Facility (and in the case of CPC, the Interim Channel Finance Loan
Facility)) is Fifteen Million Dollars ($15,000,000) or such lesser amount which
constitutes such Lender’s entire Facility; provided, however, after giving
effect to such an assignment, unless the assigning Lender has assigned all of
its Facilities hereunder, the assigning Lender shall retain no less than Ten
Million Dollars ($10,000,000) in Facilities hereunder; and provided further,
however, that no such minimum shall apply between a Lender and its Affiliates,
or between one Lender and another Lender or to an assignment of all of a
Lender’s rights and obligations under this Agreement.
 
14.4.1.4                  The assignee shall have an office located in the
United States and is otherwise an Eligible Assignee.
 
Upon execution, delivery, and acceptance of such Assignment and Acceptance, the
assignee thereunder shall be a party hereto and, to the extent of such
assignment, have the obligations, rights, and benefits of a Lender hereunder and
the assigning Lender shall, to the extent of such assignment, relinquish its
rights and be released from its obligations under this Agreement.  If the
assignee is not incorporated under the laws of the United States of America or a
State thereof, it shall deliver to the Resellers and the Administrative Agents
certification as to the exemption from deduction or withholding of Taxes in
accordance with Section 4.5.
 
14.4.2           Register; Consequences and Effect of Assignments.
 
 
48

--------------------------------------------------------------------------------

 


14.4.2.1                  From and after the effective date specified in any
Assignment and Acceptance, the assignee shall be deemed and treated as a party
to this Agreement and, to the extent that rights and obligations hereunder held
by the assignor have been assigned or negotiated to the assignee pursuant to
such Assignment and Acceptance, to have the rights and obligations of a Lender
hereunder as fully as if such assignee had been named as a Lender in this
Agreement, and the assignor shall, to the extent that rights and obligations
hereunder have been assigned or negotiated by it pursuant to such Assignment and
Acceptance, relinquish its rights and be released from its future obligations
under this Agreement.
 
14.4.2.2                  By executing and delivering an Assignment and
Acceptance, the assignor thereunder and the assignee confirm to and agree with
each other and the other parties hereto substantially as follows:  (i) the
assignment made under such Assignment and Acceptance is made without recourse;
(ii) such assignor makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Resellers, the
Parent Guarantor or any Domestic Subsidiary or Guarantor or the performance or
observance by any Reseller, the Parent Guarantor or any Domestic Subsidiary or
Guarantor of any of its Loan Obligations; (iii) such assignee confirms that it
has received a copy of this Agreement, together with copies of the most recent
financial statement delivered pursuant to Sections 10.1(a) and (b) and such
other Loan Documents and other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon Administrative Agents, such assignor, or any other Lender, and
based on such documents and information as it deems appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee appoints and authorizes Administrative Agents
to take such action as agent on its behalf and to exercise such powers under
this Agreement and the other Loan Documents as are delegated to Administrative
Agents by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto; and (vi) such assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.
 
14.4.2.3                  One of the Administrative Agents shall maintain at its
address referred to herein a copy of each Assignment and Acceptance delivered to
and accepted by it and a register for the recordation of the names and addresses
of the Lenders and the Facility of, and principal amount of Loans owing to, each
Lender from time to time (the “Register”).  The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Resellers, the Administrative Agents and the Lenders shall treat each Person
whose name is recorded in the Register as a Lender hereunder for all purposes of
this Agreement.  The Register shall be available for inspection by the Resellers
or any Lender at any reasonable time and from time to time upon reasonable prior
notice.  Upon its receipt of an Assignment and Acceptance executed by the
parties thereto, the Administrative Agents shall, if such Assignment and
Acceptance has been completed and is in substantially the form of Exhibit E
hereto, (i) accept such Assignment and Acceptance, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
parties thereto and to Resellers.
 
14.4.3           Administrative Agents to Retain Copies of Assignments and
Acceptances.  One of the Administrative Agents shall maintain a copy of each
Assignment and Acceptance delivered to and accepted by them.
 
 
49

--------------------------------------------------------------------------------

 


14.4.4           Notice to Resellers of Assignment.  Upon their receipt of an
Assignment and Acceptance executed by an assigning Lender, if Administrative
Agents accept the assignment contemplated thereby, Administrative Agents shall
give prompt notice thereof to Resellers.
 
14.4.5           Assignment to Federal Reserve Bank.  Notwithstanding any other
provision set forth in this Agreement, any Lender may at any time assign and
pledge all or any portion of its Loans to any Federal Reserve Bank as collateral
security pursuant to Regulation A of the Board and any Operating Circular issued
by such Federal Reserve Bank, or any Federal Home Loan Bank.  No such assignment
shall release the assigning Lender from its obligations hereunder.
 
14.4.6           Information.  Subject to Section 14.11, any Lender or
Administrative Agents may furnish any information concerning the Resellers, the
Parent Guarantor or any of the Domestic Subsidiaries in the possession of such
Lender or Administrative Agents, as the case may be, from time to time to
assignees, affiliates or participants (including prospective assignees and
participants); provided that such assignees, affiliates and participants shall
be subject to the confidentiality obligations applicable to Lenders and
Administrative Agents hereunder.
 
14.4.7           Sale of Participations.  Upon the consent of the Administrative
Agents, each Lender may sell participations to one or more Persons in all or a
portion of its rights and obligations under this Agreement; provided, however,
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) the participant shall be entitled to
the benefit of the right of setoff contained in this Agreement, (iv) the amount
of the participation shall be in a minimum amount of $3,000,000 or such lesser
amount which constitutes such Lender’s entire Facility, and (v) Resellers, the
other Lenders and Administrative Agents shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and such Lender shall retain the sole right to
enforce the obligations of Resellers relating to its Loans and its funding of
Advances and to approve any amendment, modification, or waiver of any provision
of this Agreement (other than amendments, modifications, or waivers that forgive
the amount of principal of the Loans).  The sale of any such participations
which require the Resellers to file a registration statement with the Securities
and Exchange Commission or under the securities Laws of any State shall not be
permitted.  Notwithstanding the foregoing, any Lender may sell such
participations as it may be required to do under any applicable Law or as
otherwise instructed to do so by any Governmental Authority.
 
14.4.8           Participant Register.
 
 Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Resellers, maintain a register on which it enters the name and
address of each participant and the principal amounts (and stated interest) of
each participant’s interest in the Advances, Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any participant or any information relating to a
participant’s interest in any Commitments or Loans or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Advance, Channel Finance Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the
contrary.  For the avoidance of doubt, the Administrative Agents (in their
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
 
14.5           Payment of Expenses.  Resellers agree to pay or reimburse to
Administrative Agents and the Collateral Agent all of Administrative Agents’ or
Collateral Agent’s reasonable and documented out-of-
 
 
50

--------------------------------------------------------------------------------

 


pocket costs incurred in connection with the enforcement of Administrative
Agents’ and Collateral Agent’s rights and remedies under the Loan Documents
after an Event of Default; any amendment of or supplementation to any of the
Loan Documents; and any waiver, consent or forbearance with respect to any Event
of Default; provided that in the case of attorney’s fees, Resellers shall only
be obligated to pay or reimburse the reasonable and documented out-of-pocket
costs and expenses of one counsel to the Administrative Agents, the Collateral
Agent and the Lenders taken as a whole (and up to one local counsel, taken as a
whole, in each applicable jurisdiction), and if a Lender or its counsel
determines that it would create actual or potential conflicts of interest to not
have individual counsel and informs Resellers of such conflict, one single
counsel for all such Lenders subject to the conflict, taken as a whole.  In
addition, Resellers shall pay to Administrative Agents, upon receipt of
notification from Administrative Agents, Administrative Agents’ customary fees
to send or receive electronic transfers of funds.  All costs and fees which
Resellers are obligated to pay or reimburse Administrative Agents or the
Collateral Agent are Loan Obligations payable to Administrative Agents and the
Collateral Agent and are payable on demand (accompanied by reasonable back-up
documentation thereof) by Administrative Agents or the Collateral Agent.
 
14.6           General Indemnity.
 
14.6.1            Resellers agree to indemnify and hold harmless each
Administrative Agent, the Collateral Agent, each Lender and each of their
affiliates and their respective officers, directors, employees, attorneys,
representatives, agents, and advisors (each, an “Indemnified Party”) from and
against any and all claims, damages, losses, liabilities, costs, and expenses
(including, without limitation, reasonable attorneys’ fees) that may be incurred
by or asserted or awarded against any Indemnified Party, in each case arising
out of or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation, or proceeding or preparation of
defense in connection therewith) the Loan Documents, any of the transactions
contemplated herein or the actual or proposed use of the proceeds of the Loans
(including, without limitation, any payments made by Administrative Agents to
any Person (other than Resellers) including, without limitation, any indemnity
payments by Administrative Agents thereunder), or the manufacture, storage,
transportation, release or disposal of any Hazardous Material on, from, over or
affecting any of the Collateral or any of the assets, properties, or operations
of any Reseller, the Parent Guarantor or any Domestic Subsidiary or any
predecessor in interest, directly or indirectly, except to the extent such
claim, damage, loss, liability, cost, or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct.  In the
case of an investigation, litigation or other proceeding to which the indemnity
in this Section applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by a Reseller, its directors,
shareholders or creditors or an Indemnified Party or any other Person or any
Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated.  The Resellers agree not to
assert and agrees that it will not direct the Parent Guarantor or any Domestic
Subsidiary to assert any claim against any Indemnified Party, on any theory of
liability, for special, indirect, consequential, or punitive damages arising out
of or otherwise relating to the Loan Documents, any of the transactions
contemplated herein or the actual or proposed use of the proceeds of the
Loans.  Resellers shall pay, indemnify and hold harmless the Indemnified Parties
for, from and against, and shall promptly reimburse the Indemnified Parties for,
any and all claims, damages, liabilities, losses, costs and expenses (including
reasonable attorneys’ fees and expenses and amounts paid in settlement)
incurred, paid or sustained by the Indemnified Parties, arising out of or
relating to the enforcement by Administrative Agents or the Collateral Agent of
any of their rights with respect thereto.  Resellers covenant and agree to
assume liability for and to protect, indemnify and hold harmless the
Administrative Agents, the Collateral Agent and each of the Lenders from any and
all liabilities, obligations, damages, penalties, claims, causes of action,
costs, charges and expenses (including without limitation, attorneys’ fees),
which may be incurred by, imposed or asserted against the Administrative Agents,
the Collateral Agent or any Lender,
 
 
51

--------------------------------------------------------------------------------

 


howsoever arising or incurred because of, out of, or in connection with the
disbursements of Interim Channel Finance Loan Advances or Channel Finance Loan
Advances; provided, however, the liability of the Resellers pursuant to this
indemnity shall not extend to any liability, obligation, damage, penalty, claim,
cause of action, cost, charge or expense found in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from such
Indemnified Party’s gross negligence or willful misconduct.  Resellers:  (i) are
obligated to pay any Loan Obligation even if any Collateral is defective or
fails to conform to any warranties extended by any third party; (ii) shall not
assert against Administrative Agents, the Collateral Agent, any Lender or any
other Indemnified Party any claim or defense Resellers have against any third
party; and (iii) shall indemnify and hold Administrative Agents, the Collateral
Agent, any Lender and any other Indemnified Party harmless against all claims
and defenses asserted by any buyer of the Channel Financed Inventory relating to
the condition of, or any representations regarding, any of the Channel Financed
Inventory.  Resellers irrevocably waive all rights of offset and counterclaims
it may have against Administrative Agents, the Collateral Agent or any Lender
except counterclaims arising in the case of Administrative Agents’, the
Collateral Agent’s or any Lender’s willful misconduct or gross negligence;
provided, however, that in no event shall any Reseller be required to indemnify
such Indemnified Parties for more than one counsel to the Administrative Agent
(and up to one local counsel in each applicable jurisdiction and regulatory
counsel) and one counsel for all of the other Lenders (and up to one local
counsel in each applicable jurisdiction and regulatory counsel), unless a Lender
or its counsel determines that it would create actual or  potential conflict of
interest to not have individual counsel, in which case each Lender may have its
own counsel which shall be reimbursed in accordance with the foregoing.
 
14.6.2            The obligations of Resellers under this Section 14.6 shall
survive the termination of the Facilities, the indefeasible full payment and
satisfaction of all of the Loan Obligations, and the release of the
Collateral.  All amounts, obligations and liabilities referred to in Section
14.6.1 shall be deemed to be a part of the Loan Obligations and shall be paid to
Administrative Agents on demand.  To the extent that any of the indemnities
required from Resellers under this Section are unenforceable because they
violate any Law or public policy, Resellers shall pay the maximum amount which
it is permitted to pay under applicable Law.
 
14.7           Changes in Accounting Principles.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Parent Guarantor notifies the Administrative Agents that the Parent
Guarantor requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agents
notify the Parent Guarantor that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.
 
14.8           Loan Records.  The date and amount of all Advances to Resellers
and payments of amounts due from Resellers under the Loan Documents will be
recorded in the records that Administrative Agents normally maintain for such
types of transactions.  The failure to record, or any error in recording, any of
the foregoing shall not, however, affect the obligation of Resellers to repay
the Loans and other amounts payable under the Loan Documents.  Resellers shall
have the burden of proving that such records are not correct.  Resellers agree
that Administrative Agents’ and any Lender’s books and records showing the Loan
Obligations and the transactions pursuant to this Agreement shall be admissible
in any action or proceeding arising therefrom, and shall constitute prima facie
proof thereof (absent manifest error), irrespective of whether any Loan
Obligation is also evidenced by a promissory note or other instrument.  Any
statement sent by Administrative Agents or a Lender to a Reseller, the Parent
Guarantor or a
 
 
52

--------------------------------------------------------------------------------

 


Domestic Subsidiary shall be deemed correct, accurate and binding on the
Resellers and an account stated (except for reversals and reapplications of
payments as provided in Section 6.5 and corrections of errors discovered by
Administrative Agents or a Lender) (absent manifest error), unless Resellers
notify Administrative Agents in writing to the contrary within 60 days after
such statement is rendered.  In the event a timely written notice of objections
is given by Resellers, only the items to which exception is expressly made will
be considered to be disputed by Resellers
 
14.9           Other Security and Guaranties.  Administrative Agents or any
Lender may, without notice or demand and without affecting Resellers’
obligations hereunder, from time to time, for the benefit of the other Lenders
and Administrative Agents (based upon each Lender’s Pro-Rata Share):  (a) take
from any Person and hold collateral (other than the Collateral) for the payment
of all or any part of the Loan Obligations and exchange, enforce and release
such collateral or any part thereof; and (b) accept and hold any endorsement or
Guarantee of payment of all or any part of the Loan Obligations and release or
substitute any such endorser or Guarantor, or any Person who has given any Lien
in any other collateral as security for the payment of all or any part of the
Loan Obligations, or any other Person in any way obligated to pay all or any
part of the Loan Obligations.
 
14.10           Loan Obligations Payable in Dollars.  All Loan Obligations shall
be payable only in Dollars.
 
14.11           Confidentiality.  Administrative Agents may obtain from any
Vendor any credit, financial or other information regarding Resellers that such
Vendor may from time to time possess.  Each Administrative Agent, the Collateral
Agent and each Lender agrees that it will not disclose to third Persons any
information that it obtains about a Reseller, the Parent Guarantor or a Domestic
Subsidiary or their operations or finances that constitutes non-public
information.  Each Administrative Agent and any Lender may, however, disclose
such information to their Affiliates, to each other, to each other’s Affiliates,
and to all of the officers, attorneys, auditors, accountants, bank examiners,
agents and representatives of the foregoing who have a need to know such
information in connection with the administration, interpretation or enforcement
of the Loan Documents or the lending and collection activity contemplated
therein or to the extent required by Law or a Governmental Authority (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such information and instructed to keep such
information confidential and in the case of any disclosure to the to the extent
required by Law or a Governmental Authority, such Administrative Agent or such
Lender, as applicable, agrees (except with respect to any audit or examination
conducted by bank accountants or any governmental bank regulatory authority
exercising examination or regulatory authority), to the extent practicable and
not prohibited by applicable law, to inform the Parent Guarantor promptly
thereof prior to disclosure).  Each Administrative Agent or any Lender may also
disclose such information in any documents that it files in any legal proceeding
or otherwise to pursue, enforce or preserve its rights under the Loan
Documents.  Each Administrative Agent may also disclose credit, financial, or
other information on Resellers in such Administrative Agent’s possession to the
Lenders, Vendors and potential Vendors, or any Persons liable for the Loan
Obligations; provided, however, each Administrative Agent will use its
commercially reasonably efforts not to provide copies of Parent Guarantor’s
financial statements to any such Vendors or potential Vendors without Borrowing
Agent’s prior written consent, although in the event an Administrative Agent
does provide copies of Parent Guarantor’s financial statements to any such
Vendors or potential Vendors, it shall have no liability for such
disclosure.  Administrative Agents’ and Lenders’ nondisclosure obligation shall
not apply to any information that (i) is disclosed to an Administrative Agent or
any Lender by a third Person not affiliated with or employed by a Reseller who
does not, to such Administrative Agent’s or such Lender’s knowledge, have a
commensurate duty of nondisclosure, or (ii) is or becomes publicly known other
than as a result of disclosure by an Administrative Agent or a Lender.
 
 
53

--------------------------------------------------------------------------------

 


14.12           Reserved.
 
14.13           Jury Trial Waiver; Service of Process; Forum.
 
14.13.1                      Jury Trial Waiver.  ANY LEGAL PROCEEDING WITH
RESPECT TO ANY DISPUTE (1) ARISING UNDER THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, or (2) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM IN RESPECT OF THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER OR NOT SOUNDING IN
CONTRACT OR TORT OR OTHERWISE, WILL BE TRIED IN A COURT OF COMPETENT
JURISDICTION BY A JUDGE WITHOUT A JURY.  EACH RESELLER, EACH ADMINISTRATIVE
AGENT, THE COLLATERAL AGENT AND EACH LENDER WAIVE ANY RIGHT TO A JURY TRIAL IN
ANY SUCH PROCEEDING.  EACH RESELLER, EACH ADMINISTRATIVE AGENT, THE COLLATERAL
AGENT AND EACH LENDER FURTHER AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND
THAT EITHER MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER
OF THEIR RIGHT TO TRIAL BY JURY.
 
14.13.2                      Choice of Forum.  Subject only to the exception in
the next sentence, Resellers, Administrative Agents, Collateral Agent and each
Lender hereby agree to the non-exclusive jurisdiction of any local, state or
federal court located within the borough of Manhattan, New York, and waives any
objection based on venue or forum non conveniens with respect to any action
instituted therein, and agrees that any dispute concerning the relationship
between Administrative Agents, Collateral Agent, Lenders, and Resellers or the
conduct of any of them in connection with this Agreement or otherwise shall be
heard only in the courts described above.  Notwithstanding the foregoing:  (1)
Administrative Agents or any Lender shall have the right to bring any action or
proceeding against a Reseller or its property in any courts of any other
jurisdiction Administrative Agents or any Lender deem necessary or appropriate
in order to realize on the Collateral, real estate or other security for the
Loan Obligations, and (2) each party hereto acknowledges that any appeals from
the courts described in the immediately preceding sentence may have to be heard
by a court located outside those jurisdictions.
 
14.13.3                      Service of Process.  Each Reseller, each
Administrative Agent, the Collateral Agent and each Lender hereby waives
personal service of any and all process upon it and consents that all such
service of process may be made by registered mail (return receipt requested)
directed to such party at its address set forth on the signature pages hereof,
and service so made shall be deemed to be completed five (5) days after the same
shall have been so deposited in the U.S. mail.  Nothing in this Section shall
affect the right of Administrative Agents or any Lender to serve legal process
in any other manner permitted by Law.
 
15.           Portal.  CPC, as an Administrative Agent, may, from time to time
at its sole option, permit Resellers to access and use one or more internet web
sites (the “Portal”) to obtain items or information and take other actions in
connection with this Agreement, subject to the following:
 
A.           Resellers shall access and use the Portal solely through duly
authorized employees of a Reseller to whom CPC has issued a user name and
password (an “Authorized Employee”);
 
 
54

--------------------------------------------------------------------------------

 


B.           submission of a user name and password to access and use the
Portal, constitutes Resellers’, and the applicable Authorized Employee’s,
representation that the person submitting such user name and password is the
specific person identified by such user name and password and that such person
is, at the time of such access and use, a Reseller’s employee duly authorized to
act for and on behalf of a Reseller; and
 
C.           CPC, as an Administrative Agent, may, from time to time at its sole
option and without notice or liability:
 
1.           amend the terms for use of the Portal by posting amended terms on
the Portal (and such amended terms shall automatically be effective upon
posting), and
 
2.           suspend or revoke a Reseller’s and/or an Authorized Employee’s
access to, and use of the Portal and/or modify, update or discontinue all or any
portion of the Portal.
 
16.           Reserved.
 
17.           Miscellaneous.
 
17.1           Notices.  All notices, consents, requests and demands to or upon
the respective parties hereto shall be in writing, and shall be deemed to have
been given or made when delivered in person to those Persons listed on the
signature pages hereof or four (4) days after the date when deposited in the
United States mail, postage prepaid, or, in the case of the overnight courier
services, one Business Day after delivery to the overnight courier service, or
in the case of notice by electronic or facsimile transmission, when sent,
verification received, in each case addressed as set forth on the signature
pages hereof, or to such other address as either party may designate by notice
to the other in accordance with the terms of this Section.  No notice given to
or demand made on any Reseller by Administrative Agents or any Lender in any
instance shall entitle any Reseller to notice or demand in any other instance.
 
17.2           Amendments and Modifications; Waivers and Consents; All
Lenders.  Unless otherwise provided herein, no amendment to or modification of
any provision of this Agreement, or of any of the other Loan Documents shall be
effective unless it is in writing and signed by authorized officers of Resellers
and Required Lenders (or Administrative Agents with the consent of the Required
Lenders).  Unless otherwise provided herein, no waiver of, or consent to any
departure by a Reseller from, the requirements of any provision of this
Agreement or any of the other Loan Documents shall be effective unless it is in
writing and signed by authorized officers or representatives of Required Lenders
(or Administrative Agents with the consent of the Required Lenders).  Any such
amendment, modification, waiver or consent shall be effective only in the
specific instance and for the purpose for which given.
 
The foregoing notwithstanding, no such amendment, modification or consent shall,
unless signed by authorized officers of Resellers (or the manager of the
applicable Reseller) and authorized officers or representatives of all Lenders
directly and adversely affected thereby:
 
(a)           reduce or forgive the repayment of principal of any Advance due to
such Lender,
 
(b)           postpone or delay the Termination Date of such Lender’s Loans,
 
(c)           change the percentage referred to in the definition of Required
Lenders herein,
 
 
55

--------------------------------------------------------------------------------

 


(d)           release a Reseller from its obligations under the Loan Documents
(except as a result of a transaction permitted by Section 11.3),
 
(e)           change any provisions of this Agreement requiring ratable
distributions to Lenders,
 
(f)           reduce the interest rate payable to  Lenders (other than CPC) for
Channel Finance Loan Advances under Section 4.4 without the consent of such
Lender,
 
(g)           exchange, waive, or release the Liens in all or substantially all
of the Collateral (except as expressly permitted hereby), or
 
(h)           change the provisions of Section 6.7;
 
provided, however that no amendment to this Section 17.2 shall be effective,
unless signed by authorized officers of Resellers (or the manager of the
applicable Reseller) and authorized officers or representatives of all Lenders;
and provided further, however, that to the extent not permitted by Section 11.3,
Administrative Agents and the Collateral Agent may, in their absolute discretion
and without the consent of any Lender or any Reseller, the Parent Guarantor or
any Domestic Subsidiary or any Guarantor, permit a Reseller or such other
applicable Person to exchange, waive or release the Liens in any of the
Collateral so long as the fair market value of the Collateral which is exchanged
or for which the Liens are waived or released does not exceed $50,000 in each
instance and $100,000 in the aggregate per calendar year.  In addition, the
Dollar amount of the Channel Finance Loan Facility of any Lender may not be
increased without the consent of such Lender and the Administrative Agents; and
if the aggregate amount of any Facility is increased, then only the consent of
the Lenders participating in any such increase, the Administrative Agents and
the Resellers shall be required.  No notice to or demand on a Reseller in any
instance shall entitle such Reseller to any other or further notice or demand in
another similar or different instance.  No failure by Administrative Agents, the
Collateral Agent or any Lender to exercise, and no delay by Administrative
Agents, the Collateral Agent or any Lender in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise by Administrative Agents or any Lender of any right,
remedy, power or privilege hereunder preclude any other exercise thereof, or the
exercise of any other right, remedy, power or privilege existing under any Law
or otherwise.
 
17.3           Replacement of Lenders.
 
(a)           If any action to be taken by the Lenders, Administrative Agents or
Collateral Agent hereunder requires the unanimous consent, authorization, or
agreement of all Lenders or the consent of all Lenders directly and adversely
affected thereby, and a Lender disapproves of the action or fails to give its
consent, authorization, or agreement (such Lender, a “Non-Consenting Lender”),
or (ii) if any Lender requests a payment pursuant to Section 4.5 or 4.7 herein
(such Lender, together with any Non-Consenting Lender, a “Holdout Lender”), then
the Borrowing Agent, upon at least one (1) Business Day’s prior notice to the
Holdout Lender, may replace the Holdout Lender with one or more substitute
Lenders (each, a “Replacement Lender”), and the Holdout Lender shall have no
right to refuse to be replaced hereunder.  Such notice to replace the Holdout
Lender shall specify an effective date for such replacement, which date shall
not be later than 15 Business Days after the date such notice is given.
 
(b)           Prior to the effective date of such replacement, the Holdout
Lender and each Replacement Lender shall execute and deliver an Assignment and
Acceptance, subject only to the Holdout Lender being repaid its share of the
outstanding Loan Obligations without any premium or penalty of any kind
whatsoever.  If the Holdout Lender shall refuse or fail to execute and deliver
any such
 
 
56

--------------------------------------------------------------------------------

 


Assignment and Acceptance prior to the effective date of such replacement, the
Holdout Lender shall be deemed to have executed and delivered such Assignment
and Acceptance.  The replacement of any Holdout Lender shall be made in
accordance with the terms of Section 14.4.  Until such time as the Replacement
Lenders shall have acquired all of the Loan Obligations, the commitments, and
the other rights and obligations of the Holdout Lender hereunder and under the
other Loan Documents, the Holdout Lender shall remain obligated to make the
Holdout Lender’s Pro-Rata Share of Advances.  Upon replacement of a Holdout
Lender with a Replacement Lender, the Replacement Lender shall assume and be
bound by the terms and conditions of this Agreement and the other Loan
Documents.
 
17.4           Course of Dealing.  Acceptance of or acquiescence in a course of
performance or course of dealing rendered or taken under or with respect to this
Agreement or the other Loan Documents will not be relevant in any respect to
determine the meaning of this Agreement or the other Loan Documents, or the
obligations or liabilities of the parties hereto under this Agreement or the
other Loan Documents, even though the accepting or acquiescing party had
knowledge of the nature of the performance and opportunity for objection.
 
17.5           Rights Cumulative.  Each of the rights and remedies of
Administrative Agents and Lenders under this Agreement shall be in addition to
all of their other rights and remedies under applicable Law, and nothing in this
Agreement shall be construed as limiting any such rights or remedies.
 
17.6           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, except that Resellers may not assign, delegate or transfer any of its
rights or obligations under this Agreement without the prior written consent of
Administrative Agents and each Lender.  With respect to a Reseller’s successors
and assigns, such successors and assigns shall include any receiver, trustee or
debtor-in-possession of or for such Reseller.
 
17.7           Severability.  Any provision of this Agreement which is
prohibited, unenforceable or not authorized in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition,
unenforceability or lack of authorization without invalidating the remaining
provisions hereof or affecting the validity, enforceability or legality of such
provision in any other jurisdiction unless the ineffectiveness of such provision
would result in such a material change as to cause completion of the
transactions contemplated hereby to be unreasonable.
 
17.8           Counterparts.  This Agreement may be executed by the parties
hereto on any number of separate counterparts, and all such counterparts taken
together shall constitute one and the same instrument.  It shall not be
necessary in making proof of this Agreement to produce or account for more than
one counterpart signed by the party to be charged.
 
17.9           Governing Law; No Third Party Rights.  This Agreement and the
rights and obligations of the parties hereunder shall be governed by and
construed and interpreted in accordance with the Laws of the State of New
York.  This Agreement is solely for the benefit of the parties hereto and their
respective successors and assigns, and no other Person shall have any right,
benefit, priority or interest under, or because of the existence of, this
Agreement.
 
17.10           Counterpart Facsimile Execution.  For purposes of this
Agreement, a document (or signature page thereto) signed and transmitted by
facsimile machine or other electronic image scan transmission (e.g., “pdf” or
“tif” via e-mail) is to be treated as an original document.  The signature of
any Person thereon, for purposes hereof, is to be considered as an original
signature, and the document transmitted is to be considered to have the same
binding effect as an original signature on an original document.
 
 
57

--------------------------------------------------------------------------------

 


17.11           No Other Agreements.  There are no other agreements (other than
the Loan Documents) between Administrative Agents, the Collateral Agent,
Lenders, and Resellers, oral or written, concerning the subject matter of the
Loan Documents, and all prior agreements concerning the same subject matter,
including any proposal or commitment letter or term sheets, are merged into the
Loan Documents and thereby extinguished.
 
17.12           Waiver of Right to Seek Punitive and Exemplary Damages.  Each
Reseller, each Administrative Agent, the Collateral Agent and each Lender hereby
irrevocably waives forever any right to obtain or claim for punitive or
exemplary damages from any other party to this Agreement.
 
17.13           Negotiated Transaction.  Each Reseller, each Administrative
Agent, the Collateral Agent and each Lender represent each to the others that in
the negotiation and drafting of this Agreement and the other Loan Documents they
have been represented by and have relied upon the advice of counsel of their
choice.  Resellers, the Collateral Agent and Administrative Agents affirm that
their counsel have both had substantial roles in the drafting and negotiation of
this Agreement and each Lender affirms that its counsel has participated in the
drafting and negotiation of this Agreement; therefore, this Agreement will be
deemed drafted by Resellers, Administrative Agents, the Collateral Agent and
Lenders, and the rule of construction to the effect that any ambiguities are to
be resolved against the drafter will not be employed in the interpretation of
this Agreement.
 
17.14           Incorporation By Reference.  All of the terms of the other Loan
Documents are incorporated in and made a part of this Agreement by this
reference.
 
17.15           Customer Identification - USA Patriot Act Notice.  Each
Administrative Agent and each Lender hereby notifies the Resellers and each
Guarantor that, pursuant to the requirements of the USA Patriot Act, Title III
of Pub. L. 107-56, signed into law October 26, 2001 (as amended from time to
time (including any successor statute) and together with all rules promulgated
thereunder, collectively, the “Act”), it is required to obtain, verify and
record information that identifies the Resellers and any Guarantor, which
information includes the name and address of any Reseller and any Guarantor and
other information that will allow Administrative Agents and each Lender to
identify each Reseller and each Guarantor in accordance with the Act.
 
17.16           No Novation; References to this Agreement in Loan Documents.
 
(a)           It is the express intent of the parties hereto that this Agreement
(i) shall re-evidence the Resellers’ indebtedness under the Existing Credit
Agreement, (ii) is entered into in substitution for, and except as provided in
Section 7.1 hereof, not in payment of, the obligations of the Resellers under
the Existing Credit Agreement, and (iii) is in no way intended to constitute a
novation of any of the Resellers’ indebtedness which was evidenced by the
Existing Credit Agreement or any of the other Loan Documents. Subject to Section
7.1 hereof, Loans made and Secured Obligations incurred under the Existing
Credit Agreement which are outstanding on the Effective Date and not immediately
repaid  in connection with the reallocations described below shall continue,
after giving effect to the reallocations described below, as Loans and Secured
Obligations under (and shall be governed by the terms of) this Agreement.
Without limiting the foregoing, upon the effectiveness hereof: the
Administrative Agents shall make such reallocations of each Lender’s
“Commitment” under the Existing Credit Agreement as necessary in order that such
Lender’s Commitment hereunder reflects such Lender’s pro rata share of the
Loans.
 
(b)           Upon the effectiveness of this Agreement, on and after the date
hereof, each reference in any other Loan Document to the Existing Credit
Agreement (including any reference therein to “the
 
 
58

--------------------------------------------------------------------------------

 


Credit Agreement,” “thereunder,” “thereof,” “therein” or words of like import
referring thereto) shall mean and be a reference to this Agreement.
 


 
{remainder of page intentionally left blank; signature pages follow}
 


 
59

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
appropriate duly authorized officers as of the Effective Date.
 
CASTLE PINES CAPITAL LLC,
as Administrative Agent and a Lender
 
WELLS FARGO CAPITAL FINANCE, LLC
as Administrative Agent and Collateral Agent
 


By:       /s/ John Hanley                       
           Name:  John Hanley
Title:  Senior Vice President
 
Applicable Lending Office/Notice Address – Administrative Agents:


c/o Castle Pines Capital LLC,
116 Inverness Drive East, Suite 375
Englewood, CO  80112
Attn:  Mr. John Hanley
FAX # (303) 209-1906
TEL # (303) 209-1941
 


Signature Page to
Second Amended and Restated Syndicated Credit Agreement
 
 

--------------------------------------------------------------------------------

 


BRANCH BANKING AND TRUST COMPANY,
as a Lender
 


 
By:       /s/  Kelley Rumps                                         
Name:  Kelley Rumps
Title:     Senior Vice President
 
Notice Address for Lender:
 
Robert Besser
1880 Century Partk, Ste. 400
Los Angeles, CA  90067


 


Signature Page to
Second Amended and Restated Syndicated Credit Agreement
 
 

--------------------------------------------------------------------------------

 


BANK OF AMERICA, N.A.,
as a Lender
 

 
 
By:       /s/ Kenneth J. Tebelman                            
Name:  Kenneth J. Tebelman
Title:    Vice President
 
Notice Address for Lender:
 
Kenneth J. Tebelman
Vice President
201 E. Washington Str, 22nd Flor
Phoenix, AZ 85004




Phone: 602-523-2034
Fax: 415-796-5654


Signature Page to
Second Amended and Restated Syndicated Credit Agreement
 
 

--------------------------------------------------------------------------------

 


ZB, N.A. dba National Bank of Arizona
 


 
as a Lender
 


 
 
By:       /s/ Sabina Aaronson                                  
Name:  Sabina Aaronson
Title:    Vice President
 
Notice Address for Lender:
 
Sabina Anthony
Vice President
6001 North 24th Street
Phoenix, AZ 85016
Phone: 602-212-6433
Fax:: 602-351-3833




 
With a copy to:
 
[_________________________]
One South Main Street
 11th Floor
Salt Lake City, UT 84133
Attn: Kami Peterson, Vice President
Phone: 801-229-8817
Fax: 801-844-5946


Signature Page to
Second Amended and Restated Syndicated Credit Agreement
 
 

--------------------------------------------------------------------------------

 


BANK OF THE WEST,
as a Lender
 
 


 
By:      /s/ Kevin Gillette                                                    
Name:  Kevin Gillette
Title:    CBG Market Manager, Director
 
Notice Address for Lender:
 
Kevin Gillette
CBG Market Manager, Director
7272 East Indian Road
Scottsdale, AZ  85251
Phone: 480-425-4412




Signature Page to
Second Amended and Restated Syndicated Credit Agreement
 
 

--------------------------------------------------------------------------------

 


BOKF, NA dba Bank of Arizona,
as a Lender
 
 


 
By:       /s/ James Wessel                                                 
Name:  James Wessel
Title:    Senior Vice President
 
Notice Address for Lender:
 
Christine A. Nowaczyk
Senior Vice President
16767 N. Perimeter Drive
Suite 200
Scottsdale, AZ 85260
Phone: 602-808-5332
Fax: 602-808-5377


 
With a copy to:
 
Kim Schnoebelen
Assistant Vice President
16767 N. Perimeter Dr
Suite 200
Scottsdale, AZ
Phone: 602-808-5343
Fax: 602-808-5377




Signature Page to
Second Amended and Restated Syndicated Credit Agreement
 
 

--------------------------------------------------------------------------------

 


COMERICA BANK,
as a Lender
 

 
 
By:       /s/ Liz V. Gonzalez                                    
Name:  Liz V. Gonzalez
Title:    Assistant Vice President
 
Notice Address for Lender:
 
Fatima Arshad
Vice President
611 Anton Boulevard, 4th Floor
Costa Mesa, CA 92626
Phone: 303-357-6112
Fax: 714-433-3234


 
With a copy to:
 
Douglas M. Kilbourne, Esq.
150 West Jefferson, Suite 2500
Detroit, MI 48226
Phone: 313-496-7642
Fax: 313-496-8451


Signature Page to
Second Amended and Restated Syndicated Credit Agreement
 
 

--------------------------------------------------------------------------------

 


CALENCE, LLC, as a Reseller
By:  Insight Direct USA, Inc., its Manager
 
 
 
By:        /s/ Lynn Willden                                           
Name:  Lynn Willden
Title:    Treasurer
 
INSIGHT DIRECT USA, INC., as a Reseller
 
 
 
By:       /s/ Lynn Willden                                               
Name:  Lynn Willden
Title:    Treasurer
 
INSIGHT PUBLIC SECTOR, INC., as a Reseller
 


 
By:       /s/ Lynn Willden                                               
Name:  Lynn Willden
Title:    Treasurer
 
Notice Address for Borrowing Agent:
 


 
INSIGHT DIRECT USA, INC.
 
c/o Insight Enterprises, Inc.
6820 South Harl Avenue
Tempe, Arizona 85283
Attn: Glynis Bryan
Phone: (480) 333-3390
Fax: (480) 760-8894
 
With a copy to:
 
6820 South Harl Avenue
Tempe, Arizona 85283
Attn: General Counsel
Phone: (480) 333-3049
Fax: (480) 760-8341
 


Signature Page to
Second Amended and Restated Syndicated Credit Agreement
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A

 
LENDERS’ FACILITIES AND PRO-RATA SHARES
 


 
CHANNEL FINANCE LOAN FACILITY
 
LENDER
CHANNEL FINANCE LOAN
FACILITY
PRO-RATA
SHARE
Castle Pines Capital LLC
$193,500,000
59.54%
Branch Banking And Trust Company
$17,000,000
5.23%
Bank of America, N.A.
$35,000,000
10.77%
ZB, N.A. dba National Bank of Arizona
$25,000,000
7.69%
Bank of the West
$22,500,000
6.92%
BOKF, dba Bank of Arizona
$17,000,000
5.23%
Comerica Bank
$15,000,000
4.62%
Total
$325,000,000
100.00%







 
A-1

--------------------------------------------------------------------------------

 


EXHIBIT B
 
DEFINITIONS
 
As used in this Agreement, each of the following capitalized terms means:
 
ACCORDION INCREASE – is defined in Section 3.3(a).
 
ACCORDION maximum amount – is defined in Section 3.3(a).
 
Account – as to any Person, means the right of such Person to payment for goods
sold or leased or for services rendered by such Person.
 
Account Debtor – means the obligor on any Account.
 
Acquired Entity – means the assets or Person acquired in connection with a
Permitted Acquisition or other investment permitted under Section 11.4.
 
Adjusted LIBOR Rate – means an interest rate per annum equal to (a) the LIBOR
Rate for a one-month period multiplied by (b) the Statutory Reserve Rate.
 
Administrative Agents – means each of Wells Fargo Capital Finance, LLC, a
Delaware limited liability company, and Castle Pines Capital LLC, a Delaware
limited liability company, in its respective capacity as an Administrative Agent
under this Agreement, and each of their respective successors and assigns in
such capacity.
 
Administrative Agent Deficiency Amount – is defined in Section 4.4.
 
Advance – means the principal amount of the obligations for which Resellers are
liable to Lenders under this Agreement, which may arise from sums Lenders have
loaned or advanced or assumed or committed to loan or advance or assume (after
issuance of a Transaction Statement) to or on behalf of Resellers pursuant to
this Agreement.
 
Advance Date – means the date on which an Advance is made pursuant to this
Agreement.
 
Affiliate – means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
Agents – is defined in Section 13.9.
 
Aggregate Channel Finance Loans – means the outstanding principal balance of all
Channel Finance Loan Advances.
 
Aggregate Channel Finance Loan Facility – means the aggregate line of credit
made available by the Lenders as stated in Section 3.1.1 as increased by the
Accordion Increase, to fund Channel Finance Loan Advances.
 
Aggregate Channel Finance Loan Facility Limit – means Three Hundred Twenty-Five
Million Dollars ($325,000,000), as may be reduced pursuant to the terms of
Section 3.2.2 of this Agreement or increased pursuant to Section 3.3 of this
Agreement.


 
B-1

--------------------------------------------------------------------------------

 


Agreement and this Agreement – means this Second Amended and Restated Credit
Agreement (including each exhibit or schedule hereto, whether or not physically
attached to this document).
 
Applicable Lending Office – for each Administrative Agent and each Lender and
for each Loan, means the “Applicable Lending Office” of such Administrative
Agent or such Lender (or of an affiliate of such Lender) designated for such
Loan on the signature pages hereof or such other office of such Lender (or an
affiliate of such Administrative Agent or such Lender) as such Administrative
Agent or such Lender may from time to time specify to the Administrative Agents
(in the case of another Lender) and the Resellers by written notice in
accordance with the terms hereof as the office by which its Loans are to be made
and maintained.
 
Applicable Rate -- means, for any day, with respect to any Adjusted LIBOR Loan
as the case may be, the applicable rate per annum set forth below under the
caption “Adjusted LIBOR Spread”, based upon the Total Leverage Ratio as
reflected in the then most recently delivered quarterly or annual financials as
required under Section 10.1:
 
Pricing Level:
 
Total Leverage Ratio:
 
Adjusted LIBOR Spread:
         
Level I
 
Less than 1.00 to 1.00
 
1.25%
         
Level II
 
Equal to or greater than 1.00 to 1.00 but less than 1.50 to 1.00
 
1.50%
         
Level III
 
Equal to or greater than 1.50 to 1.00 but less than 2.00 to 1.00
 
1.75%
         
Level IV
 
Equal to or greater than 2.00 to 1.00 but less than 2.50 to 1.00
 
2.00%
         
Level V
 
Equal to or greater than 2.50 to 1.00
 
2.25%

 
Notwithstanding the foregoing, during the period beginning on the Effective Date
and ending on the date of delivery of the applicable financials for the fiscal
quarter of the Parent Guarantor ending June 30, 2016, the Applicable Rate shall
be based on Pricing Level I, and thereafter, the Applicable Rate shall be
determined in accordance with the preceding table and provisions.
 
Approval – means CPC’s approval to finance particular Inventory for Resellers
which is evidenced by CPC’s issuing a financing approval number to the Vendor of
such Inventory.  “Approval” also means (i) any open-to-buy authorization given
by CPC to a Vendor, pursuant to which CPC may authorize such Vendor to assume
CPC’s approval to finance inventory until CPC affirmatively withdraws such
authorization, and (ii) any Approval for which CPC has not made an Interim
Channel Finance Loan Advance or the Lenders have not made a Channel Finance Loan
Advance as a result of CPC’s not receiving the invoice from the Vendor for the
Inventory which is subject to the Approval.
 
Approved Vendor – is defined in Section 3.1.5.
 
Assignment And Acceptance – means an Assignment and Acceptance in the form
attached hereto as Exhibit E.
 
 
B-2

--------------------------------------------------------------------------------

 


Attributable Debt in respect of a Sale and Leaseback Transaction that is a
Capitalized Lease Obligation means, at any date of determination, the amount of
Indebtedness represented thereby according to the definition of “Capitalized
Lease Obligation.”
 
Attributable Receivables Indebtedness at any time means the principal amount of
Indebtedness which (a) if a Permitted Receivables Facility is structured as a
secured lending agreement, constitutes the principal amount of such Indebtedness
or (b) if a Permitted Receivables Facility is structured as a purchase
agreement, would be outstanding at such time under the Permitted Receivables
Facility if the same were structured as a secured lending agreement rather than
a purchase agreement.
 
Authorized Employee – is defined in Section 15.
 
Average Daily Balance – is defined in Section 5.5.3.
 
Bankruptcy Code – means Title 11 of the United States Code, as amended or
replaced from time to time.
 
Bankruptcy Event –means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business, appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such  ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality), to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
 
Board - means the Board of Governors of the Federal Reserve System of the United
States of America.
 
Borrowing Agent – is defined in Section 2.8.
 
Business Day – means a day other than a Saturday, Sunday, or other day on which
commercial banks are authorized or required to close under the Laws of either
the United States or the State of Colorado.
 
Calence – means Calence, LLC, a Delaware limited liability company.
 
Capital Expenditures – means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Parent Guarantor and its
Subsidiaries prepared in accordance with GAAP, excluding (i) expenditures of
insurance proceeds to rebuild or replace any asset after a casualty loss and
(ii) leasehold improvement expenditures for which the Parent Guarantor or a
Subsidiary is reimbursed promptly by the lessor.
 
Capitalized Lease – of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.
 
 
B-3

--------------------------------------------------------------------------------

 


Capitalized Lease Obligations – of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.
 
Cash Pooling Arrangements means cash pooling arrangements maintained by the
Foreign Subsidiaries of the Parent Guarantor in the ordinary course of business
in order to manage currency fluctuations and overdrafts among deposit accounts
of such Subsidiaries.
 
Change of Control – means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Parent
Guarantor; or (b) occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Parent Guarantor by Persons who were
neither (i) (x) nominated by the board of directors of the Parent Guarantor, (y)
appointed by the board of directors of the Parent Guarantor or (z) approved by
the board of directors of the Parent Guarantor for consideration by the
shareholders for election nor (ii) appointed by directors so nominated,
appointed or approved.
 
Channel Financed Inventory – means a Reseller’s Inventory which has been
originally financed under the terms of this Agreement from Approved Vendors in
which Collateral Agent has a first priority, perfected Lien (subject to no other
Lien, other than Permitted Encumbrances) that is unsold and not leased by such
Reseller and is in such Reseller’s possession and control as of the date of
determination, excluding any Inventory reported by such Reseller as
demonstration items or Inventory that is obsolete or otherwise unmerchantable.
 
Channel Finance Loan – means any Lender’s Pro-Rata Share of the Aggregate
Channel Finance Loans.
 
Channel Finance Loan Advance – means an Advance by Lenders under the Aggregate
Channel Finance Loan Facility.
 
Channel Finance Loan Facility – means the line of credit made available by each
Lender as stated in Section 3.1.1 to fund Channel Finance Loan Advances.
 
Code -- means the Internal Revenue Code of 1986, as amended from time to time.
 
Collateral – means any and all property owned, leased or operated by a Loan
Party covered by the Collateral Documents and any and all other property of any
Loan Party, now existing or hereafter acquired, that may at any time be or
become subject to a Lien in favor of the Collateral Agent, on behalf of the
Holders of Secured Obligations, to secure the Secured Obligations.
 
Collateral Agent – means Wells Fargo Capital Finance, LLC, a Delaware limited
liability company, in its capacity as Collateral Agent under this Agreement, and
each of its successors and assigns in such capacity.
 
Collateral Documents – means the Security Agreements, the Pledge Agreements, the
Intellectual Property Security Agreements, and all other security agreements,
mortgages, deeds of trust, pledges, assignments, financing statements and all
other written matter whether now or hereafter executed by any Loan Party that
are intended to create or evidence Liens on the assets of any Loan Party to
secure the Secured Obligations.
 
 
B-4

--------------------------------------------------------------------------------

 


Collection Account – means that certain bank account designated by the
Administrative Agents, information for which has been separately provided to
Resellers or such other bank account as the Administrative Agents may from time
to time specify to Resellers by written notice in accordance with the terms
hereof.
 
Commitment – means, with respect to each Lender, the commitment of such Lender
to make Channel Finance Loans and to acquire participations in Interim Channel
Finance Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Channel Finance Loan Facility exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 3.2, and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 14.4.  The initial amount
of each Lender’s Commitment is set forth on Exhibit A, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable.  The aggregate amount of the Commitments on the Effective Date is
$325,000,000.
 
Compliance Certificate – means a certificate of a Financial Officer of the
Parent Guarantor substantially in the form of Exhibit D.
 
Consolidated Capital Expenditures – means, with reference to any period, the
Capital Expenditures of the Parent Guarantor and its Subsidiaries calculated on
a consolidated basis for such period.
 
Consolidated EBITDA – means, for any Test Period, the sum of (a) Consolidated
Net Income for such Test Period plus (b) to the extent deducted in determining
Consolidated Net Income for such Test Period, (i) Consolidated Interest Expense,
(ii) expense for taxes paid or accrued, (iii) depreciation, (iv) amortization,
(v) any extraordinary non-cash or nonrecurring non-cash charges or losses
incurred other than in the ordinary course of business, (vi) any non-cash
compensation charge arising from any grant of stock, stock options or other
equity-based awards, (vii) any cash expenses or charges related to any issuance
of Equity Interests, Permitted Acquisition or other acquisition, disposition,
recapitalization or the incurrence, prepayment, amendment, modification,
restructuring or refinancing of Indebtedness, in each case, (x) solely to the
extent such transaction is not prohibited by this Agreement and (y) whether or
not such transaction is consummated, in an aggregate amount not to exceed
$15,000,000 during any Test Period, (viii) cash costs, expenses and fees
incurred in connection with the Transactions and (ix) cash restructuring charges
(including in connection with headcount reductions, costs related to the
closure, consolidation and integration of facilities, IT infrastructure and
legal entities, severance costs and retention bonuses) in an amount, when
aggregated with the amount of any increase to Consolidated EBITDA pursuant to
clause (y) of the last sentence of the definition of “Pro Forma Basis,” not to
exceed 10% of Consolidated EBITDA for such Test Period (calculated prior to
giving effect to any increase pursuant to this clause (ix) or clause (y) of the
last sentence of the definition of “Pro Forma Basis”) minus (c)(i) to the extent
included in Consolidated Net Income for such Test Period, any extraordinary
non-cash or nonrecurring non-cash gains realized other than in the ordinary
course of business and (ii) the amount of any subsequent cash payments in
respect of any non-cash charges described in the preceding clause (b)(vi), all
calculated for the Parent Guarantor and its Subsidiaries on a consolidated
basis.
 
Consolidated Funded Indebtedness – means, at any time, the sum (without
duplication) of (i) the aggregate principal amount of Consolidated Indebtedness
owing by the Parent Guarantor and its Subsidiaries which has actually been
funded and is outstanding at such time, whether or not such amount is due or
payable at such time, plus (ii) the aggregate stated or face amount of all
letters of credit at such time for which any of the Parent Guarantor and its
Subsidiaries is the account party (unless cash collateralized with cash and/or
cash equivalents in a manner permitted hereunder) plus (iii) the aggregate
amount of Capitalized Lease Obligations owing by the Parent Guarantor and its
Subsidiaries (it being understood that Consolidated Funded Indebtedness shall
not include amounts outstanding under this
 
 
B-5

--------------------------------------------------------------------------------

 


Agreement, any Vendor Trade Program or any Contract Payment Sale Indebtedness,
in each case, so long as such amounts are not bearing interest payable by a Loan
Party).
 
Consolidated Indebtedness – means, at any time, the Indebtedness of the Parent
Guarantor and its Subsidiaries calculated on a consolidated basis as of such
time.
 
Consolidated Interest Expense – means, with reference to any period, the
interest expense of the Parent Guarantor and its Subsidiaries calculated on a
consolidated basis for such period, including, without limitation, yield or any
other financing costs resembling interest which are payable under any Permitted
Receivables Facility.
 
Consolidated Net Income – means, with reference to any period, the net income
(or loss) of the Parent Guarantor and its Subsidiaries calculated on a
consolidated basis for such period.
 
Consolidated Rentals – means, with reference to any period, the Rentals of the
Parent Guarantor and its Subsidiaries calculated on a consolidated basis for
such period.
 
Contract Payment –has the meaning set forth in the definition of “Contract
Payment Sale”.
 
Contract Payment Purchaser– has the meaning set forth in the definition of
“Contract Payment Sale”.
 
Contract Payment Sale –means a transaction in which a Loan Party enters into a
lease, managed services arrangement or software licensing agreement with a U.S.
state or federal Governmental Authority or other Person pursuant to which (i)
such Loan Party will lease certain equipment, provide certain managed services
or license certain software to such Governmental Authority or other Person, (ii)
such Governmental Authority or other Person is obligated to make a series of
payments to such Loan Party during the term of such lease, managed services
arrangement or software license (each such payment, a “Contract Payment”), (iii)
such Loan Party sells or assigns a portion or all of such Contract Payments
(and, in the case of a lease or managed services arrangement, the related
equipment) and related proceeds to a third-party (a “Contract Payment
Purchaser”) and (iv) such Loan Party is involved in the administration and
servicing of such Contract Payments for such Contract Payment Purchaser during
the term of such lease, managed services arrangement or software license.
 
Contract Payment Sale Indebtedness –means any remaining obligations of any Loan
Party in respect of any Contract Payment Sale transaction that are recorded as a
liability on the consolidated balance sheet of the Parent Guarantor and its
Subsidiaries.
 
Control – means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
Daily Charge – is defined in Section 4.3.3.
 
Daily Rate – is defined in Section 4.3.3.
 
Default – means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
Default Rate – is defined in Section 4.2.
 
 
B-6

--------------------------------------------------------------------------------

 


Defaulting Lender – is defined in Section 5.5.1.
 
Disqualified Equity Interests – means Equity Interests that (a) require the
payment of any cash dividends prior to the date that is 91 days after April 26,
2017, (b) mature or are mandatorily redeemable (other than solely for Qualified
Equity Interests and cash in lieu of fractional shares of such Equity Interest)
or subject to mandatory repurchase or redemption or repurchase at the option of
the holders thereof (other than solely for Qualified Equity Interests and cash
in lieu of fractional shares of such Equity Interest), in each case in whole or
in part and whether upon the occurrence of any event, pursuant to a sinking fund
obligation on a fixed date or otherwise, prior to the date that is 91 days after
April 26, 2017 (other than (i) upon termination of the Commitments and payment
in full of the Loan Obligations then due and owing or (ii) upon a “change in
control” or asset sale, provided, that any payment required pursuant to this
clause (ii) is subject to the prior repayment in full of the Loan Obligations or
is otherwise contractually subordinated in right of payment to the Loan
Obligations on terms reasonably satisfactory to the Administrative Agents) or
(c) are convertible or exchangeable, automatically or at the option of any
holder thereof, into any Indebtedness, Equity Interests or other assets other
than Qualified Equity Interests prior to the date that is 91 days after April
26, 2017; provided, however, that if an Equity Interest in any Person is issued
to any employee or pursuant to any plan for the benefit of employees of the
Parent Guarantor or any of its Subsidiaries or by any such plan to such
employees, such Equity Interest shall not constitute a Disqualified Equity
Interest solely because it may be required to be repurchased by the Parent
Guarantor or any of its Subsidiaries in order to satisfy applicable statutory or
regulatory obligations of such Person or as a result of such employees’
termination, death or disability.
 
Dollars and the sign $ – mean lawful money of the United States.
 
Domestic Foreign Holding Company – means any Subsidiary incorporated or
organized under the laws of the United States of America, any State thereof or
the District of Columbia substantially all of the assets of which consist of
Equity Interests in one or more Foreign Subsidiaries that are “controlled
foreign corporations” within the meaning of Section 957 of the Code; provided,
that such Subsidiary does not conduct any material business or activities other
than the ownership of such Equity Interests in Foreign Subsidiaries.
 
Domestic Receivable - means any Receivable owed by an account debtor which is
organized under the laws of the United States, any state thereof, or the
District of Columbia.
 
Domestic Subsidiary – means any Subsidiary other than a Foreign Subsidiary and
other than a Reseller.
 
Due Date – is defined in Section 6.1.2.
 
EDI – is defined in Section 6.1.2.
 
Effective Date – means the date when this Agreement is effective as provided in
Section 1.
 
Eligible Assignee – means (i) a Lender (including any successor by merger); (ii)
an Affiliate of a Lender; and (iii) subject to Section 14.4.1.1 and Section
14.4.1.2, any other Person approved by the Administrative Agents and the
Resellers; provided, however, that neither any Reseller, any Guarantor, any
Affiliate of any Reseller or any Guarantor nor any Defaulting Lender shall
qualify as an “Eligible Assignee.”
 
Environmental Laws – means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any
 
 
B-7

--------------------------------------------------------------------------------

 


Governmental Authority, relating in any way to the environment, preservation or
reclamation of natural resources, the management, release or threatened release
of any Hazardous Material or to health and safety matters related to the
foregoing.
 
Environmental Liability – means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Reseller, the Parent Guarantor or any Domestic
Subsidiary directly or indirectly resulting from or based upon (a) violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
 
Equity Interests – means shares of capital stock, partnership interests and
entitlements, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.
 
ERISA means the Employee Retirement Income Security Act of 1974, as amended from
time to time, and the regulations promulgated thereunder.
 
ERISA Affiliate means any trade or business (whether or not incorporated) that,
together with the Parent Guarantor, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.
 
ERISA Event – means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure with
respect to any Plan to satisfy the “minimum funding standard” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Parent Guarantor or any of its ERISA Affiliates
of any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by the Parent Guarantor or any ERISA Affiliate from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Plan or Plans or to appoint a trustee to administer any Plan; (f) the
incurrence by the Parent Guarantor or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal of the Parent
Guarantor or any of its ERISA Affiliates from any Plan or Multiemployer Plan; or
(g) the receipt by the Parent Guarantor or any ERISA Affiliate of any notice, or
the receipt by any Multiemployer Plan from the Parent Guarantor or any ERISA
Affiliate of any notice, concerning the imposition upon the Parent Guarantor or
any of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
 
Event of Default – is defined in Section 12.1.
 
Exchange Rate - means, on any day, for purposes of determining the US Dollar
Equivalent of any other currency, the rate at which such other currency may be
exchanged into US Dollars, as set forth at approximately 11:00 a.m., Local Time,
on such date on the Reuters World Currency Page for such currency.  In the event
that such rate does not appear on any Reuters World Currency Page, the Exchange
Rate with respect to such currency shall be determined by reference to such
other publicly available service for displaying exchange rates as may be agreed
upon by the Administrative Agents and the Resellers, or, in the absence of such
an agreement, such Exchange Rate shall instead be calculated on the
 
 
B-8

--------------------------------------------------------------------------------

 


basis of the arithmetical mean of the buy and sell spot rates of exchange of the
Administrative Agents for such foreign currency on the London market at 11:00
a.m., Local Time, on such date for the purchase of US Dollars with such
currency, for delivery two Business Days later; provided, that if at the time of
any such determination, for any reason, no such spot rate is being quoted, the
Administrative Agents may use any reasonable method it deems appropriate to
determine such rate, and such determination shall be presumed correct absent
manifest error.
 
Excluded Taxes – means, with respect to any Lender or Administrative Agent, (a)
Taxes (i) imposed on (or measured by) its net income by the United States of
America (or any political subdivision thereof), or by the jurisdiction under
which such recipient is organized or incorporated or, in the case of any Lender,
in which its principal office or any lending office from which it makes Loans
hereunder is located (ii) or that are Other Connection Taxes, (b) any branch
profit taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction described in clause (a) above, (c) any withholding tax
that is attributable to such Lender’s or Administrative Agent’s (as the case may
be) failure to comply with Section 4.5.4, or (d) any tax that is imposed under
FATCA or any withholding tax that is imposed by the United States of America (or
any political subdivision thereof) on payments by a Reseller from an office
within such jurisdiction and would apply as of the date such Lender becomes a
party to this Agreement, or in the case of the portion of such withholding taxes
applicable on an additional interest on a Loan acquired hereunder, the date of
such acquisition, or relates to payments received by a new lending office
designated by such Lender and is in effect and would apply at the time such
lending office is designated, except, in the case of clause (d) above, to the
extent that such withholding tax shall have resulted from the making of any
payment by a Reseller to a location other than the office designated by the
Administrative Agents or such Lender for the receipt of payments of the
applicable type from the applicable Reseller.
 
Existing Default – means, as of any date, an Event of Default which has occurred
and is continuing as of such date.
 
Facility – means the Interim Channel Finance Loan Facility of CPC and the
Channel Finance Loan Facility of a Lender.  “Facilities” means all of the
foregoing Facilities.
 
Facility Office – is defined in Section 4.5.5.
 
FATCA –means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code, and any intergovernmental agreements
entered into in respect of any of the foregoing (together with the portions of
any law, regulations, rules or practices implementing such intergovernmental
agreements).
 
Federal Funds Rate – means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate charged to
Wells Fargo Bank, N.A. on such day on such transactions as determined by the
Administrative Agents.
 
Financial Officer – means any of the following officers of the Resellers, the
Parent Guarantor or the Domestic Subsidiaries, as applicable:  chief executive
officer, president, chief financial officer, treasurer, chief accounting
officer, manager or senior vice president of finance.
 
 
B-9

--------------------------------------------------------------------------------

 


Fixed Charge Coverage Ratio – means, as of the last day of any fiscal quarter of
the Parent Guarantor, the ratio of (a)(i) Consolidated EBITDA during the Test
Period then ended minus (ii) Consolidated Capital Expenditures during such Test
Period minus (iii) cash dividends or distributions (excluding any repurchase of
its Equity Interests made by the Parent Guarantor in accordance with Section
11.6) paid by the Parent Guarantor on its Equity Interests during such Test
Period plus (iv) Consolidated Rentals during such Test Period, to (b)(i)
Consolidated Interest Expense during such Test Period plus (ii) Consolidated
Rentals during such Test Period plus (iii) expenses for taxes paid or taxes
accrued during such Test Period (calculated for the Parent Guarantor and its
Subsidiaries on a consolidated basis) plus (iv) any scheduled amortization of
the principal portion of Indebtedness during such Test Period (other than
amounts owing in connection with Permitted Receivables Facilities), including,
without limitation, Capitalized Lease Obligations (calculated for the Parent
Guarantor and its Subsidiaries on a consolidated basis).
 
Foreign Assets – means (i) the Equity Interests issued by Foreign Subsidiaries
and (ii) the assets of Foreign Subsidiaries.
 
Foreign Receivables – means any Receivable other than a Domestic Receivable.
 
Foreign Subsidiary – means (a) any Subsidiary that is not organized or
incorporated under the laws of the United States of America, any State thereof
or the District of Columbia, (b) any Domestic Foreign Holding Company or (c) any
Subsidiary the Equity Interests of which are directly or indirectly owned by any
“controlled foreign corporation” within the meaning of Section 957 of the Code
or any Domestic Foreign Holding Company.
 
GAAP – means generally accepted accounting principles in the United States of
America.
 
Governmental Authority – means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government, including,
without limitation, any supra-national bodies such as the European Union or the
European Central Bank and any group or body charged with setting financial
accounting or regulatory capital rules or standards (including, without
limitation, the Financial Accounting Standards Board, the Bank for International
Settlements or the Basel Committee on Banking Supervision or any successor or
similar authority to any of the foregoing).
 
Guarantee – of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
 
Guarantor – each Person who from time to time executes and delivers to
Collateral Agent for the benefit of Lenders a Guarantee of part or all of the
Loan Obligations.
 
 
B-10

--------------------------------------------------------------------------------

 


Hazardous Material – means all explosive or radioactive substances or wastes and
all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
Holders of Secured Obligations – means the holders of the Secured Obligations
from time to time and shall refer to (i) each Lender in respect of its Loans,
(ii) the Administrative Agents and the Lenders in respect of all other present
and future obligations and liabilities of the Resellers, the Parent Guarantor or
any Subsidiary Guarantor of every type and description arising under or in
connection with this Agreement or any other Loan Document, (iii) each Person
benefiting from indemnities made by the Resellers, the Parent Guarantor or any
Subsidiary Guarantor hereunder or under other Loan Documents, and (iv) their
respective successors, transferees and assigns.
 
Hostile Acquisition- means (a) the acquisition of the Equity Interests of a
Person through a tender offer or similar solicitation of the owners of such
Equity Interests which has not been approved (prior to such acquisition) by the
board of directors (or any other applicable governing body) of such Person or by
similar action if such Person is not a corporation and (b) any such acquisition
as to which such approval has been withdrawn.
 
Indebtedness – of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price property or services (excluding (i) current
accounts payable incurred in the ordinary course of business and (ii) any
bona-fide earn-out obligation until such obligation becomes (or should become) a
liability on the balance sheet of such Person in accordance with GAAP and it not
paid after being due and payable), (e) all Indebtedness of others secured by any
Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (f) all Guarantees by such Person
of obligations, liabilities or indebtedness of the type described in clauses (a)
through (e) and (g) through (l) of this definition, (g) all Capitalized Lease
Obligations of such Person, (h) the principal component of all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty (unless cash collateralized with cash
and/or cash equivalents in a manner permitted hereunder), (i) the principal
component of all obligations, contingent or otherwise, of such Person in respect
of bankers’ acceptances, (j) Attributable Receivables Indebtedness, (k) all
Attributable Debt of such Person under Sale and Leaseback Transactions, (l) with
respect to any Subsidiary of the Parent Guarantor, any Disqualified Equity
Interests of such Person and (m) all Net Mark-to-Market Exposure of such Person
under all Swap Agreements; provided that the term “Indebtedness” shall not
include (i) deferred or prepaid revenue or (ii) purchase price holdbacks in
respect of a portion of the purchase price of an asset to satisfy warranty or
other unperformed obligations of the seller.  The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.  For all purposes
hereof, Indebtedness of the Parent Guarantor and its Subsidiaries shall exclude
intercompany liabilities arising from their cash management, tax, and accounting
operations and intercompany loans, advances or Indebtedness having a term not
exceeding 364 days (inclusive of any rollover or extensions of terms) and made
in the ordinary course of business; provided that the intercompany liabilities
of Subsidiaries that are not Loan Parties which are owed to Loan Parties shall
be excluded solely to the extent the aggregate outstanding principal amount of
such liabilities does not exceed $20,000,000.
 
 
B-11

--------------------------------------------------------------------------------

 


Indemnified Taxes – means Taxes other than Excluded Taxes and Other Taxes
imposed on or with respect to any payment made by or on account of any
obligation of any Loan Party under any Loan Document.
 
Initial Subsidiary Guarantor – means each Domestic Subsidiary of the Parent
Guarantor listed on Schedule 2.
 
Intellectual Property Security Agreements – means each intellectual property
security document executed by the Loan Parties in favor of the Collateral Agent
as of the Effective Date and such other intellectual property security documents
as any Loan Party may from time to time hereafter execute in favor of the
Collateral Agent.
 
Intercreditor Agreement – means that certain Third Amended and Restated
Intercreditor Agreement dated as of April 26, 2012, by and among the Collateral
Agent, JPMorgan Chase Bank, N.A., as Administrative Agent under the JPMorgan
Credit Agreement, JPMorgan Chase Bank, N.A., as Agent for certain Securitization
Parties described therein, IBM Credit Corporation and Hewlett Packard Company,
as amended from time to time.
 
Interim Channel Finance Loan – means CPC’s aggregate Interim Channel Finance
Loan Advances.
 
Interim Channel Finance Loan Advance – means an Advance made by CPC under the
Interim Channel Finance Loan Facility.
 
Interim Channel Finance Loan Facility – means the line of credit made available
by CPC as stated in Section 3.1.2 to fund Interim Channel Finance Loan Advances.
 
Inventory – means goods owned, leased or held by a Person for sale, lease,
sublease or resale or furnished or to be furnished under contracts for services,
and raw materials, goods/work in process, materials, component parts and
supplies used or consumed, or held for use or consumption in such Person’s
business.
 
Investment - is defined in Section 11.4.
 
IRS – means the Internal Revenue Service.
 
JPMorgan Chase Bank Intercreditor Agreement – means that certain Amended and
Restated Intercreditor Agreement dated April 26, 2012, by and among the Parent
Guarantor, the Collateral Agent and JPMorgan Chase Bank, N.A., as administrative
agent under the JPMorgan Credit Agreement as amended from time to time,
including on the date hereof.
 
JPMorgan Credit Agreement – means that certain Fourth Amended and Restated
Credit Agreement dated as of the date hereof among Insight Enterprises, Inc.,
the European Borrowers (as defined therein), the Lenders party thereto, Wells
Fargo Bank, National Association as Syndication Agent, and JPMorgan Chase Bank,
N.A., as Administrative Agent.
 
JPMorgan Loan Documents – means the JPMorgan Credit Agreement and the other
“Loan Documents” (as defined in the JPMorgan Credit Agreement).
 
Law – means any statute, rule, regulation, order, judgment, award or decree of
any Governmental Authority.
 
 
B-12

--------------------------------------------------------------------------------

 


Lender – any one of the Persons who are signatories to this Agreement and
obligated as lenders or any Person who takes an assignment from any of such
signatories of all or a portion of its rights and obligations as a lender under
this Agreement pursuant to Section 14.4.1 and an Assignment and Acceptance as
provided therein.
 
Lenders’ Exposure – means the sum of the Aggregate Channel Finance Loans.
 
LIBOR Rate – means, with respect to any Channel Finance Loan for any interest
period, the rate per annum for a period equal to the one month LIBOR Rate per
annum, as determined by Administrative Agents, as appearing on Bloomberg L.P.’s
(the “Service”) Page BBAM1/(Official BBA USD Dollar LIBOR Fixings) (or on any
successor or substitute page of such Service) 2 Business Days prior to the date
of determination.  If for any reason such rate is not available on the Service,
the term “LIBOR Rate” means, the rate per annum appearing on Reuters Screen
LIBOR Page as the London Interbank Offered Rate for deposits in Dollars;
provided that if the LIBOR Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.
 
Lien – means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge in the nature of a security interest
or security interest in, on or of such asset and (b) the interest of a vendor or
a lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset.
 
LIMITED CONDITIONALITY ACQUISITION – means any acquisition by the Parent
Guarantor or any Subsidiary of all or substantially all of the Equity Interests
or more than 50% of the Equity Interests in a Person or assets or business of
another Person or assets constituting a business unit, line of business or
division of such Person (a) that is permitted by this Agreement and (b) the
consummation of which is not conditioned upon the availability of, or on
obtaining, third party financing or in connection with which any fee or expense
would be payable by the Parent Guarantor or its Subsidiaries to the seller or
target in the event financing to consummate the acquisition is not obtained as
contemplated by the Limited Conditionality Acquisition Agreement.
 
LIMITED CONDITIONALITY ACQUISITION AGREEMENT – means, with respect to any
Limited Conditionality Acquisition, the definitive acquisition documentation in
respect thereof.
 
Loan – means an Interim Channel Finance Loan, or a Channel Finance Loan.
 
Loan Documents – means this Agreement, the Parent Guarantor Guarantee Agreement,
the Subsidiary Guarantee Agreement, the Collateral Documents, the Intercreditor
Agreement, the JPMorgan Chase Bank Intercreditor Agreement, any documents
between the Administrative Agents and the Resellers relating to the Aggregate
Channel Finance Loan Facility, or the Interim Channel Finance Loan Facility, and
all other agreements, reaffirmations, certificates, documents, instruments and
other writings executed in connection herewith, whether entered into, on, or
after the Effective Date, and from time to time.
 
Loan Obligations – means the due and punctual payment of (a) the principal of
and premium, if any, and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans made to the Resellers, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, and (b)
all other monetary obligations, including fees, costs, expenses and indemnities,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Resellers, the Parent
 
 
B-13

--------------------------------------------------------------------------------

 


Guarantor and the Subsidiary Guarantors under this Agreement and the other Loan
Documents. For the avoidance of doubt, any interest payable to the Lenders under
Section 4.4 of this Agreement shall not constitute “Loan Obligations.”
 
Loan Parties – means the Resellers, the Parent Guarantor and the Subsidiary
Guarantors.
 
Local Time – means, (a) with respect to a determination of the Exchange Rate,
(i) New York City time in the case of a denomination in US Dollars and (ii)
local time in the case of a denomination of an alternative currency (it being
understood that such local time shall mean London, England time unless otherwise
notified by the Administrative Agents) and (b) with respect to all other
provisions of the Loan Documents, Denver, Colorado, time (as changed from time
to time in accordance with the terms hereof), provided, however, such time
pursuant to this clause (b) shall be a time zone located in the continental
United States.
 
Loss Date – is defined in Section 6.1.2.
 
Material Adverse Effect – means a material adverse effect on (a) the business,
assets, property or financial condition of the Parent Guarantor and its Domestic
Subsidiaries, taken as a whole, or (b) the validity or enforceability of this
Agreement or any other Loan Document or the rights or remedies of the
Administrative Agents, the Collateral Agent and the Lenders hereunder and
thereunder.
 
Material Indebtedness – means (a) Indebtedness or other obligations outstanding
under the JPMorgan Credit Agreement and (b) any other Indebtedness (other than
the Loans), or obligations in respect of one or more Swap Agreements, of any one
or more of the Resellers, the Parent Guarantor or any Domestic Subsidiary in an
aggregate principal amount exceeding $25,000,000.  For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the
Resellers, the Parent Guarantor or any Domestic Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Resellers, the Parent Guarantor or such
Domestic Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.
 
Material Subsidiary – means any direct or indirect Domestic Subsidiary of the
Parent Guarantor or any direct Foreign Subsidiary of any Loan Party, in each
case set forth on Schedule 9.16 or designated as a Material Subsidiary in a
Compliance Certificate delivered by the Borrowing Agent pursuant to this
Agreement.
 
Maturity – as to all Loan Obligations, means the time when such Loan Obligations
becomes payable in full, whether at the Termination Date, because of
acceleration or otherwise.
 
MINIMUM RECEIVABLES TEST – is defined in Section 11.10(c).
 
Monthly Billing Statement – is defined in Section 4.3.2.
 
Multiemployer Plan -- means a multiemployer plan as defined in Section
4001(a)(3) of ERISA with respect to which the Parent Guarantor or any of its
ERISA Affiliates may have any liability, contingent or otherwise.
 
Net Mark-to-Market Exposure – of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Swap Agreements.  “Unrealized losses” means
the fair market value of the cost to such Person of replacing such Swap
Agreement as of the date of determination (assuming such Swap Agreement were to
be terminated as of that date), and “unrealized profits” means the fair market
value of the gain to such Person of replacing
 
 
B-14

--------------------------------------------------------------------------------

 


such Swap Agreement as of the date of determination (assuming such Swap
Agreement were to be terminated as of that date).
 
Non-Consenting Lender – is defined in Section 17.3(a).
 
Obligation – as to any Person, means any Indebtedness of such Person, any
guaranty by such Person of any Indebtedness of another Person, and any
contractual requirement enforceable against such Person that does not constitute
Indebtedness of such Person or a guaranty by such Person but which would involve
the expenditure of money by such Person if complied with or enforced.
 
OFAC - means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
 
Operating Lease – of a Person means any lease of an asset (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.
 
Other Connection Taxes – means, with respect to any Lender or Administrative
Agent, Taxes imposed as a result of a present or former connection between such
Lender or Administrative Agent (as the case may be) and the jurisdiction
imposing such Tax (other than connections arising from such Lender or
Administrative Agent (as the case may be) having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).


Other Taxes – means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document, except any
such Taxes that are Other Connection Taxes imposed with respect to an
assignment.
 
PARENT Guarantor – means Insight Enterprises, Inc., a Delaware corporation.
 
Parent Guarantor Guarantee Agreement – means that certain Amended and Restated
Parent Guarantor Guaranty, dated April 26, 2012, between the Parent Guarantor
and the Collateral Agent, for the benefit of the Holders of Secured Obligations,
as reaffirmed on the date hereof.
 
Parent Guarantor Pledge Agreement – means that certain Amended and Restated
Pledge Agreement, dated April 26, 2012, between the Parent Guarantor and the
Collateral Agent, for the benefit of the Holders of Secured Obligations, as
reaffirmed on the date hereof.
 
Parent Guarantor Security Agreement – means that certain Amended and Restated
Security Agreement, dated April 26, 2012, between the Parent Guarantor and the
Collateral Agent, for the benefit of the Holders of Secured Obligations, as
reaffirmed on the date hereof.
 
Patriot Act - is defined in Section 9.18.
 
Payment Due Date – means that date identified as the “Payment Due Date” on the
applicable Transaction Statement.
 
Permitted Acquisition – means any acquisition (whether by purchase, merger,
consolidation or otherwise but excluding in any event a Hostile Acquisition) or
series of related acquisitions by the Parent Guarantor or any Subsidiary of all
or substantially all the assets of, or more than fifty percent (50%) of the
 
 
B-15

--------------------------------------------------------------------------------

 


Equity Interests in, a Person or assets or business of another Person or assets
constituting a business unit, line of business or division of such Person if, at
the time of and immediately after giving effect thereto, (i) no Default has
occurred and is continuing or would arise after giving effect thereto (provided,
that solely with respect to Limited Conditionality Acquisitions, such no Default
condition shall be required to be satisfied only at the time of entry into the
applicable Limited Conditionality Acquisition Agreement), (ii) such Person or
division or line of business is engaged in a type of business that complies with
the requirements of the last sentence of Section 11.3, (iii) immediately after
giving effect to such acquisition (or, in the case of a Limited Conditionality
Acquisition, at the time of entry into the related Limited Conditionality
Acquisition Agreement) the Parent Guarantor and the Subsidiaries are in
compliance with the covenants contained in Section 11.10, in each case
determined on a Pro Forma Basis recomputed as of the last day of the most
recently ended fiscal quarter of the Parent Guarantor for which financial
statements are available, as if such acquisition (and any related incurrence or
repayment of Indebtedness, with any new Indebtedness being deemed to be
amortized over the applicable testing period in accordance with its terms) had
occurred on the first day of each relevant period for testing such compliance
and (iv) in the case of any acquisition with respect to which the aggregate
consideration exceeds $100,000,000, the Parent Guarantor shall have delivered a
certificate not less than five (5) days (or such shorter period as the
Administrative Agents shall agree) prior to the consummation of such acquisition
(or, in the case of a Limited Conditionality Acquisition, prior to the entering
into the Limited Conditionality Acquisition Agreement) demonstrating compliance
with the foregoing clause (iii) and setting forth the Material Subsidiaries
after giving effect to such acquisition.
 
Permitted Encumbrance – means:
 
(a)           Liens for taxes that are not yet overdue for a period of more than
30 days or are being contested in compliance with Section 10.4;
 
(b)           carriers’, suppliers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, landlords’ and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 60 days or are being contested in good faith by appropriate actions
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person to the extent required in accordance with
GAAP;
 
(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security or employment laws or regulations;
 
(d)           Liens securing the performance of bids, tenders, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;
 
(e)           Liens securing or otherwise arising in respect of judgments that
do not constitute an Event of Default under clause (k) of Section 12.1;
 
(f)           easements, zoning restrictions, rights-of-way, use restrictions,
minor defects or irregularities in title, reservations (including reservations
in any original grant from any government of any water or mineral rights or
interests therein) and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of the Parent
Guarantor and its Subsidiaries, taken as a whole;
 
 
B-16

--------------------------------------------------------------------------------

 


(g)           Liens in favor of payor banks having a right of setoff,
revocation, refund or chargeback with respect of money or instruments of the
Parent Guarantor or any Subsidiary on deposit with or in possession of such
bank;
 
(h)           deposits securing liability to insurance carriers under insurance
or self-insurance arrangements;
 
(i)           any encumbrance or restriction with respect to the transfer of the
Equity Interests in any joint venture or similar arrangement pursuant to the
terms thereof;
 
(j)           Liens created pursuant to the general conditions of a bank
operating in the Netherlands based on the general conditions drawn by the
Netherlands Banker’s Association (Nederlands Vereniging van Banken) and the
Dutch Consumers Union (Consumentenbond); and
 
(k)           Liens created under the Loan Documents.
 
Permitted Investments – means:
 
(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;
 
(b)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, any member state of the
European Union (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of such member state), in each case maturing
within one year from the date of acquisition thereof;
 
(c)           investments in commercial paper maturing within one year from the
date of acquisition thereof and rated, at such date of acquisition, at least A-2
by S&P or P-2 by Moody’s, or carrying an equivalent rating by a nationally
recognized rating agency if both of the two named rating agencies cease
publishing ratings of commercial paper issuers generally;
 
(d)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within one year from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
 
(e)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;
 
(f)           money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, and (ii) are rated AAA by S&P or Aaa by Moody’s;
 
(g)           in the case of any Foreign Subsidiary, high quality, short term
liquid Investments made by such Foreign Subsidiary in the ordinary course of
managing its surplus cash position in investments in any OECD country of similar
quality as those described in clauses (a) through (f) above; and
 
(h)           demand deposit accounts maintained in the ordinary course of
business.
 
 
B-17

--------------------------------------------------------------------------------

 


Permitted Receivables Facility - means the receivables facility or facilities
created under the Permitted Receivables Facility Documents, providing for the
sale, pledge or other transfer by the Parent Guarantor and/or one or more other
Receivables Sellers of Permitted Receivables Facility Assets (thereby providing
financing to the Parent Guarantor and the Receivables Sellers) to the
Receivables Entity (either directly or through another Receivables Seller),
which in turn shall sell, pledge or otherwise transfer interests in the
respective Permitted Receivables Facility Assets to third-party investors
pursuant to the Permitted Receivables Facility Documents (with the Receivables
Entity permitted to issue investor certificates, purchased interest certificates
or other similar documentation evidencing interests in the Permitted Receivables
Facility Assets) in return for the cash used by the Receivables Entity to
purchase the Permitted Receivables Facility Assets from the Parent Guarantor
and/or the respective Receivables Sellers, in each case as more fully set forth
in the Permitted Receivables Facility Documents.
 
Permitted Receivables Facility Assets - means (a) Receivables (whether now
existing or arising in the future) of the Parent Guarantor and its Subsidiaries
which are sold, pledged or otherwise transferred to the Receivables Entity
pursuant to the Permitted Receivables Facility and any related assets which are
also so sold, pledged or otherwise transferred to the Receivables Entity and all
proceeds thereof and (b) loans to the Parent Guarantor and its Subsidiaries
secured by Receivables (whether now existing or arising in the future) of the
Parent Guarantor and its Subsidiaries which are made pursuant to the Permitted
Receivables Facility.
 
Permitted Receivables Facility Documents - means each of the documents and
agreements entered into in connection with the Permitted Receivables Facility,
including all documents and agreements relating to the issuance, funding and/or
purchase of certificates and purchased interests, all of which documents and
agreements (in the case of material documents and agreements) shall be in form
and substance reason­ably satisfactory to the Administrative Agents in all
material respects, in each case as such documents and agreements may be amended,
restated, amended and restated, modified, supplemented, refinanced or replaced
from time to time so long as (a) any such amendments, modifications,
supplements, refinancings or replace­ments do not impose any conditions or
requirements on the Parent Guarantor or any of its Subsidiaries that are more
restrictive in any material respect than those in existence immediately prior to
any such amendment, modification, supplement, refinancing or replace­ment, and
(b) any such amendments, modifications, supplements, refinancings or
replacements are not adverse in any material way to the interests of the
Lenders.  The Administrative Agents and the Lenders hereby acknowledge that all
Permitted Receivables Facility Documents in effect on the Effective Date with
respect to the Permitted Receivables Facility to which Insight Receivables, LLC
is a party are satisfactory in form and substance.
 
Person – means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
Plan – means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Parent Guarantor or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
Pledge Agreements – means (i) the Resellers Pledge Agreement, (ii) the Parent
Guarantor Pledge Agreement, (iii) the Subsidiary Pledge Agreement, and (iv) such
other pledge agreements as may from time to time be made by the Parent Guarantor
or any other Loan Party in favor of the Collateral Agent for the benefit of the
Holders of Secured Obligations.
 
Pre-termination Notice – is defined in Section 3.1.3(i).
 
 
B-18

--------------------------------------------------------------------------------

 


Prime Rate – means a fluctuating interest rate per annum equal to the prime,
base or reference rates of interest announced publicly from time to time
(whether or not charged in each instance) by Wells Fargo Bank, N.A. or any
successor thereof (or any other financial institution chosen by the
Administrative Agents, including Administrative Agents) as such bank’s prime,
base, or reference rate, which rate may not be the lowest rate of interest
charged by such institution, Administrative Agents, or any Lender to its
respective customers or a favored rate and may not correspond with future
increases or decreases in interest rates charged by other lenders or market
interest rates in general.
 
Pro Forma Basis - means, as to any Person, for all Specified Transactions that
occur subsequent to the commencement of an applicable Test Period except as set
forth in Section 2.9(a), all calculations of the Minimum Receivables Test, the
Total Leverage Ratio and the Fixed Charge Coverage Ratio and Consolidated EBITDA
and consolidated assets for purposes of determinations of Material Subsidiaries
will give pro forma effect to such Specified Transactions as if such Specified
Transactions occurred on the first day of such Test Period.  Whenever any
calculation is made on a Pro Forma Basis hereunder, such calculation shall be
made in good faith by a Financial Officer of the Parent Guarantor; provided that
no such calculation shall include cost savings or synergies unless such cost
savings and synergies are either (x) in compliance with Regulation S-X under the
Securities Act of 1933, as amended or (y) based on actions taken or to be taken
within 12 months of the relevant transaction and in an amount for any Test
Period, when aggregated with the amount of any increase to Consolidated EBITDA
for such Test Period pursuant to clause (b)(ix) of the definition of
“Consolidated EBITDA,” that does not exceed 10% of Consolidated EBITDA for such
Test Period (calculated prior to giving effect to any increase pursuant to this
clause (y) or clause (b)(ix) of the definition of “Consolidated EBITDA”).
 
Pro-Rata Share – means, as of the date of any determination, with respect to all
matters as to a particular Lender (including the indemnification obligations
arising under Section 13.6 of this Agreement), the percentage obtained by
dividing (i) such Lender’s Commitment, by (ii) the aggregate amount of
Commitments of all Lenders; provided, however, that in the event the Commitments
have been terminated or reduced to zero, Pro-Rata Share shall be the percentage
obtained by dividing (A) the outstanding principal amount of such Lender’s
Advances, by (B) the outstanding principal amount of all Advances, as each
pro-rata share may increase or decrease depending upon the size of the
applicable Channel Finance Loan Facility of such Lender as the applicable
Channel Finance Loan Facility of such Lender may be changed from time to time in
accordance with the provisions of this Agreement.
 
Qualified Acquisition - means a Permitted Acquisition (a) with an aggregate
consideration equal to or greater than the US Dollar Equivalent of $100,000,000,
of which the Qualifying Amount has been financed with Consolidated Funded
Indebtedness, (b) where any Domestic Subsidiary so acquired is, to the extent
required under this Facility, joined as a Reseller or a Guarantor under this
Facility by the times required hereby and (c) pursuant to which a Financial
Officer of the Parent Guarantor has delivered written notice to the
Administrative Agents not less than five (5) days (or such shorter period as the
Administrative Agents shall agree) prior to the consummation of such acquisition
of the Parent Guarantor’s election to treat such acquisition as a Qualified
Acquisition and certifying that such acquisition will qualify as a Qualified
Acquisition.
 
Qualifying Amount – means an aggregate principal amount of Indebtedness greater
than or equal to the US Dollar Equivalent of $50,000,000; provided that for any
acquisition (x) by a Foreign Subsidiary of the Parent Guarantor or (y) where
substantially all the assets acquired (either via an acquisition of the Equity
Interests of a Person or the purchase of its assets) are not located in the
United States, the aggregate principal amount of such Indebtedness shall not
exceed the US Dollar Equivalent of $150,000,000.
 
 
B-19

--------------------------------------------------------------------------------

 
 
Qualified Equity Interests – means any Equity Interests that do not constitute
Disqualified Equity Interests.
 
Receivables – means all accounts receivable (including, without limitation, all
rights to payment created by or arising from sales or licenses of goods or
general intangibles (such as software), leases of goods or the rendition of
services rendered no matter how evidenced whether or not earned by performance).
 
Receivables Amount – means, as of the last day of any fiscal quarter of the
Parent Guarantor, on a consolidated basis and without duplication, an amount
equal to (a) 80% multiplied by the aggregate total book value of the Parent
Guarantor’s and its Domestic Subsidiaries’ Domestic Receivables on such date,
plus (b) 60% multiplied by the sum of the aggregate total book value of (i) the
Parent Guarantor’s and its Domestic Subsidiaries’ Foreign Receivables and (ii)
the Parent Guarantor’s Foreign Subsidiaries’ Receivables on such date.
 
Receivables Entity – means a wholly-owned Subsidiary of the Parent Guarantor
which engages in no activities other than in connection with the financing of
accounts receivable of the Receivables Sellers and which is designated (as
provided below) as the “Receivables Entity” (a) no portion of the Indebtedness
or any other obligations (contingent or otherwise) of which (i) is guaranteed by
the Parent Guarantor or any other Subsidiary of the Parent Guarantor (excluding
guarantees of obligations (other than the principal of, and interest on,
Indebtedness) pursuant to Standard Securitization Undertakings), (ii) is
recourse to or obligates the Parent Guarantor or any other Subsidiary of the
Parent Guarantor in any way (other than pursuant to Standard Securitization
Undertakings) or (iii) subjects any property or asset of the Parent Guarantor or
any other Subsidiary of the Parent Guarantor, directly or indirectly,
contingently or otherwise, to the satisfaction thereof, other than pursuant to
Standard Securitization Undertakings, (b) with which neither the Parent
Guarantor nor any of its Subsidiaries has any contract, agreement, arrangement
or understanding (other than pursuant to the Permitted Receivables Facility
Documents (including with respect to fees payable in the ordinary course of
business in connection with the servicing of accounts receivable and related
assets)) on terms less favorable to the Parent Guarantor or such Subsidiary than
those that might be obtained at the time from persons that are not Affiliates of
the Parent Guarantor, and (c) to which neither the Parent Guarantor nor any
other Subsidiary of the Parent Guarantor has any obligation to maintain or
preserve such entity’s financial condition or cause such entity to achieve
certain levels of operating results.  Except with respect to Insight
Receivables, LLC, an Illinois limited liability company, which is hereby
designated as a Receivables Entity, any such designation shall be evidenced to
the Administrative Agents by delivery to the Administrative Agents of an
officer’s certificate of the Parent Guarantor certifying that such designation
complied with the foregoing conditions.
 
Receivables Sellers means the Parent Guarantor and its Subsidiaries (other than
the Receivables Entity) that are from time to time party to the Permitted
Receivables Facility Documents.
 
Register – is defined in Section 14.4.2.3.
 
Related Parties – means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, trustees, employees, agents
and advisors of such Person and such Person’s Affiliates.
 
Rentals – of a Person means the aggregate fixed amounts payable by such Person
under any Operating Lease.
 
Renewal – is defined in Section 3.2.3.
 
 
B-20

--------------------------------------------------------------------------------

 


Representations and Warranties – means the representations and warranties made
by each Reseller with respect to itself, the Parent Guarantor and other
Subsidiaries in Section 9, and the representations and warranties made in any
certificate, report, opinion or other document delivered by Resellers pursuant
to the Loan Documents.
 
Required Lenders – is defined in Section 2.3.
 
Reseller(s) – is defined in the Preamble.
 
Resellers Pledge Agreement – means that certain Amended and Restated Pledge
Agreement, dated as of April 26, 2012, between the Resellers and the Collateral
Agent, for the benefit of the Holders of Secured Obligations.
 
Resellers Security Agreement – means that certain Amended and Restated Security
Agreement, dated as of April 26, 2012 between the Resellers and the Collateral
Agent, for the benefit of the Holders of Secured Obligations.
 
Restricted Payment –means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the Parent
Guarantor or any Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Parent Guarantor or any Subsidiary thereof
or any option, warrant or other right to acquire any such Equity Interest in the
Parent Guarantor or any Subsidiary thereof.
 
SALE AND LEASEBACK TRANSACTION --means any sale or other transfer of any asset
by a Person with the intent to lease such asset as lessee.
 
Sanctions – means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, any European Union member
state, Her Majesty’s Treasury of the United Kingdom, or other relevant sanctions
authority.
 
Sanctioned Entity - means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.
 
Sanctioned Person - means a person named on the list of Specially Designated
Nationals maintained by OFAC.
 
Secured Obligations – means the Loan Obligations.
 
Security Agreements – means the (i) Reseller Security Agreement, (ii) Parent
Guarantor Security Agreement and (iii) the Subsidiary Security Agreement.
 
Settlement Date – is defined in Section 5.1.2.
 
Solvent – means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person; (b) the
present fair salable value of the assets of such Person is not less than the
amount
 
 
B-21

--------------------------------------------------------------------------------

 


that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured; (c) such Person does not intend to, and
does not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay as such debts and liabilities mature; and (d) such Person is not
engaged in a business or transaction, and is not about to engage in a business
or transaction, for which such Person’s property would constitute an
unreasonably small capital.  The amount of contingent liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability.
 
SPECIFIED TRANSACTION - means any sale, transfer or disposition outside the
ordinary course of business involving the sale, transfer or disposition of
assets with an aggregate  book value in excess of $25,000,000 and any Permitted
Acquisition or other acquisition permitted hereunder or occurring prior to the
Effective Date involving an aggregate consideration in excess of $25,000,000 (or
any similar transaction or transactions).
 
Standard Securitization Undertakings - means representations, warranties,
covenants and indemnities entered into by the Parent Guarantor or any Subsidiary
thereof in connection with the Permitted Receivables Facility which are
reasonably customary in an accounts receivable financing transaction.
 
State – means any State of the United States.
 
Statutory Reserve Rate – means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves) or established by any central bank, monetary authority, or the Board
or other Governmental Authority for any category of deposits or liabilities
customarily used to fund loans, expressed in the case of each requirement as a
decimal. with respect to the Adjusted LIBOR Rate.  Such reserve liquid asset,
fees, or similar requirements shall include those imposed pursuant to Regulation
D of the Board.  The Statutory Reserve Rate shall be adjusted automatically on
and as of the effective date of any change in any reserve, liquid asset or
similar requirement.
 
“subsidiary” – means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
 
Subsidiary – means any subsidiary of the Parent Guarantor; provided, that
Persons that would be required in accordance with GAAP to be consolidated with
the Parent Guarantor, but which are not otherwise controlled by the Parent
Guarantor shall be “Subsidiaries” hereunder solely for the purpose of making
calculations under Section 11.10 hereof, but shall not be “Subsidiaries”
hereunder for purposes of any representation, warranty or other covenant
hereunder.
 
Subsidiary Guarantee Agreement – means that certain Amended and Restated
Subsidiary Guaranty, dated as of April 26, 2012, among the Subsidiary Guarantors
and the Collateral Agent, for the benefit of the Holders of Secured Obligations.
 
 
B-22

--------------------------------------------------------------------------------

 


Subsidiary Guarantors – means each Initial Subsidiary Guarantor and each other
Person that becomes party to a Subsidiary Guarantee Agreement as a Subsidiary
Guarantor, and the permitted successors and assigns of each such Person.
 
Subsidiary Pledge Agreement – means that certain Amended and Restated Domestic
Subsidiary Pledge Agreement, dated as of April 26, 2012, among the Subsidiary
Guarantors and the Collateral Agent, for the benefit of the Holders of Secured
Obligations.
 
Subsidiary Security Agreement – means that certain Amended and Restated
Subsidiary Security Agreement, dated as of April 26, 2012, among certain of the
Subsidiary Guarantors and the Collateral Agent, for the benefit of the Holders
of Secured Obligations.
 
SUBSTANTIAL PORTION – means, with respect to the assets of the Parent Guarantor
and its Subsidiaries, assets that represent more than 10.0% of the consolidated
assets of the Parent Guarantor and its Subsidiaries or assets that are
responsible for more than 10.0% of the consolidated net sales or of the
consolidated net income of the Parent Guarantor and its Subsidiaries, in each
case, as would be shown in the consolidated financial statements of the Parent
Guarantor and its Subsidiaries as at the end of the four fiscal quarter period
ending with the fiscal quarter immediately prior to the fiscal quarter in which
such determination is made (or if financial statements have not been delivered
hereunder for that fiscal quarter which ends the four fiscal quarter period,
then the financial statements delivered hereunder for the quarter ending
immediately prior to that quarter).
 
Swap Agreement –  means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Parent Guarantor or
the Subsidiaries shall be a Swap Agreement.
 
Syndication Agent – means Wells Fargo Capital Finance, LLC, a Delaware limited
liability company, in its capacity as Syndication Agent under this Agreement,
and each of its successors and assigns in such capacity.
 
Tax – means any and all present or future taxes, levies, imposts, duties,
deductions, fees, assessments, charges or withholdings imposed by any
Governmental Authority.
 
Termination Date – is defined in Section 3.2.3.
 
Test Period – means each period of four consecutive fiscal quarters of the
Parent Guarantor then most recently ended.
 
Total Leverage Ratio – means, as of the last day of any fiscal quarter of the
Parent Guarantor, the ratio of Consolidated Funded Indebtedness at such time to
Consolidated EBITDA for the Test Period ended on such day.
 
Transactions – means the execution, delivery and performance by the Resellers of
this Agreement, the execution, delivery and performance by the Resellers, the
Parent Guarantor and the applicable Subsidiaries of all other Loan Documents,
the borrowing of Loans and the use of the proceeds thereof.
 
Transaction Statement – is defined in Section 4.1.
 
 
B-23

--------------------------------------------------------------------------------

 


UCC – means the Uniform Commercial Code as in effect from time to time in the
State of New York or such other similar statute as in effect from time to time
in New York or any other appropriate jurisdiction.
 
United States -- when used in a geographical sense, means all the states of the
United States of America and the District of Columbia; and when used in a legal
jurisdictional sense, the government of the country that is the United States of
America.
 
UK Subsidiary – means Insight Direct (UK) Ltd., a company organized under the
laws of England, together with its successors and permitted assigns.
 
US Dollar Equivalent - means, on any date of determination, with respect to a
Qualified Acquisition or the determination of a Qualifying Amount, (a) for any
amount in US Dollars, such amount, and (b) for any amount in non-US Dollars, the
equivalent in US Dollars determined by the Administrative Agents applying the
Exchange Rate.
 
US Person – means any Person that is a "United States Person" as defined in
Section 7701(a)(30) of the Code.
 
Vendor – means a Person that sells inventory to a Reseller or to an Account
Debtor of a Reseller.
 
Vendor Agreement – is defined in Section 3.1.8.
 
Vendor credits – means all of a Reseller’s rights to any price protection
payments, rebates, discounts, credits, factory holdbacks, incentive payments and
other amounts which at any time are due such Reseller from an Approved Vendor.
 
Vendor Termination – is defined in Section 3.1.3(i).
 
Vendor Trade Programs – means those certain inventory finance transactions from
time to time entered into by the Parent Guarantor or its Affiliates with Castle
Pines Capital LLC or its Affiliates, IBM Credit Corporation or its Affiliates,
Hewlett Packard Corporation or its Affiliates or any other Person reasonably
acceptable to the Administrative Agents.
 
 
B-24

--------------------------------------------------------------------------------

 


EXHIBIT C
 
DOCUMENTS AND REQUIREMENTS LIST
 
All documents designated on that certain Closing Checklist previously delivered
to Resellers by Administrative Agents which includes, but is not limited to, the
following documents:
 
Officer’s Certificates for Resellers, with organizational documents, resolutions
and current certificates of status from the secretary of state (or other
applicable Governmental Authority) of such Resellers’ jurisdiction of
organization.
 
Officer’s Certificates for other Loan Parties, with organizational documents,
resolutions and current certificates of status from the secretary of state (or
other applicable Governmental Authority) of such Loan Parties’ jurisdiction of
organization.
 
Current UCC Searches for each Loan Party.
 


 
C-1

--------------------------------------------------------------------------------

 


EXHIBIT D
 
COMPLIANCE CERTIFICATE
 
FORM OF COMPLIANCE CERTIFICATE


Pursuant to Section 10.1(c) of that certain Second Amended and Restated Credit
Agreement effective June 23, 2016 among Calence, LLC, a Delaware limited
liability company, Insight Direct USA, Inc., an Illinois corporation, and
Insight Public Sector, Inc., an Illinois corporation (each a “Reseller” and
collectively, the “Resellers”), Wells Fargo Capital Finance, LLC, as an
Administrative Agent, as Syndication Agent and as Collateral Agent and Castle
Pines Capital LLC, for itself as a Lender and as an Administrative Agent, and
the other Lenders party thereto, as it may be amended, modified, amended and
restated, restated or replaced from time to time (the “Credit Agreement”), the
Parent Guarantor, through a Financial Officer, hereby delivers this Compliance
Certificate (this “Certificate”) to the Administrative Agents, together with the
financial statements being delivered to the Administrative Agent pursuant to
Section 10.1[(a)][(b)] of the Credit Agreement for the accounting period as at,
and for the [fiscal year] [fiscal quarter and the then elapsed portion of the
fiscal year] of the Parent Guarantor ending on, ____________, ____ (the
“Financial Statements”).  Capitalized terms used herein and in the Schedules
attached hereto shall have the meanings set forth in the Credit
Agreement.  Subsection references herein relate to subsections of the Credit
Agreement.


THE UNDERSIGNED HEREBY CERTIFIES THAT:
 
1.           I am the duly appointed [_____________] of the Parent Guarantor and
constitute a Financial Officer under (and as defined in) the Credit Agreement.
 
2.           I have reviewed the terms of the Credit Agreement, and I have made,
or have caused to be made under my supervision, a detailed review of the
transactions and conditions of Parent Guarantor and its Subsidiaries during the
accounting period covered by the attached financial statements.
 
3.           The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
a Default as of the date of this Certificate, except as set forth below.
 
4.           Described below are the exceptions, if any, to paragraph 3 by
listing, in detail, the nature of the condition or event, the period during
which it has existed and the action which Parent Guarantor has taken, is taking,
or proposes to take with respect to each such condition or event:
 
 
 
 
 
 
 

 
5.           Schedule I attached hereto sets forth financial data and
computations evidencing Parent Guarantor’s compliance with certain financial
covenants of the Credit Agreement related to the information set forth on the
Financial Statements, all of which data and computations are true and correct in
all material respects.
 
 
D-1

--------------------------------------------------------------------------------

 
 
6.           Schedule II attached hereto sets forth the Material Subsidiaries as
of ___________, _____.  Such Subsidiaries, together with Parent Guarantor and
the UK Subsidiary, (i) generated at least 75% of Consolidated EBITDA during the
four fiscal quarter period ended on such date and (ii) owned assets (other than
Equity Interests in Subsidiaries) representing at least 75% of the consolidated
assets of Parent Guarantor and its Subsidiaries as of such date; provided that
any Domestic Subsidiary which is the direct owner of any Equity Interests in a
Material Subsidiary shall constitute a Material Subsidiary hereunder.  Schedule
III attached hereto sets forth financial data and computations evidencing
compliance with the foregoing all of which data and computations are true and
correct in all material respects.  The following Subsidiaries set forth on
Schedule II have not been specified as Material Subsidiaries on a previous
Compliance Certificate:
 
 
 
 
 
 
 

 
 
7.           Schedule IV attached hereto contains a report setting forth the
current Receivables of Parent Guarantor and its Subsidiaries as of the fiscal
quarter ending on ___________, _____.
 
[8.         [A] Specified Transaction[s] [has] [have] occurred during the Test
Period where the calculations of the Minimum Receivables Test, the Total
Leverage Ratio, the Fixed Charge Coverage Ratio, Consolidated EBITDA or
consolidated assets have been calculated on a Pro Forma Basis for purposes of
determinations of Material Subsidiaries, and attached as Schedule V are the
calculations in reasonable detail that demonstrate the pro forma effect of such
Specified Transaction[s] on the Minimum Receivables Test, the Total Leverage
Ratio and the Fixed Charge Coverage Ratio and Consolidated EBITDA and
consolidated assets for purposes of determinations of Material Subsidiaries for
such Test Period.]
 
9.           The information set forth herein is accurate as of _____________,
20__, and the Financial Statements delivered herewith fairly present in all
material respects the financial position and the results of operations and cash
flows for Parent Guarantor and its Subsidiaries as of such date and for the
periods ending on such date in accordance with GAAP, [subject to year-end audit
adjustments and the absence of footnotes]1.
 
________________________
 
1 Include bracketed language for unaudited financial statements.
 
 
D-2

--------------------------------------------------------------------------------

 


The foregoing certifications, together with the computations set forth in
Schedules I and III and the list of Material Subsidiaries of Parent Guarantor
attached as Schedule II hereto in support hereof, are made and delivered this
_____ day of __________, 20__.


 
INSIGHT ENTERPRISES, INC., as Parent Guarantor
 


 
By: _________________________________________
 
Title: ________________________________________


 


 
D-3

--------------------------------------------------------------------------------

 


SCHEDULE I TO COMPLIANCE CERTIFICATE
Compliance as of __________, _____
with certain provisions of the Credit Agreement


The computations set forth in this Schedule I are designed to facilitate the
calculation of financial covenants and certain other provisions in the Credit
Agreement relating to the information set forth in Parent Guarantor’s
consolidated financial statements delivered with this Certificate.  The use of
abbreviated terminology and/or descriptions in the computations below are not in
any way intended to override or eliminate the more detailed descriptions for
such computations set forth in the relevant provisions of the Credit Agreement,
all of which shall be deemed to control.  In addition, the failure to identify
any specific provisions or terms of the Credit Agreement in this Schedule I does
not in any way affect their applicability during the periods covered by such
financial statements or otherwise, which shall in all cases be governed by the
Credit Agreement.  For purposes of this Schedule I, the “Measurement Quarter”
shall be the fiscal quarter of Parent Guarantor ending on the date set forth
above.
 
I.
FINANCIAL COVENANTS



 
A.
TOTAL LEVERAGE RATIO (Section 11.10(a))



1.           Consolidated Funded Indebtedness (as of the end of the Measurement
Quarter)1


a.
outstanding principal amount of Consolidated Indebtedness of Parent Guarantor
and its Subsidiaries which has actually been funded
 
$_________
       
b.
plus aggregate face amount of all letters of credit for which Parent Guarantor
and its Subsidiaries are the account party (unless cash collateralized)
+
$_________
       
c.
plus Capitalized Lease Obligations of Parent Guarantor and its Subsidiaries
 
$_________
 
+
           
d.
= Consolidated Funded Indebtedness
=
$_________



 
2.
Consolidated EBITDA (for the Test Period)



a.
net income (or loss) of Parent Guarantor and its Subsidiaries on a consolidated
basis
 
$_________
       
b.
plus interest expense of Parent Guarantor and its Subsidiaries on a consolidated
basis (including, without limitation, yield and other financing costs resembling
interest payable under any Permitted Receivables Facility)
+
$_________
       
c.
plus expense for taxes paid or accrued
+
$_________
       
d.
plus depreciation
+
$_________

__________________________
2 Shall not include amounts outstanding under the Channel Finance Credit
Agreement or any Vendor Trade Program or any Contract Payment Sale Indebtedness,
in each case, so long as such amounts are not bearing interest payable by a Loan
Party.
 
 
D-4

--------------------------------------------------------------------------------

 


e.
plus amortization
+
$_________
       
f.
plus any extraordinary non-cash or nonrecurring non-cash charges or losses
incurred other than in the ordinary course of business
+
$_________
       
g.
plus any non-cash compensation charges arising from any grant of stock, stock
options or other equity-based awards
+
$_________
       
h.
plus any cash expenses or charges related to any issuance of Equity Interests,
Permitted Acquisition or other acquisition, disposition, recapitalization or the
incurrence, prepayment, amendment, modification, restructuring or refinancing of
Indebtedness, in each case, whether or not such transaction is consummated, in
an aggregate amount not to exceed $15,000,000 during any Test Period
+
$_________
       
i.
plus cash costs, expenses and fees incurred in connection with the Transactions
+
$_________
       
j.
plus cash restructuring charges (including in connection with headcount
reductions, costs related to the closure, consolidation and integration of
facilities IT infrastructure and legal entities, severance costs and retention
bonuses) in an amount, when aggregated with the amount of any increase to
Consolidated EBITDA pursuant to clause (y) of the last sentence of the
definition of “Pro Forma Basis,” not to exceed 10% of Consolidated EBITDA for
such Test Period (calculated prior to giving effect to any increase pursuant to
this paragraph or clause (y) of the last sentence of the definition of “Pro
Forma Basis”
+
$_________
       
k.
minus any extraordinary non-cash or nonrecurring non-cash gains realized other
than in the ordinary course of business
-
$_________
       
l.
minus the amount of any subsequent cash payments in respect of any non-cash
charges described in I.A.2.g. above
-
$_________
       
m.
=   Consolidated EBITDA
=
$_________





 

  3. Total Leverage Ratio (Ratio of I.A.1.d. to I.A.2.m.) ____ to 1.00

 

     



 
D-5

--------------------------------------------------------------------------------

 





 
4.
Maximum Total Leverage Ratio
[3.00]1 to 1.00
           
The Total Leverage Ratio in I.A.3. shall not exceed the Maximum Total Leverage
Ratio in I.A.4:
 

 
 
B.
MINIMUM FIXED CHARGE COVERAGE RATIO (Section 11.10(b))



 
1.
COVERAGE AMOUNT (for the Test Period)



a.
Consolidated EBITDA (I.A.2.m.)
 
$_________
       
b.
minus Consolidated Capital Expenditures for the Parent Guarantor and its
Subsidiaries
-
$_________
       
c.
minus cash dividends or distributions paid by the Parent Guarantor on its Equity
Interests (other than repurchases of its Equity Interests by Parent Guarantor
made in accordance with Section 11.6 of the Credit Agreement)
-
$_________
       
d.
plus fixed amounts payable by Parent Guarantor and its Subsidiaries under
Operating Leases
-
$_________
       
e.
=   Coverage Amount
=
$_________



 
2.
FIXED CHARGES (for the Test Period)



a.
interest expense of Parent Guarantor and its Subsidiaries (I.A.2.b. above)
 
$_________
       
b.
plus fixed amounts payable by Parent Guarantor and its Subsidiaries under
operating leases
+
$_________
       
c.
plus expenses for taxes paid or accrued
+
$_________
       
d.
plus scheduled amortization of the principal portion of Indebtedness (including
Capitalized Lease Obligations but excluding amounts owing in respect of
Permitted Receivables Facilities)
+
$_________
       
e.
=   Fixed Charges
=
$_________

__________________________
3 After the consummation of a Qualified Acquisition, the maximum Total Leverage
Ratio shall not exceed (i) 3.50 to 1.00 for the four fiscal quarter period
beginning with the fiscal quarter in which such Qualified Acquisition is
consummated (the “First Period”), (ii) 3.25 to 1.00 as of the last day of any
fiscal quarter for the four fiscal quarter period immediately succeeding the
First Period and (iii) reverting to 3.00 to 1.00 as of the last day of any
fiscal quarter ending thereafter.
 
 
D-6

--------------------------------------------------------------------------------

 



 
3.
Fixed Charge Coverage Ratio (Ratio of I.B.1.e. to I.B.2.e.)
____ to 1.00
         
4.
Minimum Fixed Charge Coverage Ratio
1.25 to 1.00
           
The Fixed Charge Coverage Ratio in I.B.3. shall not be less than the Minimum
Fixed Charge Coverage Ratio in I.B.4.
             
Is the total set forth on line I.B.3. less than the amount set forth on line
I.B.4.
[Yes] / [No]



 
C.
MINIMUM RECEIVABLES AMOUNT (Section 11.10(c))



 
1.
RECEIVABLES AMOUNT (as of the end of the Measurement Quarter)



a.
aggregate total book value of Parent Guarantor’s and its Domestic Subsidiaries’
Domestic Receivables on such date multiplied by 0.8
 
$_________
       
b.
aggregate total book value of
             
(i) Parent Guarantor’s and its Domestic Subsidiaries’ Foreign Receivables on
such date multiplied by 0.6
 
$_________
         
(ii) Parent Guarantor’s Foreign Subsidiaries’ Receivables on such date
multiplied by 0.6
+
$_________
       
c.
= Receivables Amount (I.C.1.a. plus I.C.1.b.(i) plus (I.C.1.b.(ii))
=
$_________
       
d.
Consolidated Funded Indebtedness (I.A.1.d.)
=
$_________
       
The minimum Receivables Amount in I.C.1.c. shall not be less than or equal to
the aggregate amount of Consolidated Funded Indebtedness in I.A.1.d
       
Is the total set forth on line I.C.1.c. less than or equal to in the amount set
forth on line I.A.1.d.
 
[Yes] / [No]

 
 
D-7

--------------------------------------------------------------------------------

 
 
SCHEDULE II TO COMPLIANCE CERTIFICATE
 
Material Subsidiaries
 


 
D-8

--------------------------------------------------------------------------------

 


SCHEDULE III TO COMPLIANCE CERTIFICATE
 
Material Subsidiaries
 


I.           Consolidated EBITDA Test


A.
Consolidated EBITDA of Parent Guarantor, the UK Subsidiary and the Material
   
Subsidiaries set forth on Schedule II for the Test Period
$_________
     
B.
Percentage, taken by dividing amount in Item I.A by amount of Consolidated
EBITDA for the Test Period
   
_______%
       
C.
Required percentage:
75%





II.           Consolidated Assets Test


A.
Assets of Parent Guarantor, the UK Subsidiary and the Material Subsidiaries
   
set forth on Schedule II as of the Test Period
$_________
     
B.
Consolidated assets of Parent Guarantor and its Subsidiaries as of the end of
the Test Period
      $_________      
C.
Percentage taken by dividing amount in Item II.A by amount in Item II.B
      _______%      
D.
Required percentage:
75%



 
D-9

--------------------------------------------------------------------------------

 


SCHEDULE IV TO COMPLIANCE CERTIFICATE
 
Receivables Report
 


 
See Attached.
 


 
D-10

--------------------------------------------------------------------------------

 


SCHEDULE V TO COMPLIANCE CERTIFICATE
 
Pro Forma Calculations
 






 
D-11

--------------------------------------------------------------------------------

 


EXHIBIT E
 
FORM OF ASSIGNMENT AND ACCEPTANCE
 
DATED ___________, ____
 
Reference is made to the Second Amended and Restated Credit Agreement effective
June 23, 2016 among Calence, LLC, a Delaware limited liability company, Insight
Direct USA, Inc., an Illinois corporation, and Insight Public Sector, Inc., an
Illinois corporation (each a “Reseller” and collectively, the “Resellers”),
Wells Fargo Capital Finance, LLC, as an Administrative Agent, as Syndication
Agent and as Collateral Agent and Castle Pines Capital LLC, for itself as a
Lender and as an Administrative Agent, and the other Lenders party thereto, as
it may be amended, modified, amended and restated, restated or replaced from
time to time (the “Credit Agreement”).  Unless otherwise defined herein,
capitalized terms used in this Assignment and Assumption have the meanings
defined in the Credit Agreement.
 
The “Assignor” and the “Assignee” referred to on Schedule 1 agree as follows:
 
1.           The Assignor hereby sells and assigns to the Assignee, without
recourse and without representation or warranty except as expressly set forth
herein, and the Assignee hereby purchases and assumes from the Assignor, an
interest in and to the Assignor’s rights and obligations under the Credit
Agreement and the other Loan Documents as of the date hereof equal to the
percentage interest specified on Schedule 1 of all outstanding rights and
obligations under the Credit Agreement and the other Loan Documents.  After
giving effect to such sale and assignment, the Assignee’s Facility and the
amount of the Loans owing to the Assignee will be as set forth on Schedule 1.
 
2.           The Assignor (i) represents and warrants that (a) it has received
the prior written consent of the Administrative Agents and (b) it is the legal
and beneficial owner of the interest being assigned by it hereunder and that
such interest is free and clear of any adverse claim; (ii) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the Loan
Documents or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Documents or any other instrument or document
furnished pursuant thereto; and (iii) makes no representation or warranty and
assumes no responsibility with respect to the financial condition of any
Reseller, the Parent Guarantor, any Domestic Subsidiary or any Guarantor, or the
performance or observance by any Reseller, the Parent Guarantor, any Domestic
Subsidiary or any Guarantor of any of its obligations under the Loan Documents
or any other instrument or document furnished pursuant thereto.
 
3.           The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 14.4.2.2 thereof and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance; (ii) agrees that it will, independently and
without reliance upon the Administrative Agents, the Assignor or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement; (iii) confirms that it is an Eligible
Assignee; (iv) appoints and authorizes each Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Credit Agreement as are delegated to the Administrative Agents by the terms
thereof, together with such powers and discretion as are reasonably incidental
thereto; (v) agrees that it will perform in accordance with their terms all of
the obligations that by the terms of the Credit Agreement are required to be
performed by it as a Lender; and (vi) attaches any U.S. Internal Revenue Service
or other forms required under the Credit Agreement.
 
 
E-1

--------------------------------------------------------------------------------

 


4.           Following the execution of this Assignment and Acceptance, it will
be delivered to the Administrative Agents for acceptance and recording by the
Administrative Agent.  The effective date for this Assignment and Acceptance
(the “Effective Date”) shall be the date of acceptance hereof by the
Administrative Agents, unless otherwise specified on Schedule 1.
 
5.           Upon such acceptance and recording by the Administrative Agent, as
of the Effective Date, (i) the Assignee shall be a party to the Credit Agreement
and, to the extent provided in this Assignment and Acceptance, have the rights
and obligations of a Lender thereunder and (ii) the Assignor shall, to the
extent provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.
 
6.           Upon such acceptance and recording by the Administrative Agents,
from and after the Effective Date, the Administrative Agent shall make all
payments under the Credit Agreement in respect of the interest assigned hereby
(including, without limitation, all payments of principal, interest and fees
with respect thereto) to the Assignee.  The Assignor and Assignee shall make all
appropriate adjustments in payments under the Credit Agreement for periods prior
to the Effective Date directly between themselves.
 
7.           Assignor represents and warrants that is has paid an assignment and
a processing fee of $5,000 to Administrative Agents.
 
8.           This Assignment and Acceptance shall be governed by, and construed
in accordance with, the laws of the State of New York.
 
9.           This Assignment and Acceptance may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of Schedule 1 to this Assignment and Acceptance by telecopier shall
be effective as delivery of a manually executed counterpart of this Assignment
and Acceptance.
 
IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1 to this
Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.
 
 
E-2

--------------------------------------------------------------------------------

 


SCHEDULE 1
 
to
 
ASSIGNMENT AND ACCEPTANCE
 
Percentage of Assignor’s interest assigned:
 
____%
Assigned Facility:
 
$
Aggregate outstanding principal amount of Loans assigned:
 
$
Principal amount of Channel Finance Loans payable to Assignee:
 
$
Principal amount of Channel Finance Loans payable to Assignor:
 
$
 
Effective Date (if other than date of acceptance by Administrative Agent):
 
*_________, ____



 

 
[NAME OF ASSIGNOR], as Assignor
                 
By:
     
Title: 
     
Dated:  ______________, 20____
         
[NAME OF ASSIGNEE], as Assignee
                 
By:
     
Title: 
      Domestic Lending Office:  



 
*This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to the Administrative Agents.
 
Accepted and Approved
this ____day of ____________, ____
 
ADMINISTRATIVE AGENTS:
 
 
By: _____________________________________
Title: ____________________________________
 
 
By: _____________________________________
Title: ____________________________________
  
 
1

--------------------------------------------------------------------------------

 
 
RESELLERS:
By: Insight Direct USA, Inc., as Borrowing Agent
 


By: _____________________________________
Title: ____________________________________


 


 
2

--------------------------------------------------------------------------------

 


SCHEDULE 2


Initial Subsidiary Guarantors



 
SUBSIDIARY
JURISDICTION AND TYPE OF ORGANIZATION
1.
Insight Direct Worldwide, Inc.
Arizona corporation
2.
Insight North America, Inc.
Arizona corporation
3.
Insight Canada Holdings, Inc.
Arizona corporation
4.
Insight Receivables Holding, LLC
Illinois limited liability company
5.
Insight Technology Solutions, Inc.
Delaware corporation





 
 

--------------------------------------------------------------------------------

 


SCHEDULE 9.6


Litigation


None.






 
 

--------------------------------------------------------------------------------

 


SCHEDULE 9.11


Subsidiaries





 
SUBSIDIARY
JURISDICTION OF ORGANIZATION
HOLDER OF EQUITY INTERESTS
1.
Insight Direct Worldwide, Inc.
Arizona
100% Insight Enterprises, Inc.
2.
Insight North America, Inc.
Arizona
100% Insight Direct Worldwide, Inc.
3.
Insight Canada Holdings, Inc.
Arizona
100% Insight North America, Inc.
4.
Insight Public Sector, Inc.
Illinois
100% Insight North America, Inc.
5.
Insight Direct USA, Inc.
Illinois
100% Insight North America, Inc.
6.
Insight Receivables Holding, LLC
Illinois
0.17% Insight Enterprises, Inc.;
96.13% Insight Direct USA, Inc.;
3.70% Insight Public Sector, Inc.
7.
Insight Receivables, LLC
Illinois
100% Insight Receivables Holding, LLC
8.
Insight Consulting Services, LLC
Arizona
100% Insight Direct USA, Inc.
9.
Insight Stadium Services, LLC
Arizona
100% Insight Direct USA, Inc.
10.
Calence, LLC
Delaware
100% Insight Direct USA, Inc.
11.
Calence Physical Security Solutions LLC
Arizona
100% Calence, LLC
12.
Insight Technology Solutions, Inc.
Delaware
100% Insight Enterprises, Inc.
13.
BlueMetal Architects, Inc.
Delaware
100% Insight Direct USA, Inc.


 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 9.16


Initial Material Subsidiaries



 
SUBSIDIARY
JURISDICTION OF ORGANIZATION
1.
Calence, LLC
Delaware
2.
Insight Direct USA, Inc.
Illinois
3.
Insight North America, Inc.
Arizona
4.
Insight Public Sector, Inc.
Illinois
5.
Insight Receivables, LLC
Illinois
6.
Insight Technology Solutions SAS
France
7.
Insight Technology Solutions GmbH
Germany
8.
Insight Direct Canada, Inc.
Canada
9.
Insight Canada Inc.
Canada
10.
Insight Enterprises UK, Ltd.
United Kingdom
11.
Insight Direct Worldwide, Inc.
Arizona
12.
Insight Receivables Holding, LLC
Illinois
13.
Insight Technology Solutions, Inc.
Delaware
14.
Insight Canada Holdings, Inc.
Arizona
15.
3683371 Canada, Inc.
Canada



 
 

--------------------------------------------------------------------------------

 


SCHEDULE 11.1


Existing Indebtedness

 
1.
Indebtedness disclosed on the Company’s December 31, 2015 financial statements
not otherwise permitted under Section 11.1(b) through (w).

 
2.
Limited Guaranty, dated February 15, 2010, by Insight Enterprises, Inc. in favor
of HSBC Bank plc., with respect to treasury management services and foreign
exchange exposure arising in the ordinary course of business.

 
3.
Master Continuing Guaranty, dated as of November 30, 2006, by Insight
Enterprises, Inc. in favor of Bank of America, N.A, as amended, with respect to
treasury management services and foreign exchange exposure arising in the
ordinary course of business.

 
4.
  Bank Guarantee by Insight Direct USA, Inc. in favor of Bank of America, NA
(cash collateralized letter of credit in the amount of 1,039,124.81 USD).

 
5.
Guaranty – Multiple Subsidiaries, dated as of November 18, 2009, by Insight
Enterprises, Inc. in favor of JPMorgan Chase Bank, N.A, as amended, with respect
to treasury management services and foreign exchange exposure arising in the
ordinary course of business.

 
6.
Indebtedness under that certain Term Lease Master Agreement dated March 2, 2016,
including financing schedules through the date of this agreement, between
Insight Direct USA, Inc. and Cisco Systems Capital Corporation, with a balance
outstanding of $1,529,609 as of March 31, 2016.

 




 
 

--------------------------------------------------------------------------------

 


SCHEDULE 11.2


Existing Liens




1.
Liens on fixed assets obtained in conjunction with and securing the Indebtedness
set forth in item number 6 of Schedule 11.1.

 
2.
Liens consisting of cash collateral with respect to item number 4 on Schedule
11.1.

 


 
 

--------------------------------------------------------------------------------

 


 SCHEDULE 11.4


Existing Investments




1.
Investments disclosed in the Company’s 10-K filing for the fiscal year ended
December 31, 2015 and not otherwise permitted under Section 11.4(a), (b) or (d)
through (q).

 
2.
Single Currency Term Facility Agreement, dated August 21, 2009, between Insight
Technology Solutions LLC (Russia), as borrower, and Insight Enterprises B.V., as
amended.  Balance as of March 31, 2016, is $2,550,283.  Total line is
$20,000,000.

 
3.
Global Corporate Continuing Guaranty by Insight Enterprises, Inc. in favor of
Hewlett-Packard Company and certain of its affiliates in respect of obligations
of certain of its Subsidiaries under Vendor Trade Programs, as amended.

 
4.
Limited Guaranty, dated February 15, 2010, by Insight Enterprises, Inc. in favor
of HSBC Bank plc., with respect to treasury management services and foreign
exchange exposure arising in the ordinary course of business.

 
5.
Master Continuing Guaranty, dated as of November 30, 2006, by Insight
Enterprises, Inc. in favor of Bank of America, N.A, as amended, with respect to
treasury management services and foreign exchange exposure arising in the
ordinary course of business.

 
6.
Guaranty – Multiple Subsidiaries, dated as of November 18, 2009, by Insight
Enterprises, Inc. in favor of JPMorgan Chase Bank, N.A., as amended, with
respect to treasury management services and foreign exchange exposure arising in
the ordinary course of business.

 




 
 

--------------------------------------------------------------------------------

 


SCHEDULE 11.8


Restrictive Agreements




None.
 






 
 

--------------------------------------------------------------------------------

 




SCHEDULE 11.9


Sale and Leaseback Transactions


 
 
1.
6820 South Harl Avenue, Tempe, AZ  85283

 
2.
910 West Carver Road, Tempe, AZ 85284

 
3.
8123 South Hardy Ave, Tempe, AZ  85284

 
4.
5410 Decarie, Montreal, QC, H3X 4B2

 